Exhibit 10.2

 

 

$15,000,000

 

SUBORDINATED CREDIT AGREEMENT

 

Among

 

CANO PETROLEUM, INC.

 

as Borrower,

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

as Lenders,

 

and

 

ENERGY COMPONENTS SPC EEP ENERGY EXPLORATION AND PRODUCTION SEGREGATED PORTFOLIO

 

as Administrative Agent

 

November 29, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

 

Section 1.01

Certain Defined Terms

1

 

 

 

 

 

Section 1.02

Computation of Time Periods

16

 

 

 

 

 

Section 1.03

Accounting Terms; Changes in GAAP

16

 

 

 

 

 

Section 1.04

Miscellaneous

17

 

 

 

 

 

ARTICLE II

CREDIT FACILITY

17

 

 

 

 

 

Section 2.01

Commitment for Advances

17

 

 

 

 

 

Section 2.02

Method of Borrowing

17

 

 

 

 

 

Section 2.03

Prepayment of Advances

19

 

 

 

 

 

Section 2.04

Repayment of Advances

20

 

 

 

 

 

Section 2.05

Facility Fee

20

 

 

 

 

 

Section 2.06

Interest

20

 

 

 

 

 

Section 2.07

Payments and Computations

21

 

 

 

 

 

Section 2.08

Sharing of Payments, Etc.

22

 

 

 

 

 

Section 2.09

Breakage Costs

22

 

 

 

 

 

Section 2.10

Increased Costs

23

 

 

 

 

 

Section 2.11

Taxes

24

 

 

 

 

 

ARTICLE III

CONDITIONS OF LENDING

25

 

 

 

 

 

Section 3.01

Conditions Precedent to Credit Extension

25

 

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

29

 

 

 

 

 

Section 4.01

Existence; Subsidiaries

29

 

 

 

 

 

Section 4.02

Power

29

 

 

 

 

 

Section 4.03

Authorization and Approvals

30

 

 

 

 

 

Section 4.04

Enforceable Obligations

30

 

 

 

 

 

Section 4.05

Financial Statements

30

 

 

 

 

 

Section 4.06

True and Complete Disclosure

30

 

 

 

 

 

Section 4.07

Litigation; Compliance with Laws

31

 

 

 

 

 

Section 4.08

Use of Proceeds

31

 

 

 

 

 

Section 4.09

Investment Company Act

31

 

 

 

 

 

Section 4.10

Public Utility Holding Company Act

31

 

i

--------------------------------------------------------------------------------


 

 

Section 4.11

Taxes

32

 

 

 

 

 

Section 4.12

Pension Plans

32

 

 

 

 

 

Section 4.13

Condition of Property; Casualties

33

 

 

 

 

 

Section 4.14

No Burdensome Restrictions; No Defaults

33

 

 

 

 

 

Section 4.15

Environmental Condition

33

 

 

 

 

 

Section 4.16

Permits, Licenses, Etc

34

 

 

 

 

 

Section 4.17

Gas Contracts

34

 

 

 

 

 

Section 4.18

Liens; Titles, Leases, Etc

34

 

 

 

 

 

Section 4.19

Solvency and Insurance

35

 

 

 

 

 

Section 4.20

Hedging Agreements

35

 

 

 

 

 

Section 4.21

Material Agreements

35

 

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

35

 

 

 

 

 

Section 5.01

Compliance with Laws, Etc

36

 

 

 

 

 

Section 5.02

Maintenance of Insurance

36

 

 

 

 

 

Section 5.03

Preservation of Corporate Existence, Etc

37

 

 

 

 

 

Section 5.04

Payment of Taxes, Etc

37

 

 

 

 

 

Section 5.05

Visitation Rights

37

 

 

 

 

 

Section 5.06

Reporting Requirements

37

 

 

 

 

 

Section 5.07

Maintenance of Property

41

 

 

 

 

 

Section 5.08

Agreement to Pledge

41

 

 

 

 

 

Section 5.09

Use of Proceeds

41

 

 

 

 

 

Section 5.10

Title Evidence and Opinions

41

 

 

 

 

 

Section 5.11

Further Assurances; Cure of Title Defects

42

 

 

 

 

 

Section 5.12

Hedging Arrangements

42

 

 

 

 

 

Section 5.13

Bank Accounts

42

 

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

43

 

 

 

 

 

Section 6.01

Liens, Etc

43

 

 

 

 

 

Section 6.02

Debts, Guaranties, and Other Obligations

44

 

 

 

 

 

Section 6.03

Agreements Restricting Liens and Distributions

45

 

 

 

 

 

Section 6.04

Merger or Consolidation; Asset Sales

45

 

 

 

 

 

Section 6.05

Restricted Payments

45

 

 

 

 

 

Section 6.06

Investments

45

 

 

 

 

 

Section 6.07

Affiliate Transactions

46

 

ii

--------------------------------------------------------------------------------


 

 

Section 6.08

Compliance with ERISA

46

 

 

 

 

 

Section 6.09

Sale-and-Leaseback

47

 

 

 

 

 

Section 6.10

Change of Business

47

 

 

 

 

 

Section 6.11

Organizational Documents, Name Change

47

 

 

 

 

 

Section 6.12

Use of Proceeds; Letters of Credit

48

 

 

 

 

 

Section 6.13

Gas Imbalances, Take-or-Pay or Other Prepayments

48

 

 

 

 

 

Section 6.14

Limitation on Speculative Hedging

48

 

 

 

 

 

Section 6.15

Additional Subsidiaries; Additional Oil and Gas Properties

48

 

 

 

 

 

Section 6.16

Account Payables

49

 

 

 

 

 

Section 6.17

Current Ratio

49

 

 

 

 

 

Section 6.18

Debt Coverage Ratio

49

 

 

 

 

 

Section 6.19

Interest Coverage Ratio

49

 

 

 

 

 

Section 6.20

Senior Debt

50

 

 

 

 

 

Section 6.21

Non-guarantor Subsidiary

50

 

 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

50

 

 

 

 

 

Section 7.01

Events of Default

50

 

 

 

 

 

Section 7.02

Optional Acceleration of Maturity

53

 

 

 

 

 

Section 7.03

Automatic Acceleration of Maturity

53

 

 

 

 

 

Section 7.04

Right of Set-off

54

 

 

 

 

 

Section 7.05

Non-exclusivity of Remedies

54

 

 

 

 

 

Section 7.06

Application of Proceeds

54

 

 

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

54

 

 

 

 

 

Section 8.01

Authorization and Action

54

 

 

 

 

 

Section 8.02

Administrative Agent’s Reliance, Etc

55

 

 

 

 

 

Section 8.03

The Administrative Agent and Its Affiliates

55

 

 

 

 

 

Section 8.04

Lender Credit Decision

55

 

 

 

 

 

Section 8.05

Indemnification

56

 

 

 

 

 

Section 8.06

Successor Administrative Agent

56

 

 

 

 

 

ARTICLE IX

MISCELLANEOUS

57

 

 

 

 

 

Section 9.01

Amendments, Etc

57

 

 

 

 

 

Section 9.02

Notices, Etc

57

 

 

 

 

 

Section 9.03

No Waiver; Remedies

57

 

 

 

 

 

Section 9.04

Costs and Expenses

58

 

iii

--------------------------------------------------------------------------------


 

 

Section 9.05

Binding Effect

58

 

 

 

 

 

Section 9.06

Lender Assignments and Participations

58

 

 

 

 

 

Section 9.07

Indemnification; Waiver

60

 

 

 

 

 

Section 9.08

Execution in Counterparts

61

 

 

 

 

 

Section 9.09

Survival of Representations, Etc

61

 

 

 

 

 

Section 9.10

Severability

62

 

 

 

 

 

Section 9.11

Business Loans

62

 

 

 

 

 

Section 9.12

Governing Law; Submission to Jurisdiction

62

 

 

 

 

 

Section 9.13

WAIVER OF JURY TRIAL

62

 

 

 

 

 

Section 9.14

ORAL AGREEMENTS

63

 

 

 

 

EXHIBITS:

 

 

 

 

Exhibit A

-

Form of Assignment and Acceptance

 

Exhibit B

-

Form of Compliance Certificate

 

Exhibit C

-

Form of Guaranty

 

Exhibit D

-

Form of Mortgage

 

Exhibit E

-

Form of Note

 

Exhibit F

-

Form of Notice of Borrowing

 

Exhibit G

-

Notice of Interest Period

 

Exhibit H

-

Form of Pledge Agreement

 

Exhibit I

-

Form of Security Agreement

 

Exhibit J

-

Form of Transfer Letters

 

Exhibit K

-

Form of Borrower’s Counsel Opinion

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule I        -

Notice Information and Commitments

 

Schedule 4.01  -

Subsidiaries

 

Schedule 4.05  -

Existing Debt

 

Schedule 4.20  -

Hedging Contracts

 

Schedule 4.21  -

Material Agreements

 

Schedule 5.10  -

Post Closing Title Opinion Requirements

 

Schedule 5.12  -

Required Hedging Contracts

 

iv

--------------------------------------------------------------------------------


 

SUBORDINATED CREDIT AGREEMENT

 

This Subordinated Credit Agreement dated as of November 29, 2005 is among Cano
Petroleum, Inc., a Delaware corporation (“Borrower”) the lenders party hereto
from time to time (“Lenders”), and Energy Components SPC EEP Energy Exploration
and Production Segregated Portfolio, a Cayman Islands company, as administrative
agent for such Lenders (in such capacity, the “Administrative Agent”).

 

The Borrower, the Administrative Agent and the Lenders hereby agree to as
follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01           Certain Defined Terms.  As used in this Agreement, the
terms defined above shall have the meanings set forth therein and the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Trustee for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Prior Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.

 

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of all or substantially all the associated
assets or operations or of stock (or other ownership interests) of a Person
(other than of a wholly-owned Subsidiary of the Borrower).

 

“Administrative Agent” means Energy Components SPC EEP Energy Exploration and
Production Segregated Portfolio, in its capacity as agent pursuant to
Article VIII, and any successor agent pursuant to Section 8.06 hereof.

 

“Advance” means the advance by a Lender to the Borrower, pursuant to
Section 2.01(a) relating to the Borrowing or pursuant to an Assignment and
Acceptance, and refers to a Eurodollar Rate Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.  Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 10% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Subordinated Credit Agreement, as the same may be
amended, supplemented, restated, and otherwise modified from time to time.

 

“Applicable Margin” means, with respect to any Advance, (a) during any time when
an Event of Default exists, 9.5% per annum, and (b) at any other time, 6.5% per
annum.  The Applicable Margin for any Advance shall change when and as any such
Event of Default commences or terminates.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, in substantially the form of the attached
Exhibit A.

 

“Barnett Shale Properties” means the stratigraphic equivalent of that certain
interval described as 100’ above and 100’ below the interval seen between 3,450’
and 3,650’ on the Welex Spectral Density – Dual Spaced Neutron Log dated
July 29, 1986 for the Hogtown Moore Unit #13-2 Well located in the George E.
Moore Survey, Eastland County, Texas, as such stratigraphic equivalent
underlies, comprises a portion of or is attributable to the Oil & Gas Properties
held by Square One in the Desdemona Field.

 

“Bbl” means one barrel.

 

“Borrowing” means the initial borrowing consisting of Advances made on the
Effective Date by the Lenders pursuant to Section 2.01(a).

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and Los Angeles, California and on which
dealings are carried on by banks in the London interbank market.

 

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Change in Control” shall mean the occurrence of any of the following events:
(a) the Borrower ceases to own, either directly or indirectly, 100% of the
Equity Interest in any Subsidiary other than as a result of a sale of assets or
merger permitted under Section 6.04, (b) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 33% or more of the Equity Interest of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right), or (c) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent

 

2

--------------------------------------------------------------------------------


 

governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.  For
purposes of this definition, “Permitted Holder” means any of the following:
(A) any Person that is the “beneficial owner” (as referred to above) of an
Equity Interest in the Borrower on the date hereof, (B) any such Person’s
estate, spouse and lineal descendants and the legal representative of any of the
foregoing, (C) the trustees of any bona fide trusts of which any of the
foregoing are the sole beneficiaries and grantors, and (D) any corporation,
limited partnership, limited liability company, or similar entity, all of the
Voting Securities of which is owned by any of the foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

“Collateral” means (a) all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower’s and its
Subsidiaries’ bank accounts.

 

“Collateral Trust and Intercreditor Agreement” means that certain Collateral
Trust and Intercreditor Agreement, which shall be in a form acceptable to the
Borrower, Senior Lenders, the Administrative Agent, Senior Administrative Agent
and the Lenders, dated as of the date hereof among the Administrative Agent, the
Senior Administrative Agent, the Borrower, the Guarantors, the Senior Lenders,
and the Lenders.

 

“Collateral Trustee” means Union Bank of California, N.A., in its capacity as
collateral trustee under the Collateral Trust and Intercreditor Agreement and
any successor appointed pursuant to the terms of the Collateral Trust and
Intercreditor Agreement.

 

“Commitment” means the amount set opposite such Lender’s name on the Schedule I
hereof as its Commitment, or if such Lender has entered into any Assignment and
Acceptance, as set forth for such Lender as its Commitment in the Register
maintained by the Administrative Agent pursuant to Section 9.06(c), as such
amount may be reduced or terminated pursuant to Article VII or otherwise under
this Agreement.

 

“Commitment Termination Date” means the earlier of (a) the Maturity Date and
(b) the earlier termination in whole of the Commitments pursuant to Article VII.

 

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

 

“Consolidated Net Income” means, with respect to the Borrower and its
consolidated Subsidiaries, for any period, the net income for such period after
taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-

 

3

--------------------------------------------------------------------------------


 

cash gain or loss during such period arising from the sale, exchange, retirement
or other disposition of capital assets (such term to include all fixed assets
and all securities) other than in the ordinary course of business, and (ii) any
write-up or write-down of assets and (b) the cumulative effect of any change in
GAAP.

 

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Credit Extension” means the funding of the Borrowing by the Lenders

 

“Debt”, for any Person, means without duplication:

 

(a)     indebtedness of such Person for borrowed money;

 

(b)     obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

(c)     obligations of such Person to pay the deferred purchase price of
Property or services (including, without limitation, obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable);

 

(d)     obligations of such Person as lessee under Capital Leases and
obligations of such Person in respect of synthetic leases;

 

(e)     obligations of such Person under letters of credit and agreements
relating to the issuance of letters of credit or acceptance financing;

 

(f)      obligations of such Person under any Hedge Contract;

 

(g)     obligations of such Person owing in respect of redeemable preferred
stock or other preferred Equity Interest of such Person;

 

(h)     any obligations of such Person owing in connection with any volumetric
or production prepayments;

 

(i)      obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) above;

 

4

--------------------------------------------------------------------------------


 

(j)      indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above secured by any Lien on or in respect of any
Property of such Person; and

 

(k)     all liabilities of such Person in respect of unfunded vested benefits
under any Plan.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“EBITDA” means, for any period, without duplication, (a) Consolidated Net Income
for such period plus (b) to the extent deducted in determining Consolidated Net
Income, Interest Expense, taxes, depreciation, amortization, depletion and other
non-cash charges for such period (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP and including
non-cash charges resulting from the requirements of SFAS 133 or 143) for such
period minus (c) all non-cash items of income which were included in determining
such Consolidated Net Income (including non-cash income resulting from the
requirements of SFAS 133 or 143).

 

“Effective Date” means November 29, 2005.

 

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate of a
Lender, and (c) any commercial bank or other financial institution (i) approved
by the Administrative Agent in its sole discretion and (ii) unless an Event of
Default has occurred and is continuing, reasonably acceptable to the Borrower.

 

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C. 
9601(8) (1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, or toxic substances, materials or wastes;

 

5

--------------------------------------------------------------------------------


 

(d) the safety or health of employees; or (e) the manufacture, processing,
handling, transportation, distribution in commerce, use, storage or disposal of
hazardous or toxic substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

“Eurodollar Rate” means for an Interest Period, the interest rate per annum
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum) set
forth in the Wall Street Journal as the London Interbank Offered Rate, for
deposits in Dollars at 11:00 a.m.  (London, England time) two Business Days
before the first day of such Interest Period and for a period equal to such
Interest Period; provided that, if no such quotation appears, the Eurodollar
Rate shall be an interest rate per annum equal to the rate per annum at which
deposits in Dollars are offered by the principal office of Union Bank of
California, N.A. in London, England to prime banks in the London interbank
market at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Advance to
be maintained by the Lender that is the Administrative Agent in respect of such
Advance and for a period equal to such Interest Period.

 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a).

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental, or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Financial Statements” means the financial statements included in the
Form 10-KSB filed by the Borrower with the SEC on September 20, 2005, including
the audited consolidated

 

6

--------------------------------------------------------------------------------


 

balance sheet of the Borrower and its consolidated Subsidiaries as of fiscal
year ended June 30, 2005, and the related audited consolidated statements of
income, cash flow, and retained earnings of the Borrower and its consolidated
Subsidiaries for the fiscal year then ended, copies of which have been delivered
to the Administrative Agent and the Lenders.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

 

“Governmental Authority” means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.

 

“Guarantor” means each Subsidiary of the Borrower executing a Guaranty.

 

“Guaranty” means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor, and “Guaranties” shall mean all such guaranties
collectively.

 

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

 

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that, a
“Hedge Contract” shall not include any “Master Agreement” that provides solely
for the sale by the Borrower or its Subsidiaries of physical Hydrocarbons in
exchange for cash in the ordinary course of its business.

 

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

 

7

--------------------------------------------------------------------------------


 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

“Independent Engineer” means Forrest A. Garb & Associates, Inc. or any other
engineering firm acceptable to the Administrative Agent.

 

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Subsidiaries
(or to be acquired by the Borrower or any of its Subsidiaries, as applicable),
which report shall (a) specify the location, quantity, and type of the estimated
Proven Reserves attributable to such Oil and Gas Properties, (b) contain a
projection of the rate of production of such Oil and Gas Properties, (c) contain
an estimate of the net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

 

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, imputed interest under Capital Leases, and net costs under Interest
Hedge Agreements, all as determined in conformity with GAAP.

 

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.

 

“Interest Period” means the period commencing on the Effective Date and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below and Section 2.02 and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and Section 2.02.  The duration of each such Interest Period
shall be one, two, three, or six months, or if available, nine or twelve months,
in each case as the Borrower may, upon notice received by the Administrative
Agent not later than 10:00 a.m.  (Dallas, Texas time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:

 

8

--------------------------------------------------------------------------------


 

(a)     the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;

 

(b)     whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

(c)     any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

 

“Interim Financial Statements” means the financial statements included in the
Form 10-QSB filed by the Borrower with the SEC on November 9, 2005 including the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries dated September 30, 2005, and the related unaudited consolidated
statements of income, cash flow, and retained earnings of the Borrower and its
consolidated Subsidiaries for the three months then ended, copies of which have
been delivered to the Administrative Agent and the Lenders.

 

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and each Lender with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable), which report shall
(a) specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

 

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.

 

“Lenders” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.06.

 

9

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s administrative questionnaire requested by the
Administrative Agent, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent.

 

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

 

“Liquid Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States maturing
within 180 days from the date of any acquisition thereof;

 

(b)           (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 180 days from
the date of acquisition thereof (“bank debt securities”), issued by (A) any
Lender (or any Affiliate of any Lender) or (B) any other bank or trust company
so long as such certificate of deposit is pledged to secure the Borrower’s or
any Subsidiaries’ ordinary course of business bonding requirements, or any other
bank or trust company which has primary capital of not less than $500,000,000,
if at the time of deposit or purchase, such bank debt securities are rated not
less than ”AA” (or the then equivalent) by the rating service of Standard &
Poor’s Ratings Group or of Moody’s Investors Service, Inc., and (ii) commercial
paper issued by (A) any Lender (or any Affiliate of any Lender) or (B) any other
Person if at the time of purchase such commercial paper is rated not less than
“A-1” (or the then equivalent) by the rating service of Standard & Poor’s
Ratings Group or not less than “P-1” (or the then equivalent) by the rating
service of Moody’s Investors Service, Inc., or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower with the consent of the
Majority Lenders;

 

(c)           deposits in money market funds investing exclusively in
investments described in clauses (a) and (b) above;

 

(d)           repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.; and

 

10

--------------------------------------------------------------------------------


 

(e)           such other instruments (within the meaning of Article 9 of the
Texas Business and Commerce Code) as the Borrower may request and the
Administrative Agent may approve in writing.

 

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Instruments, the Collateral Trust and Intercreditor Agreement, and each other
agreement, instrument, or document executed by the Borrower, any Guarantor, or
any of the Borrower’s or a Guarantor’s Subsidiaries or any of their officers at
any time in connection with this Agreement.

 

“Majority Lenders” means, at any time, Lenders holding at least 662/3% of the
then aggregate unpaid principal amount of the Notes held by the Lenders at such
time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties of the Borrower or any of its
Subsidiaries but excluding the Barnett Shale Properties), condition (financial
or otherwise), or results of operations of the Borrower or any of its
Subsidiaries since June 30, 2005 (but after giving pro forma effect to the WO
Energy Acquisition) or (b) a material adverse effect on the Borrower or any
Subsidiary’s ability to perform its obligations under this Agreement, any Note,
any Guaranty, or any other Loan Document.

 

“Maturity Date” means the earlier of (i) November 1, 2010, or (ii) one year
after the “Maturity Date” as defined in the Senior Credit Agreement.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

 

“Mcf” means thousand cubic feet.

 

“Mortgage” means each of the Mortgages, Deeds of Trust, Security Agreements,
Assignment of Liens and Security Interests, Financing Statements and Assignments
of Production or any other mortgage or deed of trust executed by any one or more
of the Borrower, a Guarantor or any of their respective Subsidiaries in favor of
the Collateral Trustee for the ratable benefit of the Secured Parties in
substantially the form of the attached Exhibit D or such other form as may be
requested by the Administrative Agent, together with any assumptions or
assignments of the obligations thereunder by the Borrower, any Guarantor or any
of their respective Subsidiaries, and “Mortgages” shall mean all of such
Mortgages collectively.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

 

11

--------------------------------------------------------------------------------


 

“Notice of Interest Period” means a notice of Interest Period in the form of the
attached Exhibit G signed by a responsible officer of the Borrower.

 

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Lenders under the Loan Documents.

 

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

 

“Permitted Liens” means the Liens permitted under Section 6.01.

 

“Permitted Prior Liens” means the Liens permitted under paragraphs (c) through
(j) of Section 6.01.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

 

“Pledge Agreement” means a Pledge Agreement in substantially the form of the
attached Exhibit H, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made).

 

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders (or if such Commitments have been terminated, the ratio
(expressed as a percentage) of outstanding

 

12

--------------------------------------------------------------------------------


 

Advances owing to such Lender to the aggregate outstanding Advances owing to all
such Lenders.

 

“Register” has the meaning set forth in paragraph (c) of Section 9.06.

 

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of the
Borrower or warrants, options or other rights to purchase such Equity Interests.

 

“Sabine Documents” means, collectively, (a) the Omnibus Agreement entered into
on October 31, 2005, among the Borrower, Carlile Management, LLC, Haddock
Enterprises, LLC, and Sabine Production Partners, LP, without giving effect to
any amendments, restatements, supplements, or other modifications thereof, and
(b) the Compensation Reimbursement Agreement entered into on October 31, 2005,
between Sabine Production Operating, LLC and the Borrower, without giving effect
to any amendments, restatements, supplements, or other modifications thereof.

 

“Sabine Entity” means (a) Sabine Production Partners, LP, a Texas limited
partnership, (b) Sabine Production Operating, LLC, a Texas limited liability
company, or (c) Sabine Production Management, LLC, a Texas Production
Management, LLC, but only so long as such entity is an Affiliate of the
Borrower.

 

“SEC” means the United States Securities and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

“Secured Parties” means the Administrative Agent, the Senior Administrative
Agent, the Senior Lenders, and the Lenders.

 

“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.

 

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreements, the Security Agreements, or the Mortgages, and (f) each other
agreement, instrument or document executed at any time in connection with
securing the Obligations.

 

“Senior Administrative Agent” means Union Bank of California, N.A., or any
successor appointed pursuant to the terms of the Senior Credit Agreement.

 

“Senior Credit Agreement” means the Credit Agreement among Borrower, the lenders
executing such agreement from time to time, and Union Bank of California, N.A.,
as administrative agent and as issuing lender, as the same may be amended,
supplemented, restated and otherwise modified from time to time.

 

“Senior Debt” means the “Obligations” as defined in the Senior Credit Agreement.

 

“Senior Lenders” means the lenders party to the Senior Credit Agreement from
time to time.

 

“Senior Loan Documents” mean the Senior Credit Agreement, the promissory notes
executed and delivered pursuant to the Senior Credit Agreement, and each other
agreement, instrument, or document executed by the Borrower or any of its
Subsidiaries or any of their Responsible Officers in connection with the Senior
Credit Agreement.

 

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such

 

14

--------------------------------------------------------------------------------


 

time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

“Square One” means Square One Energy, Inc., a Texas corporation and a wholly
owned Subsidiary of the Borrower.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower; provided that Tri-Flow shall not be considered a
Subsidiary of the Borrower or any Guarantor.

 

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

 

“Total Reserve Value” means, with respect to any Proven Reserves, the net
present value, discounted at 10% per annum, of the future net revenues expected
to accrue to the Borrower and its Subsidiaries collective interests in such
reserves during the remaining expected economic lives of such reserves.  Each
calculation of such expected future net revenues shall be made in accordance
with the then existing standards of the Society of Petroleum Engineers, provided
that in any event (a) appropriate deductions shall be made for severance and ad
valorem taxes, and for operating, gathering, transportation and marketing costs
required for the production and sale of such reserves, (b) appropriate
adjustments shall be made for hedging operations, provided that Hedge Contracts,
if any, with non-investment grade counterparties shall not be taken into account
to the extent that such Hedge Contracts improve the position of or otherwise
benefit the Borrower or any Subsidiary, (c) the pricing assumptions used in
determining the Total Reserve Value for any particular reserves shall be based
on the lower of the following: (i)(A) for natural gas, $6.00 per Mcf, and
(B) for crude oil, $40.00 per Bbl, and (ii)(A) for natural gas, the quotation
for deliveries of natural gas for each such year from the New York Mercantile
Exchange for Henry Hub, provided that with respect to quotations for calendar
years after the fifth calendar year, the quotation for the fifth calendar year
shall be applied and (B) for crude oil, the quotation for deliveries of crude
oil for each such calendar year from the New York Mercantile Exchange for
Cushing, Oklahoma, provided that with respect to quotations for calendar years
after the fifth calendar year, the quotation for the fifth calendar year shall
be applied, (d) the cash-flows derived from the pricing assumptions set forth in
clause (b) above shall be further adjusted to account for the historical basis
differentials for each month during the preceding 12-month period calculated by
comparing realized crude oil and natural gas prices to

 

15

--------------------------------------------------------------------------------


 

Cushing, Oklahoma and Henry Hub New York Mercantile Exchange prices for each
month during such period, and (e) not less than 60% the Total Reserve Value
shall be attributable to proved developed producing reserves as set forth in the
most recently delivered Independent Engineering Report.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

 

“Tri-Flow” means Tri-Flow, Inc., an Oklahoma corporation.

 

“Unused Commitment Amount” shall have the meaning attributed to it in the Senior
Credit Agreement.

 

“WO Energy” means WO Energy of Nevada, Inc., a Nevada corporation.

 

“WO Energy Acquisition” means the acquisition of 100% of the issued and
outstanding Equity Interest in WO Energy by the Borrower pursuant to the WO
Energy Acquisition Instruments.

 

“WO Energy Acquisition Agreement” means that certain Agreement of Stock Purchase
Agreement dated as of November 29, 2005, by and among the Borrower as purchaser,
WO Energy and Miles O’Loughlin and Scott White, as sellers.

 

“WO Energy Acquisition Instruments” means, collectively, the WO Energy
Acquisition Agreement, and all other documents, instruments, and agreements
executed and delivered by the sellers and other parties named in the WO Energy
Acquisition Agreement or the Borrower in connection with the WO Energy
Acquisition.

 

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

 

Section 1.02           Computation of Time Periods.  In this Agreement, with
respect to the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”.

 

Section 1.03           Accounting Terms; Changes in GAAP.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those

 

16

--------------------------------------------------------------------------------


 

used in the preparation of the latest financial statements furnished to the
Lenders hereunder (which prior to the delivery of the first financial statements
under Section 5.06 hereof, shall mean the Financial Statements and the Interim
Financial Statements).  All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with those
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 5.06 hereof most recently delivered
prior to or concurrently with such calculations (or, prior to the delivery of
the first financial statements under Section 5.06 hereof, used in the
preparation of the Financial Statements and the Interim Financial Statements). 
In addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, refer to such
Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.

 

Section 1.04           Miscellaneous.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term “including” means “including,
without limitation,”.  Paragraph headings have been inserted in this Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

ARTICLE II

CREDIT FACILITY

 

Section 2.01           Term Loan.

 

(a)     Term Loan.  Subject to the terms and conditions set forth herein, the
Lenders agree to make on the Effective Date an Advance to the Borrower in the
principal amount of $15,000,000.00.  Any Advance is not revolving in nature, and
amounts repaid or prepaid may not be reborrowed under any circumstances.

 

(b)     Notes.  The indebtedness of the Borrower to each Lender resulting from
an Advance owing to such Lender shall be evidenced by a Note of the Borrower
payable to the order of such Lender, dated, in the case of (i) any Lender party
hereto as of the Effective Date, the Effective Date or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Acceptance, as of the
effective date of the Assignment and Acceptance, payable to the order of such
Lender in a principal amount equal to such Lender’s funded Advance.

 

Section 2.02           Method of Borrowing.

 

(a)     Notice of Borrowing.  The Borrowing shall be made pursuant to a Notice
of Borrowing (or by telephone notice promptly confirmed in writing by a Notice
of Borrowing),

 

17

--------------------------------------------------------------------------------


 

given not later than 10:00 a.m.  (Dallas, Texas time) on the third Business Day
before the Effective Date, by the Borrower to the Administrative Agent, which
shall in turn give to each Lender prompt notice of such proposed Borrowing by
telecopier or telex.  The Notice of Borrowing shall be given by telecopier or
telex, confirmed immediately in writing, specifying the information required
therein.  Upon the receipt of the Notice of Borrowing, the Administrative Agent
shall promptly notify each Lender of the applicable interest rate under
Section 2.06(a).  Each Lender shall, before 12:00 p.m. (Dallas, Texas time) on
the date of the Borrowing, make available for the account of its Lending Office
to the Administrative Agent at its address referred to in Section 9.02, or such
other location as the Administrative Agent may specify by notice to the Lenders,
in same day funds, such Lender’s Pro Rata Share of such Borrowing.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.

 

(b)     Notice Irrevocable.  The Notice of Borrowing and Notice of Interest
Period shall be irrevocable and binding on the Borrower.  The Borrower shall
indemnify each Lender against any loss, out-of-pocket cost, or expense incurred
by such Lender as a result of any failure by the Borrower to fulfill on or
before the date specified in such Notice of Borrowing the applicable conditions
set forth in Article III including, without limitation, any loss (including any
loss of anticipated profits), cost, or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing when
such Advance, as a result of such failure, is not made on such date.

 

(c)     Administrative Agent Reliance.  Unless the Administrative Agent shall
have received notice from a Lender before the date of the Borrowing that such
Lender shall not make available to the Administrative Agent such Lender’s Pro
Rata Share of the Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (a) of this Section 2.02 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made its Pro Rata Share of such Borrowing available to the Administrative Agent,
such Lender and the Borrower severally agree to immediately repay to the
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
the interest rate applicable on such day to Advances comprising such Borrowing. 
If such Lender shall repay to the Administrative Agent such corresponding amount
and interest as provided above, such corresponding amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.

 

(d)     Lender Obligations Several.  The failure of any Lender to make the
Advance to be made by it shall not relieve any other Lender of its obligation,
if any, to make its Advance.  No Lender shall be responsible for the failure of
any other Lender to make the Advance to be made by such other Lender.

 

18

--------------------------------------------------------------------------------


 

(e)     Interest Period Notice.  Subject to the terms of this Agreement, the
Borrower may select the applicable Interest Period to continue for the Advances
under this Section 2.02 by delivering an irrevocable Notice of Interest Period
to the Administrative Agent at the Administrative Agent’s office no later than
10:00 a.m.  (Dallas, Texas time) on the date which is at least three Business
Days in advance of the termination of the then applicable Interest Period.  Each
such Notice of Interest Period shall be in writing or by telex or telecopier
confirmed immediately in writing specifying the information required therein. 
Promptly after receipt of a Notice of Interest Period under this Section, the
Administrative Agent shall provide each Lender with a copy thereof and notify
each Lender of the applicable interest rate under Section 2.06.  If any such
Notice of Interest Period does not specify an Interest Period, or if the
Borrower fails to provide a Notice of Interest Period to the Administrative
Agent by or on the date which is at least three Business Days in advance of the
termination of the then applicable Interest Period, then Borrower shall be
deemed to have selected an Interest Period of three months’ duration.

 

Section 2.03           Prepayment of Advance.  Borrower may not prepay any
Advance during the first year following the Effective Date.  During the second
year following the Effective Date, Borrower may prepay any Advance, after giving
by 10:00 a.m. (Dallas, Texas time) at least three Business Days’ irrevocable
prior written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment.  If any such notice is given, the
Borrower shall prepay the Advance by delivering to the Administrative an amount
equal to 101% of the portion of the Advance Borrower wishes to prepay, in whole
or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.09 as a result of such prepayment being made on such
date; provided, however, that each partial prepayment shall be made in an
aggregate principal amount of at least $500,000 and in integral multiples of
$100,000 in excess thereof, and in an aggregate principal amount such that after
giving effect thereto any Advance shall have a remaining principal amount
outstanding with respect to any Advance of at least $500,000.  After the second
year following the Effective Date, full prepayments of any Advance are permitted
without restriction of amounts and without being subject to any prepayment
premium, but are subject to any amount required to be paid pursuant to
Section 2.09.

 

(a)     Illegality.  If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful for such Lender or its Lending Office to
perform its obligations under this Agreement to maintain any Advance of such
Lender then outstanding hereunder, (i) the Borrower shall, no later than
10:00 a.m. (Dallas, Texas time) (A) if not prohibited by law, on the last day of
the calendar quarter for the outstanding Advance made by such Lender or (B) if
required by such notice, on the second Business Day following its receipt of
such notice, prepay all of the Advance made by such Lender then outstanding,
together with accrued interest on the principal amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.09 as a result of such prepayment being made on such date, and
(ii) the right of the Borrower to continue the Advance from such Lender shall be
suspended until such Lender gives notice to the Administrative Agent that the
circumstances causing such suspension no longer exist.

 

19

--------------------------------------------------------------------------------


 

(b)     No Additional Right; Ratable Prepayment.  The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.03, and all notices given pursuant to this Section 2.03 shall be
irrevocable and binding upon the Borrower.  Each payment of any Advance pursuant
to this Section 2.03 shall be made in a manner such that all Advances are paid
in whole or ratably in part.

 

Section 2.04           Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of any Advance, together with any accrued interest thereon and
such other amounts, if any, due pursuant to the terms of this Agreement, on the
Maturity Date or such earlier date pursuant to Section 7.02 or Section 7.03.

 

Section 2.05           Facility Fee.  At the Effective Date, the Borrower agrees
to pay to the Administrative Agent a facility fee equal to $225,000.

 

Section 2.06           Interest.  The Borrower shall pay accrued interest on the
unpaid principal amount of any Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum, on the last day of each Interest Period and (i) in the case of
six-month Interest Periods, on the day which occurs during such Interest Period
three months from the first day of such Interest Period, (ii) in the case of
nine-month Interest Periods, on the day which occurs during such Interest Period
three months from the first day of such Interest Period and on the day which
occurs during such Interest Period six months from the first day of such
Interest Period, (iii) in the case of twelve-month Interest Periods, on the day
which occurs during such Interest Period three months from the first day of such
Interest Period, on the day which occurs during such Interest Period six months
from the first day of such Interest Period and on the day which occurs during
such Interest Period nine months from the first day of such Interest Period:

 

(a)     Eurodollar Rate Advance. A rate per annum equal at all times during the
Interest Period for such Advance to the Eurodollar Rate for such Interest Period
plus the Applicable Margin in effect from time to time.

 

(b)     Additional Interest on Advances.  The Borrower shall pay to each Lender,
so long as any such Lender shall be required under regulations of the Federal
Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of any Advance of such Lender, from the effective date
of such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such
additional interest payable to any Lender shall be determined by such Lender and
notified to the Borrower through the Administrative Agent (such notice to
include the calculation of such additional interest, which calculation shall be
conclusive in the absence of manifest error).

 

20

--------------------------------------------------------------------------------


 

(c)     Usury Recapture.

 

(i)             If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents which are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts which were due at the Maximum Rate (the “Lost Interest”) has
been recaptured by such Lender.

 

(ii)            If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Lender the interest rates charged under Section 2.06 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding sentence and, to the extent allowed by law, the Borrower shall pay
to such Lender the amount of the Lost Interest remaining to be recaptured by
such Lender.

 

(iii)           NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS
AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH
LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS. 
ACCORDINGLY, IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION
WHICH CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS
SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER’S
OPTION BE APPLIED TO THE OUTSTANDING AMOUNT OF THE LOANS MADE HEREUNDER BY SUCH
LENDER OR BE REFUNDED TO THE BORROWER.

 

Section 2.07           Payments and Computations.

 

(a)     Payment Procedures.  The Borrower shall make each payment under this
Agreement and under the Notes not later than 10:00 a.m. (Dallas, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind.  The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent or a specific Lender pursuant to Section 2.06(b), 2.09,
2.10, 2.11, 8.05, or 9.07, but after taking into account payments effected
pursuant to Section 9.04) in accordance with each Lender’s Pro Rata Share to the
Lenders for the account of their respective Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Lending Office, in each case to be applied in accordance
with the terms of this Agreement.

 

21

--------------------------------------------------------------------------------


 

(b)     Computations.  All computations of interest based on the Eurodollar Rate
shall be made by the Administrative Agent, on the basis of a year of 360 days,
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)     Non-Business Day Payments.  Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
preceding Business Day.

 

(d)     Administrative Agent Reliance.  Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender.  If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Eurodollar Rate for such day.

 

Section 2.08           Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advance made by it in excess of its Pro
Rata Share of payments on account of the Advances obtained by all the Lenders,
such Lender shall notify the Administrative Agent and forthwith purchase from
the other Lenders such participations in the Advance made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Lender to the purchasing Lender as a result of such excess payment to (b) the
total amount of such excess payment) of such recovery, together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to the purchasing Lender to (ii) the
total amount of all such required repayments to the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.08
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

 

Section 2.09           Breakage Costs.  If (a) any payment of principal of any
Advance is made other than on the last day of the Interest Period for such
Advance, whether as a result of any payment pursuant to Section 2.03, the
acceleration of the maturity of the Notes pursuant to Article VII, or otherwise,
or (b) the Borrower fails to make a principal or interest payment with

 

22

--------------------------------------------------------------------------------


 

respect to any Advance on the date such payment is due and payable, the Borrower
shall, within 10 days of any written demand sent by any Lender to the Borrower
through the Administrative Agent, pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, out-of-pocket costs or expenses which it may reasonably incur
as a result of such payment or nonpayment, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

 

Section 2.10           Increased Costs.

 

(a)     Eurodollar Rate Advance.  If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding, or maintaining an
Advance, then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), immediately pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate as
to the amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)     Capital Adequacy.  If any Lender determines in good faith, that
compliance with any law or regulation adopted or changed after the date hereof
or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend
under this Agreement, then, upon 30 days’ prior written notice by such Lender
(with a copy of any such demand to the Administrative Agent), the Borrower shall
immediately pay to the Administrative Agent for the account of such Lender from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender, in light of such circumstances, with respect to such
Lender, to the extent that such Lender reasonably determines such increase in
capital to be allocable to the existence of such Lender’s commitment to lend
under this Agreement.  A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)     Mitigation.  Each Lender claiming compensation pursuant to this
Section 2.10 shall designate a different Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole discretion of such Lender, be otherwise disadvantageous to such Lender.

 

23

--------------------------------------------------------------------------------


 

Section 2.11           Taxes.

 

(a)     No Deduction for Certain Taxes.  Any and all payments by the Borrower
shall be made, in accordance with Section 2.07, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision of the jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”) and, in the case of each Lender, Taxes by
the jurisdiction of such Lender’s Lending Office or any political subdivision of
such jurisdiction.  If the Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.11), such Lender or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; provided, however, that if the Borrower’s
obligation to deduct or withhold Taxes is caused solely by such Lender’s or the
Administrative Agent’s failure to provide the forms described in
paragraph (d) of this Section 2.11 and such Lender or the Administrative Agent
could have provided such forms, no such increase shall be required; (ii) the
Borrower shall make such deductions; and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

(b)     Other Taxes.  In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Loan Documents (hereinafter referred to as “Other Taxes”).

 

(c)     Indemnification.  THE BORROWER INDEMNIFIES EACH LENDER AND THE
ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING,
WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION 2.11) PAID BY SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  EACH PAYMENT REQUIRED
TO BE MADE BY THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH
INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN
DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS
ADMINISTRATIVE AGENT OR ANY SUCH LENDER.  IF ANY LENDER OR THE ADMINISTRATIVE
AGENT RECEIVES A REFUND IN RESPECT OF ANY TAXES PAID BY THE BORROWER UNDER THIS
PARAGRAPH (C), SUCH LENDER OR THE

 

24

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AS THE CASE MAY BE, SHALL PROMPTLY PAY TO THE BORROWER THE
BORROWER’S SHARE OF SUCH REFUND.

 

(d)     Foreign Lender Withholding Exemption.  Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
agrees that it shall deliver to the Borrower and the Administrative Agent
(i) two duly completed copies of United States Internal Revenue Service
Form W8-ECI or W8-BEN or successor applicable form, as the case may be,
certifying in each case that such Lender is entitled to receive payments under
this Agreement and the Notes payable to it, without deduction or withholding of
any United States federal income taxes, (ii) if applicable, an Internal Revenue
Service Form W-8 or W-9 or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax, and (iii) any
other governmental forms which are necessary or required under an applicable tax
treaty or otherwise by law to reduce or eliminate any withholding tax, which
have been reasonably requested by the Borrower.  Each Lender which delivers to
the Borrower and the Administrative Agent a Form W8-ECI or W8-BEN and Form W-8
or W-9 pursuant to the next preceding sentence further undertakes to deliver to
the Borrower and the Administrative Agent two further copies of the said letter
and Form W8-ECI or W8-BEN and Form W-8 or W-9, or successor applicable forms, or
other manner of certification, as the case may be, on or before the date that
any such letter or form expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent letter and form previously
delivered by it to the Borrower and the Administrative Agent, and such
extensions or renewals thereof as may reasonably be requested by the Borrower
and the Administrative Agent certifying in the case of a Form W8-ECI or W8-BEN
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.  If an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Lender from duly completing and delivering any such
letter or form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, and in the case of
a Form W-8 or W-9, establishing an exemption from United States backup
withholding tax, such Lender shall not be required to deliver such letter or
forms.  The Borrower shall withhold tax at the rate and in the manner required
by the laws of the United States with respect to payments made to a Lender
failing to timely provide the requisite Internal Revenue Service forms.

 

ARTICLE III

CONDITIONS OF LENDING

 

Section 3.01           Conditions Precedent to Credit Extension.  The obligation
of each Lender to make its Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)     Documentation.  The Lenders shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Administrative Agent and the Lenders, and, where applicable, in sufficient
copies for each Lender:

 

25

--------------------------------------------------------------------------------


 

(i)      this Agreement, a Note payable to the order of each Lender in the
amount of its Commitment, the Guaranties, the Pledge Agreement, the Security
Agreements, and Mortgages encumbering substantially all of the Borrower’s and
its Subsidiaries’ Proven Reserves and Oil and Gas Properties (other than the
Barnett Shale Properties but including the Oil and Gas Properties to be acquired
under the WO Energy Acquisition) in connection therewith, and each of the other
Loan Documents,  and all attached exhibits and schedules;

 

(ii)     a favorable opinion of the Borrower’s, its Subsidiaries’ and the
Guarantors’ counsel dated as of the date of this Agreement and substantially in
the form of the attached Exhibit K covering the matters discussed in such
Exhibit and such other matters as any Lender through the Administrative Agent
may reasonably request;

 

(iii)    copies, certified as of the date of this Agreement by a Responsible
Officer of the Borrower of (A) the resolutions of the Board of Directors of the
Borrower approving the Loan Documents to which the Borrower is a party, (B) the
certificate of incorporation of the Borrower, (C) the bylaws of the Borrower and
(D) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Note, and
the other Loan Documents;

 

(iv)    certificates of a Responsible Officer of the Borrower certifying the
names and true signatures of the officers of the Borrower authorized to sign
this Agreement, the Notes, Notices of Borrowing, Notices of Conversion or
Continuation, and the other Loan Documents to which the Borrower is a party;

 

(v)     copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Guarantor of (A) the
resolutions of the Board of Directors (or other applicable governing body) of
such Guarantor approving the Loan Documents to which it is a party, (B) the
articles or certificate (as applicable) of incorporation (or organization) and
bylaws of such Guarantor, and (C) all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
Guaranty, the Security Instruments, and the other Loan Documents to which such
Guarantor is a party;

 

(vi)    a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;

 

(vii)   a certificate dated as of the date of this Agreement from the
Responsible Officer of the Borrower stating that the conditions in this
Section 3.01 have been met;

 

(viii) delivery by Borrower of evidence satisfactory to the Administrative Agent
that, on or prior to the date hereof, a cash infusion of not less than
$30,000,000 in the aggregate has been made to the Borrower in the form of common
equity, Senior Debt or other types of capital acceptable to the Administrative
Agent; appropriate UCC-1 and UCC-3, as applicable, Financing Statements covering
the Collateral for filing with the appropriate authorities and any other
documents, agreements or instruments necessary to create an Acceptable Security
Interest in such Collateral;

 

26

--------------------------------------------------------------------------------


 

(ix) stock certificates required in connection with the Pledge Agreements and
stock powers executed in blank for each such stock certificate;

 

(x) insurance certificates naming the Collateral Trustee loss payee or
additional insured, as applicable, and evidencing insurance which meets the
requirements of this Agreement and the Security Instruments, and which is
otherwise satisfactory to the Administrative Agent;

 

(xi) the initial Independent Engineer’s Report dated effective as of a date
acceptable to the Administrative Agent;

 

(xii) the Collateral Trust and Intercreditor Agreement;

 

(xiii) copies, certified by a Responsible Officer of the Borrower, of all of the
WO Energy Acquisition Instruments, together with all amendments, modifications
or waivers thereto in effect on the Effective Date; and

 

(xiv) such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.

 

(b)           Payment of Fees.  On the date of this Agreement, the Borrower
shall have paid the fees required by Section 2.05 and all costs and expenses
that have been invoiced and are payable pursuant to Section 9.04.

 

(c)           Delivery of Financial Statements.  The Administrative Agent and
the Lenders shall have received true and correct copies of (i) the Financial
Statements, (ii) the Interim Financial Statements and (iii) such other financial
information as the Lenders may reasonably request.

 

(d)           Security Instruments.  The Administrative Agent shall have
received all appropriate evidence required by the Administrative Agent and the
Lenders in their sole discretion necessary to determine that the Collateral
Trustee (for its benefit and the benefit of the Secured Parties) shall have an
Acceptable Security Interest in the Collateral (which shall include all of the
Oil and Gas Properties of the Borrowers and the Guarantors, including the Oil
and Gas Properties to be acquired under the WO Energy Acquisition, but excluding
the Barnett Shale Properties) and that all actions or filings necessary to
protect, preserve and validly perfect such Liens have been made, taken or
obtained, as the case may be, and are in full force and effect.

 

(e)           Title.  The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties and that such Oil and
Gas Properties constitute a percentage of such Collateral reasonably
satisfactory to the Administrative Agent.

 

(f)            Environmental.  The Administrative Agent shall have received such
Phase I environmental assessments or other reports as it may reasonably require
and shall be satisfied with the condition of the Oil and Gas Properties with
respect to the Borrower’s and its Subsidiaries’ compliance with Environmental
Laws.

 

27

--------------------------------------------------------------------------------


 

(g)           No Default.  No Default shall have occurred and be continuing.

 

(h)           Representations and Warranties.  The representations and
warranties contained in Article IV hereof and in each other Loan Document shall
be true and correct in all material respects.

 

(i)            Material Adverse Change.  No event or circumstance that could
cause a Material Adverse Change shall have occurred.

 

(j)            No Proceeding or Litigation; No Injunctive Relief.  No action,
suit, investigation or other proceeding (including, without limitation, the
enactment or promulgation of a statute or rule) by or before any arbitrator or
any Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement or any transaction contemplated
hereby or (ii) which, in any case, in the judgment of the Administrative Agent,
could reasonably be expected to result in a Material Adverse Change.

 

(k)           Consents, Licenses, Approvals, etc.  The Administrative Agent
shall have received true copies (certified to be such by the Borrower or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable law, or in accordance with any document, agreement,
instrument or arrangement to which the Borrower, the Guarantors and their
respective Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement, the other Loan
Documents and the WO Energy Acquisition Instruments.  In addition, the Borrower,
the Guarantors and their respective Subsidiaries shall have all such material
consents, licenses and approvals required in connection with the continued
operation of the Borrower, the Guarantors and respective Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.  The Administrative Agent
shall be satisfied that the consummation of the WO Energy Acquisition does not
contravene any law or any contractual restriction binding on or affecting the
Borrower or any Subsidiary, WO Energy or any other party to the WO Acquisition
Instruments.

 

(l)            Hedging Arrangements.  The Borrower shall have entered into the
Hydrocarbon Hedge Agreements and the Interest Hedge Agreements required by
Section 5.12.

 

(m)          Material Agreements.  The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements or instruments
listed on the attached Schedule 4.21.

 

(n)           Senior Debt.  The Borrower shall have entered into the Senior
Credit Agreement in the amount of at least $30,000,000, the terms and conditions
thereof shall be reasonably satisfactory to the Administrative Agent and the
Lenders and the conditions precedent set forth in Section 3.01 of the Senior
Credit Agreement shall contemporaneously

 

28

--------------------------------------------------------------------------------


 

herewith have been satisfied or waived in writing as of the date hereof.  The
Borrower shall have delivered to the Administrative Agent copies of the Senior
Credit Agreement and each other agreement, instrument, or document executed by
the Borrower or any of its Subsidiaries or any of their Responsible Officers at
any time in connection with the Senior Credit Agreement on or before the date
hereof.

 

(o)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in the form of Exhibit F, with
appropriate insertions and executed by a duly authorized Responsible Officer of
the Borrower.

 

(p)           WO Energy Acquisition.  All conditions to the consummation and
effectiveness of the WO Energy Acquisition (other than the payment of the
purchase price) shall have been met. Furthermore, the Administrative Agent shall
have received payoff letters in form and substance reasonably satisfactory to
the Administrative Agent covering all Debt of WO Energy or any of its
subsidiaries and outstanding on the date hereof other than the Debt permitted
under Section 6.02(h) below.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as follows:

 

Section 4.01           Existence; Subsidiaries.  The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and in good standing and qualified to do business in each other jurisdiction
where its ownership or lease of Property or conduct of its business requires
such qualification except where the failure to be so qualified could not,
individually or in the aggregate, reasonably be expected to cause a material
Adverse Change.  Each Subsidiary of the Borrower is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification except where the failure to be so qualified could not,
individually or in the aggregate, reasonably be expected to cause a material
Adverse Change.  As of the date hereof, the Borrower has no Subsidiaries other
than those listed identified in Schedule 4.01.

 

Section 4.02           Power.  The execution, delivery, and performance by the
Borrower of this Agreement, the Notes, and the other Loan Documents to which it
is a party and by the Guarantors of the Guaranties and the other Loan Documents
to which they are a party and the consummation of the transactions contemplated
hereby and thereby (a) are within the Borrower’s and such Guarantors’ governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) the Borrower’s or any Guarantor’s certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.  At
the time of any Advance, such Advance and the use of the proceeds of such
Advance, will be within the Borrower’s governing powers, will have been duly
authorized by all necessary corporate action, will not contravene (i) the
Borrower’s

 

29

--------------------------------------------------------------------------------


 

certificate of incorporation and bylaws or other organizational documents or
(ii) any law or any contractual restriction binding on or affecting the Borrower
and will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.

 

Section 4.03           Authorization and Approvals.  No consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by the Borrower of this Agreement, the
Notes, or the other Loan Documents to which the Borrower is a party or by each
Guarantor of its Guaranty or the other Loan Documents to which it is a party or
the consummation of the transactions contemplated thereby.  At the time of the
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing.

 

Section 4.04           Enforceable Obligations.  This Agreement, the Notes, and
the other Loan Documents to which the Borrower is a party have been duly
executed and delivered by the Borrower and the Guaranties and the other Loan
Documents to which each Guarantor is a party have been duly executed and
delivered by the Guarantors.  Each Loan Document is the legal, valid, and
binding obligation of the Borrower and each Guarantor which is a party to it
enforceable against the Borrower and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity.

 

Section 4.05           Financial Statements.

 

(a)     The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements and the Interim Financial Statements, and the
Financial Statements and the Interim Financial Statements are accurate and
complete in all material respects and present fairly the financial condition of
Borrower and its consolidated Subsidiaries for their respective period in
accordance with GAAP.  As of the date of the Financial Statements, there were no
material contingent obligations, liabilities for taxes, unusual forward or
long-term commitments, or unrealized or anticipated losses of the Borrower or
any Subsidiary, except as disclosed therein and adequate reserves for such items
have been made in accordance with GAAP.

 

(b)     Since the date of the Financial Statements, no event or circumstance
that could cause a Material Adverse Change has occurred.

 

(c)     As of the date hereof, the Borrower, the Guarantors and their respective
Subsidiaries have no Debt other than the Debt listed on Schedule 4.05.

 

Section 4.06           True and Complete Disclosure.  All factual information
(excluding estimates) heretofore or contemporaneously furnished by or on behalf
of the Borrower or any of the Guarantors in writing to any Lender or the
Administrative Agent for purposes of or in connection with this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower and the Guarantors in writing to the Administrative Agent or any of the
Lenders

 

30

--------------------------------------------------------------------------------


 

was or shall be, true and accurate in all material respects on the date as of
which such information was or is dated or certified and did not or does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements contained therein not misleading at such
time.  All projections, estimates, and pro forma financial information furnished
by the Borrower were prepared on the basis of assumptions, data, information,
tests, or conditions believed to be reasonable at the time such projections,
estimates, and pro forma financial information were furnished.

 

Section 4.07           Litigation; Compliance with Laws.

 

(a)     There is no pending or, to the best knowledge of the Borrower,
threatened action or proceeding affecting the Borrower or any of the Guarantors
before any court, Governmental Authority or arbitrator which could reasonably be
expected to cause a Material Adverse Change or which purports to affect the
legality, validity, binding effect or enforceability of this Agreement, any
Note, or any other Loan Document.  Additionally, there is no pending or, to the
best of the knowledge of the Borrower, threatened action or proceeding
instituted against the Borrower or any of the Guarantors which seeks to
adjudicate the Borrower or any of the Guarantors as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.

 

(b)     The Borrower and its Subsidiaries have complied in all material respects
with all material statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property

 

Section 4.08           Use of Proceeds.  The proceeds of the Advances will be
used by the Borrower for the purposes described in Section 5.09.  The Borrower
is not engaged in the business of extending credit for the purpose of purchasing
or carrying margin stock (within the meaning of Regulation U).  No proceeds of
any Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.

 

Section 4.09           Investment Company Act.  Neither the Borrower nor any of
the Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.10           Public Utility Holding Company Act.  Neither the Borrower
nor any of the Guarantors is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.  Neither the Administrative Agent nor
any of the Lenders, solely by virtue of the execution, delivery and performance
of, and the consummation of the transactions contemplated by, the Loan Documents
shall be or become subject to regulation (a) as a “holding company”, or an
“affiliate” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended, (b) under the Federal Power Act, as
amended, (c) as a “public utility” or “public

 

31

--------------------------------------------------------------------------------


 

service corporation” or the equivalent under the applicable law of any state, or
(d) under the applicable laws of any state relating to public utilities or
public service corporations.

 

Section 4.11           Taxes.

 

(a)     Reports and Payments.  All Returns (as defined below in clause (c) of
this Section) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the “Tax Group”) have been duly filed on a timely basis or appropriate
extensions have been obtained and such Returns are and will be true, complete
and correct, except where the failure to so file would not be reasonably
expected to cause a Material Adverse Change; and all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto will have been
paid in full on a timely basis, and no other Taxes will be payable by the Tax
Group with respect to items or periods covered by such Returns, except in each
case to the extent of (i) reserves reflected in the Financial Statements and the
Interim Financial Statements, or (ii) taxes that are being contested in good
faith.  The reserves for accrued Taxes reflected in the financial statements
delivered to the Lenders under this Agreement are adequate in the aggregate for
the payment of all unpaid Taxes, whether or not disputed, for the period ended
as of the date thereof and for any period prior thereto, and for which the Tax
Group may be liable in its own right, as withholding agent or as a transferee of
the assets of, or successor to, any Person.

 

(b)     Taxes Definition.  “Taxes” in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).

 

(c)     Returns Definition.  “Returns” in this Section 4.11 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

 

Section 4.12           Pension Plans.  All Plans are in compliance in all
material respects with all applicable provisions of ERISA.  No Termination Event
has occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code.  No Reportable Event under Section 4043 of ERISA
and the regulations issued thereunder has occurred with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code.  The present value of all benefits vested under each Plan (based on
the assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits.  Neither the Borrower nor any member of the Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any withdrawal

 

32

--------------------------------------------------------------------------------


 

liability.  As of the most recent valuation date applicable thereto, neither the
Borrower nor any member of the Controlled Group would become subject to any
liability under ERISA if the Borrower or any member of the Controlled Group has
received notice that any Multiemployer Plan is insolvent or in reorganization. 
Based upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Borrower has no reason to believe that the annual cost during
the term of this Agreement to the Borrower or any member of the Controlled Group
for post-retirement benefits to be provided to the current and former employees
of the Borrower or any member of the Controlled Group under Plans that are
welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.

 

Section 4.13           Condition of Property; Casualties.  Each of the Borrower
and the Guarantors has good and marketable title to all of its Oil and Gas
Properties as is customary in the oil and gas industry in all material respects,
free and clear of all Liens except for Permitted Liens.  Each Borrower and the
Guarantors has good and indefeasible title to all of its other Properties, free
and clear of all Liens except for Permitted Liens.  The material Properties used
or to be used in the continuing operations of the Borrower and each of the
Guarantors are in good repair, working order and condition.  Since the date of
the Financial Statements, neither the business nor the material Properties of
the Borrower and each of the Guarantors, taken as a whole, has been materially
and adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, Permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy.

 

Section 4.14           No Burdensome Restrictions; No Defaults.

 

(a)     Neither the Borrower nor any Guarantor is a party to any indenture,
loan, or credit agreement or any lease or other agreement or instrument or
subject to any charter or corporate restriction or provision of applicable law
or governmental regulation that could reasonably be expected to cause a Material
Adverse Change.  Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any contract, agreement, lease, or other instrument to
which the Borrower or any Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change or under any agreement in connection
with any Debt, including, without limitation, the Senior Loan Documents. 
Neither the Borrower nor any of its Subsidiaries has received any notice of
default under any material contract, agreement, lease, or other instrument to
which the Borrower or such Subsidiary is a party a copy of which has not been
delivered to the Administrative Agent.

 

(b)     No Default has occurred and is continuing.

 

Section 4.15           Environmental Condition.

 

(a)     Permits, Etc.  The Borrower and the Guarantors (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in material compliance with all terms and conditions
of such Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received notice of any material

 

33

--------------------------------------------------------------------------------


 

violation or alleged violation of any Environmental Law or Permit; and (iv) are
not subject to any actual or contingent Environmental Claim, which could
reasonably be expected to cause a Material Adverse Change.

 

(b)     Certain Liabilities.  To the Borrower’s actual knowledge, none of the
present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located, (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of the Guarantors, wherever located,
which could reasonably be expected to cause a Material Adverse Change; or
(iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response that would cause a Material Adverse
Change.

 

(c)     Certain Actions.  Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by the Borrower or the Guarantors or any of their former
Subsidiaries on any of their presently or formerly owned or operated Property
and (ii) the present and, to the Borrower’s best knowledge, future liability, if
any, of the Borrower and the Guarantors which could reasonably be expected to
arise in connection with requirements under Environmental Laws will not result
in a Material Adverse Change.

 

Section 4.16           Permits, Licenses, Etc.  The Borrower and the Guarantors
possess all authorizations, Permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights which
are material to the conduct of their business.  The Borrower and the Guarantors
manage and operate their business in all material respects in accordance with
all applicable Legal Requirements and good industry practices.

 

Section 4.17           Gas Contracts.  Neither the Borrower nor any of the
Guarantors, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower’s and its Subsidiaries’ Oil
and Gas Properties at some future date without receiving full payment therefor
at the time of delivery, or (b) except as has been disclosed to the
Administrative Agent, has produced gas, in any material amount, subject to, and
none of the Borrower’s and the Guarantors’ Oil and Gas Properties is subject to,
balancing rights of third parties or subject to balancing duties under
governmental requirements.

 

Section 4.18           Liens; Titles, Leases, Etc.  None of the Property of the
Borrower or any of the Guarantors is subject to any Lien other than Permitted
Liens.  On the date of this Agreement, all governmental actions and all other
filings, recordings, registrations, third party consents and

 

34

--------------------------------------------------------------------------------


 

other actions which are necessary to create and perfect the Liens provided for
in the Security Instruments will have been made, obtained and taken in all
relevant jurisdictions.  All leases and agreements for the conduct of business
of the Borrower and the Guarantors are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
under any such leases or agreements which could reasonably be expected to cause
a Material Adverse Change.  Neither the Borrower nor any of the Guarantors is a
party to any agreement or arrangement (other than this Agreement and the
Security Instruments), or subject to any order, judgment, writ or decree, which
either restricts or purports to restrict its ability to grant Liens to secure
the Obligations against their respective assets or Properties.

 

Section 4.19           Solvency and Insurance.  Before and after giving effect
to the making of any Advance and before and after giving effect to the WO Energy
Acquisition, each of the Borrower and its Subsidiaries is Solvent. 
Additionally, each of the Borrower and its Subsidiaries carry insurance required
under Section 5.02 of this Agreement.

 

Section 4.20           Hedging Agreements.  Schedule 4.20 sets forth, as of the
date hereof, a true and complete list of all Interest Hedge Agreements,
Hydrocarbon Hedge Agreements, and Hedge Contracts of the Borrower and its
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied), and the counterparty to each such agreement.

 

Section 4.21           Material Agreements.  Schedule 4.21 sets forth a complete
and correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the agreements set forth in Schedule 4.20) providing
for, evidencing, securing or otherwise relating to any Debt of the Borrower or
any of the Guarantors, and all obligations of the Borrower or any of the
Guarantors to issuers of surety or appeal bonds issued for account of the
Borrower or any such Guarantor, and such list correctly sets forth the names of
the debtor or lessee and creditor or lessor with respect to the Debt or lease
obligations outstanding or to be outstanding and the Property subject to any
Lien securing such Debt or lease obligation.  Also set forth on Schedule 4.21
hereto is a complete and correct list of all material agreements and other
instruments of the Borrower and the Guarantors relating to the purchase,
transportation by pipeline, gas processing, marketing, sale and supply of
natural gas and other Hydrocarbons.  The Borrower has heretofore delivered to
the Administrative Agent and the Lenders a complete and correct copy of all such
material credit agreements, indentures, purchase agreements, contracts, letters
of credit, guarantees, joint venture agreements, or other instruments, including
any modifications or supplements thereto, as in effect on the date hereof.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

So long as any Note or any amount under any Loan Document shall remain unpaid,
or any Lender shall have any Commitment hereunder, the Borrower agrees, unless
the Majority Lenders shall otherwise consent in writing, to comply with the
following covenants.

 

35

--------------------------------------------------------------------------------


 

Section 5.01           Compliance with Laws, Etc.  The Borrower shall comply,
and cause each of its Subsidiaries to comply, in all material respects with all
Legal Requirements.  Without limiting the generality and coverage of the
foregoing, the Borrower shall comply, and shall cause each of its Subsidiaries
to comply, in all material respects, with all Environmental Laws and all laws,
regulations, or directives with respect to equal employment opportunity and
employee safety in all jurisdictions in which the Borrower, or any of its
Subsidiaries do business; provided, however, that this Section 5.01 shall not
prevent the Borrower or any of its Subsidiaries from, in good faith and with
reasonable diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings.  Without limitation of the
foregoing, the Borrower shall, and shall cause each of its Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are necessary to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from any states of the United States (or other Governmental
Authorities) necessary to grant the Collateral Trustee an Acceptable Security
Interest in the Borrower’s and its Subsidiaries’ Oil and Gas Properties (other
than the Barnett Shale Properties).

 

Section 5.02           Maintenance of Insurance.

 

(a)     The Borrower shall, and shall cause each of its Subsidiaries to, procure
and maintain or shall cause to be procured and maintained continuously in effect
policies of insurance in form and amounts and issued by companies, associations
or organizations reasonably satisfactory to the Administrative Agent covering
such casualties, risks, perils, liabilities and other hazards reasonably
required by the Administrative Agent.  In addition, the Borrower shall, and
shall cause each of its Subsidiaries to, comply with all requirements regarding
insurance contained in the Security Instruments.

 

(b)     All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent.  All policies of insurance shall either have attached
thereto a Lender’s loss payable endorsement for the benefit of the Collateral
Trustee, as loss payee in form reasonably satisfactory to the Administrative
Agent or shall name the Collateral Trustee as an additional insured, as
applicable.  The Borrower shall furnish the Administrative Agent with a
certificate of insurance or a certified copy of all policies of insurance
required.  All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage.  In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Subsidiary or any
party holding under the Borrower or a Subsidiary which might otherwise result in
a forfeiture of the insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against the Borrower and its
Subsidiaries.  All such policies shall contain a provision that notwithstanding
any contrary agreements between the Borrower, its Subsidiaries, and the
applicable insurance company, such policies will not be canceled, allowed to
lapse without renewal, surrendered or amended (which provision shall include any
reduction in the scope or limits of coverage) without at least 30 days’ prior
written notice to the Administrative Agent.  In the event that, notwithstanding
the “lender’s loss payable endorsement” requirement of this Section 5.02, the

 

36

--------------------------------------------------------------------------------


 

proceeds of any insurance policy described above are paid to the Borrower or a
Subsidiary, the Borrower shall deliver such proceeds to the Collateral Trustee
immediately upon receipt.

 

Section 5.03           Preservation of Corporate Existence, Etc.  The Borrower
shall preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its incorporation or
organization, as applicable, and qualify and remain qualified, and cause each
such Subsidiary to qualify and remain qualified, as a foreign corporation in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties, and, in each
case, where failure to qualify or preserve and maintain its rights and
franchises could reasonably be expected to cause a Material Adverse Change.

 

Section 5.04           Payment of Taxes, Etc.  The Borrower shall pay and
discharge, and cause each of its Subsidiaries to pay and discharge, before the
same shall become delinquent, (a) all taxes, assessments, and governmental
charges or levies imposed upon it or upon its income or profits or Property that
are material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been provided.

 

Section 5.05           Visitation Rights.  At any reasonable time and from time
to time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Subsidiary, and (b) discuss the affairs, finances and accounts of the Borrower
and any such Subsidiary with any of their respective officers or directors.

 

Section 5.06           Reporting Requirements.  The Borrower shall furnish to
the Administrative Agent and each Lender:

 

(a)     Annual Financials.  As soon as available and in any event not later than
90 days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries, commencing with fiscal year ending June 30, 2006, i) to the extent
not otherwise provided in the Form 10-KSB filed by the Borrower with the SEC for
such fiscal year end, a copy of the annual audit report for such year for the
Borrower and its consolidated Subsidiaries, including therein the Borrower’s and
its consolidated Subsidiaries’’ balance sheets as of the end of such fiscal year
and the Borrower’s and its consolidated Subsidiaries’ statements of income, cash
flows, and retained earnings, in each case certified by an independent certified
public accountants of national standing reasonably acceptable to the
Administrative Agent and including any management letters delivered by such
accountants to the Borrower or any Subsidiary in connection with such audit, ii)
any management letters delivered by such accountants to the Borrower, iii) the
Form 10-KSB filed with the SEC for such fiscal year end, iv) a Compliance
Certificate executed by a Responsible Officer of the Borrower and (v) a copy of
the unaudited annual consolidating financial statements of each of its
Subsidiaries,

 

37

--------------------------------------------------------------------------------


 

including therein such Subsidiary’s balance sheet and statements of income, cash
flows, and retained earnings for such fiscal year;

 

(b)     Quarterly Financials.  As soon as available and in any event not later
than 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and its consolidated Subsidiaries, commencing with
the fiscal quarter ending December 31, 2005, (i) to the extent not otherwise
provided in the Form 10QSB for such fiscal quarter end,  the unaudited balance
sheet and the statements of income, cash flows, and retained earnings of each
such Person for the period commencing at the end of the previous year and ending
with the end of such fiscal quarter, all in reasonable detail and duly certified
with respect to such consolidated statements (subject to year-end audit
adjustments) by a Responsible Officer of the Borrower as having been prepared in
accordance with GAAP (ii) the Form 10QSB filed with the SEC for such fiscal
quarter end, and (iii) a Compliance Certificate executed by the Responsible
Officer of the Borrower;

 

(c)     Oil and Gas Reserve Reports.

 

(i)            As soon as available but in any event on or before each
September 30 of each year, an Independent Engineering Report dated effective as
of July 1 for such year;

 

(ii)           As soon as available but in any event on or before March 31 of
each year an Internal Engineering Report dated effective as of the immediately
preceding January 1;

 

(iii)          Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties;

 

(iv)          With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (A) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (B) the Borrower or its Subsidiary, as applicable, owns
good and marketable title to the Oil and Gas Properties evaluated in such
Engineering Report, as is customary in the oil and gas industry, and such Oil
and Gas Properties are subject to an Acceptable Security Interest and free of
all Liens except for Permitted Liens, (C) except as set forth on an exhibit to
the certificate, on a net basis there are no gas imbalances, take or pay or
other prepayments with respect to its Oil and Gas Properties evaluated in such
Engineering Report which would require the Borrower or any of its Subsidiaries
to deliver Hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (D) none of its
Oil and Gas Properties have been sold except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Majority Lenders, (E) attached
to the certificate is a list of its Oil and Gas Properties added to and deleted
from the immediately prior Engineering Report and a list showing any change in
working interest or net revenue interest in its Oil and Gas Properties occurring
and the reason for such change, (F) attached to the certificate is a list of all
Persons disbursing proceeds to the Borrower or to its Subsidiary, as applicable,
from its Oil and Gas Properties, (G) except as set forth on a schedule attached
to the certificate, all of the Oil and Gas Properties evaluated by such
Engineering Report are pledged as Collateral for the Obligations, and
(H) attached to the

 

38

--------------------------------------------------------------------------------


 

certificate is a monthly cash flow budget for the twelve months following the
delivery of such certificate setting forth the Borrower’s projections for
production volumes, revenues, expenses, taxes and budgeted capital expenditures
during such period;

 

provided that, notwithstanding anything herein to the contrary, this
Section 5.06(c) shall not apply to the Barnett Shale Properties.

 

(d)     Production Reports.  As soon as available and in any event within 45
days after the end of each fiscal quarter, commencing with the fiscal quarter
ending December 31, 2005, a report certified by a Responsible Officer of the
Borrower in form and substance satisfactory to the Administrative Agent prepared
by the Borrower covering each of the Oil and Gas Properties of the Borrower and
its Subsidiaries (other than the Barnett Shale Properties) and detailing on a
quarterly basis (i) the production, revenue, and price information and
associated operating expenses for each such quarter, (ii) any changes to any
producing reservoir, production equipment, or producing well during each such
quarter, which changes could cause a Material Adverse Change and (iii) any sales
of the Borrower’s or any Subsidiaries’ Oil and Gas Properties during each such
quarter (other than the Barnett Shale Properties);

 

(e)     Defaults.  As soon as possible and in any event within five days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Subsidiary, in
each case known to any officer of the Borrower or any of its Subsidiaries which
is continuing on the date of such statement, a statement of a Responsible
Officer of the Borrower setting forth the details of such Default or default, as
applicable, and the actions which the Borrower or such Subsidiary has taken and
proposes to take with respect thereto;

 

(f)      Termination Events.  As soon as possible and in any event (i) within 30
days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Borrower or any of its Affiliates knows or has
reason to know that any other Termination Event with respect to any Plan has
occurred, a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or such Affiliate
proposes to take with respect thereto;

 

(g)     Termination of Plans.  Promptly and in any event within two Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan;

 

(h)     Other ERISA Notices.  Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA;

 

39

--------------------------------------------------------------------------------


 

(i)      Environmental Notices.  Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of request, notice,
summons or citation received from the Environmental Protection Agency, or any
other Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could cause a
Material Adverse Change, (ii) any action or omission on the part of the Borrower
or any Subsidiary or any of their former Subsidiaries in connection with
Hazardous Waste or Hazardous Substances which could reasonably result in the
imposition of liability therefor that could cause a Material Adverse Change,
including without limitation any information request related to, or notice of,
potential responsibility under CERCLA, or (iii) concerning the filing of a Lien
upon, against or in connection with the Borrower or any Subsidiary or their
former Subsidiaries, or any of their leased or owned Property, wherever located;

 

(j)      Other Governmental Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;

 

(k)     Material Changes.  Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Borrower or any of its Subsidiaries is a party or
by which they or their Properties may be bound;

 

(l)      Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes pending, or to the knowledge of the Borrower threatened, or affecting
the Borrower, or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Property of the
Borrower or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $500,000.

 

(m)    Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the Board of
Directors (or other applicable governing body) of the Borrower or any Subsidiary
of the Borrower, to such letter or report;

 

(n)     Notices Under Other Loan Agreements.  Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06; and

 

40

--------------------------------------------------------------------------------


 

(o)     SEC Filings.  Promptly after the sending or filing thereof, copies of
all proxy material, reports and other information which the Borrower or any of
its Subsidiaries sends to or files with the SEC or sends to any shareholder of
the Borrower or of any of its Subsidiaries; and

 

(p)     Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.  The Administrative Agent agrees
to provide the Lenders with copies of any material notices and information
delivered solely to the Administrative Agent pursuant to the terms of this
Agreement.

 

Section 5.07           Maintenance of Property.  The Borrower shall, and shall
cause each of its Subsidiaries to, maintain their owned, leased, or operated
Property in good condition and repair; and shall abstain, and cause each of its
Subsidiaries to abstain from, knowingly or willfully permitting the commission
of waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated Property involving the Environment that could reasonably
be expected to result in Response activities and that could reasonably be
expected to cause a Material Adverse Change.

 

Section 5.08           Agreement to Pledge.  The Borrower shall, and shall cause
each Subsidiary to, grant to the Collateral Trustee an Acceptable Security
Interest in any Property of the Borrower or any Subsidiary now owned or
hereafter acquired (other than the Barnettt Shale Properties) promptly after
receipt of a written request from the Administrative Agent.

 

Section 5.09           Use of Proceeds.  The Borrower shall use the proceeds of
the Advances to fund (a) a portion of the purchase price for the WO Energy
Acquisition in accordance with the WO Energy Acquisition Instruments),
(b) acquisitions of Oil and Gas Properties, (c) for working capital purposes and
(d) for general corporate purposes.

 

Section 5.10           Title Evidence and Opinions.  The Borrower shall from
time to time upon the reasonable request of the Administrative Agent, take such
actions and execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent
shall, at all times, have received satisfactory title evidence, which title
evidence shall be in form and substance acceptable to the Administrative Agent
in its sole discretion and shall include information regarding the before payout
and after payout ownership interests held by the Borrower and the Borrower’s
Subsidiaries, for all wells located on the Oil and Gas Properties (other than
the Barnett Shale Properties), covering at least 80% of the present value of the
Proven Reserves of the Borrower and its Subsidiaries and at least 80% of the
present value of the proved developed producing reserves of the Borrower and its
Subsidiaries as determined by the Administrative Agent.  Within 90 days after
the date hereof, the Borrower shall deliver to the Administrative Agent title
opinions in favor of the Administrative Agent and the Lenders in form and
substance satisfactory to the Administrative Agent and issued by title counsel
satisfactory to the Administrative Agent covering the Oil and Gas Properties of
the Borrower and its Subsidiaries located in the fields identified on
Schedule 5.10.  Upon satisfaction of the requirements in the immediately
preceding sentence, the borrower shall have complied

 

41

--------------------------------------------------------------------------------


 

with this Section 5.10 with respect to the Oil and Gas Properties of the
Borrower and its Subsidiaries existing on the date hereof.

 

Section 5.11           Further Assurances; Cure of Title Defects.  The Borrower
shall, and shall cause each Subsidiary to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement.  The Borrower hereby authorizes the
Administrative Agent and the Collateral Trustee to file any financing statements
without the signature of the Borrower to the extent permitted by applicable law
in order to perfect or maintain the perfection of any security interest granted
under any of the Loan Documents.  The Borrower at its expense will, and will
cause each Subsidiary to, promptly execute and deliver to the Administrative
Agent upon request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of the Borrower or any
Subsidiary, as the case may be, in the Security Instruments and this Agreement,
or to further evidence and more fully describe the collateral intended as
security for the Notes, or to correct any omissions in the Security Instruments,
or to state more fully the security obligations set out herein or in any of the
Security Instruments, or to perfect, protect or preserve any Liens created
pursuant to any of the Security Instruments, or to make any recordings, to file
any notices or obtain any consents, all as may be necessary or appropriate in
connection therewith or to enable the Administrative Agent to exercise and
enforce its rights and remedies with respect to any Collateral.  Within 30 days
after (a) a request by the Administrative Agent or the Lenders to cure any title
defects or exceptions which are not Permitted Liens raised by such information
or (b) a notice by the Administrative Agent that the Borrower has failed to
comply with Section 5.10 above, the Borrower shall (i) cure such title defects
or exceptions which are not Permitted Liens or substitute acceptable Oil and Gas
Properties with no title defects or exceptions except for Permitted Liens
covering Collateral of an equivalent value and (ii) deliver to the
Administrative Agent satisfactory title evidence (including supplemental or new
title opinions meeting the foregoing requirements) in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and its Subsidiaries’ ownership of such Oil and Gas Properties
and the Administrative Agent’s Liens and security interests therein as are
required to maintain compliance with Section 5.10.

 

Section 5.12           Hedging Arrangements.  The Borrower shall, on or before
the date of this Agreement, enter into, and from and after the date hereof
maintain, the Hydrocarbon Hedge Agreements as described on Schedule 5.12 for a
minimum period of at least three years as of the end of December 31, 2006 and
for each fiscal quarter ending thereafter, but not required to extend beyond the
Maturity Date.

 

Section 5.13           Bank Accounts.  The Borrower shall, and shall cause each
of its Subsidiaries to, (a) maintain their principal operating accounts and
other deposit accounts with the Administrative Agent or any Lender or any other
bank that has executed an account control agreement reasonably acceptable in
form and substance to the Administrative Agent, or (b) within 30 days from the
date hereof, provide an account control agreement reasonably acceptable in form
and substance to the Administrative Agent and executed by each depository bank
that holds any operating accounts or deposit accounts of the Borrower or any
Guarantor and in existence on the date hereof.

 

42

--------------------------------------------------------------------------------


 

ARTICLE VI

NEGATIVE COVENANTS

 

So long as any Note or any amount under any Loan Document shall remain unpaid,
or any Lender shall have any Commitment, the Borrower agrees, unless the
Majority Lenders otherwise consent in writing, to comply with the following
covenants.

 

Section 6.01           Liens, Etc.  The Borrower shall not create, assume,
incur, or suffer to exist, or permit any of its Subsidiaries to create, assume,
incur, or suffer to exist, any Lien on or in respect of any of its Property
whether now owned or hereafter acquired, or assign any right to receive income,
except that the Borrower and its Subsidiaries may create, incur, assume, or
suffer to exist:

 

(a)     Liens created by the Security Instruments;

 

(b)     purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business prior to or at the time of the Borrower’s or such
Subsidiary’s acquisition of such equipment; provided that, the Debt secured by
such Liens (i) was incurred solely for the purpose of financing the acquisition
of such equipment, and does not exceed the aggregate purchase price of such
equipment, (ii) is secured only by such equipment and not by any other assets of
the Borrower and its Subsidiaries, and (iii) is not increased in amount;

 

(c)     Liens for taxes, assessments, or other governmental charges or levies
not yet due or that (provided foreclosure, sale, or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

 

(d)     Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or that are being contested in good faith by appropriate proceedings,
provided such reserve as may be required by GAAP shall have been made therefor;

 

(e)     Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;

 

(f)      royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments;

 

43

--------------------------------------------------------------------------------


 

(g)     Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;

 

(h)     operating agreements, unitization and pooling agreements and orders,
farmout agreements, gas balancing agreements and other agreements, in each case
that are customary in the oil, gas and mineral production business and that are
entered into in the ordinary course of business that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments, to the extent that
any such Lien referred to in this clause does not materially impair the use of
the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto; and

 

(i)      easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of Borrower or any Subsidiary or materially detract from the value
or use of the Property to which they apply.

 

Section 6.02           Debts, Guaranties, and Other Obligations.  The Borrower
shall not, and shall not permit any of its Subsidiaries to, create, assume,
suffer to exist, or in any manner become or be liable in respect of, any Debt
except:

 

(a)     Debt of the Borrower and its Subsidiaries under the Loan Documents;

 

(b)     Debt of the Borrower and its Subsidiaries under the Senior Loan
Documents;

 

(c)     Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

 

(d)     Debt secured by the Liens permitted under paragraph (b) of Section 6.01
in an aggregate amount not to exceed $3,000,000 at any time;

 

(e)     Debt under Hydrocarbon Hedge Agreements which are not prohibited by the
terms of Section 6.14; and

 

(f)      Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties.

 

(g)           Debt of the Borrower or any Subsidiary owing to the Borrower or to
any other Subsidiary; provided that such Debt is subordinated to the Obligations
on terms acceptable to the Administrative Agent in its sole discretion; and

 

44

--------------------------------------------------------------------------------


 

(h)           Debt of WO Energy and W.O. Operating Company, Ltd owing to First
National Bank of Arizona-New Mexico Division under the $250,000 promissory note
dated November 1, 2004 and related to a letter of credit facility; provided
that, such Debt is unsecured and the amount of such Debt is not increased in
amount; and

 

(i)            Debt that constitutes a renewal, refinancing, or extension of any
Debt referred to in clause (d) of this Section 6.02; provided that (i) no Lien
existing at the time of such renewal, refinancing or extension shall be extended
to cover any property not already subject to such Lien, and (ii) the principal
amount of any Debt renewed, refinanced or extended shall not exceed the amount
of such Debt outstanding immediately prior to such renewal, refinancing or
extension.

 

Section 6.03           Agreements Restricting Liens and Distributions.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement, the Security Instruments and the Senior Loan Documents)
which in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations or restricts any Subsidiary from paying
dividends to the Borrower, or which requires the consent of or notice to other
Persons in connection therewith.

 

Section 6.04           Merger or Consolidation; Asset Sales.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to (a) merge or consolidate
with or into any other Person without the prior consent of all of the Lenders;
provided that the Borrower or any subsidiary may merge or consolidate into the
Borrower or any Guarantor if the Borrower or such Guarantor is the surviving
entity; or (b) sell, lease, transfer, assign, farm-out, convey, or otherwise
dispose of any of its Property (including, without limitation, any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) other than: (i) the sale of
Hydrocarbons in the ordinary course of business, (ii) the sale of the Barnett
Shale Properties and (iii) the sale or transfer of equipment that is
(A) obsolete, worn out, depleted or uneconomic and disposed of in the ordinary
course of business, (B) no longer necessary for the business of such Person or
(C) contemporaneously replaced by equipment of at least comparable value and
use.

 

Section 6.05           Restricted Payments.  The Borrower shall not, nor shall
it permit any of its Subsidiaries to, make any Restricted Payments except that
if no Default has occurred both before and after giving effect to the making of
such Restricted Payment, the Subsidiaries may make Restricted Payments to the
Borrower, (b) the Borrower may make Restricted Payments to officers, directors,
consultants and employees of the Borrower or any Guarantor in any form other
than cash or other assets of the Borrower, and (c) the Borrower may make
Restricted Payments to such officers, directors, consultants and employees of
the Borrower or any Guarantor in the form of cash in an aggregate amount not to
exceed $1,000,000 per fiscal year.

 

Section 6.06           Investments.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make or permit to exist any loans, advances, or
capital contributions to, or make any investment in (including, without
limitation, the making of any Acquisition), or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person or any Oil and Gas Properties or activities related to Oil and Gas
Properties, except:

 

45

--------------------------------------------------------------------------------


 

(a)     Liquid Investments;

 

(b)     trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

 

(c)     creation of any additional Subsidiaries or acquisition of Oil and Gas
Properties in compliance with Section 6.15;

 

(d)     the loans, advances, capital contributions, investments, and commitments
made prior to the date hereof and identified in the Interim Financial
Statements; provided that, the respective amounts of such loans, advances,
capital contributions, investments, and commitments shall not be increased
(other than by appreciation);

 

(e)     investments received in connection with the bankruptcy or reorganization
of or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business; provided that, the
aggregate amount of such investment shall not exceed $1,000,000 (other than by
appreciation);

 

(f)      investments consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary in connection with any sale of assets
permitted hereunder;

 

(g)     the WO Energy Acquisition pursuant to the terms of the WO Energy
Acquisition Instruments; and

 

(h)     loan, advances, capital contributions, and investments in the Sabine
Entities in an aggregate amount not to exceed $500,000.

 

Section 6.07           Affiliate Transactions.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates unless such transaction
or series of transactions is on terms no less favorable to the Borrower or the
Subsidiary, as applicable, than those that could be obtained in a comparable
arm’s length transaction with a Person that is not such an Affiliate; provided
that, so long as no Default would occur as a result thereof, the restriction set
forth in this Section 6.07 shall not apply to transactions contemplated and
permitted by the Sabine Documents.

 

Section 6.08           Compliance with ERISA.  The Borrower shall not, nor shall
it permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, any Subsidiary or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to section 502(c),
(i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;
(b) terminate, or permit any Subsidiary or ERISA Affiliate to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability to the Borrower, any Subsidiary or any ERISA Affiliate
to the PBGC; (c) fail to make, or permit any Subsidiary or ERISA Affiliate to
fail to make, full payment when due of all amounts which,

 

46

--------------------------------------------------------------------------------


 

under the provisions of any Plan, agreement relating thereto or applicable law,
the Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto; (d) permit to exist, or allow any Subsidiary or ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any Subsidiary or ERISA
Affiliate to permit, the actuarial present value of the benefit liabilities (as
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower,
any Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any Subsidiary or ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
Subsidiary or ERISA Affiliate to acquire, an interest in any Person that causes
such Person to become an ERISA Affiliate with respect to the Borrower, any
Subsidiary or any ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or
(2) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h) incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; (i) contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; (j) amend or permit any Subsidiary or ERISA Affiliate to amend, a
Plan resulting in an increase in current liability such that the Borrower, any
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code; or (k) permit to exist any occurrence of
any Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, which presents a material (in the opinion of the Majority Lenders)
risk of such a termination by the PBGC of any Plan.

 

Section 6.09           Sale-and-Leaseback.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

 

Section 6.10           Change of Business.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any material change in the character of
its business as an independent oil and gas exploration and production company,
nor will the Borrower or any Subsidiary operate any business in any jurisdiction
other than the United States, including the Gulf of Mexico.

 

Section 6.11           Organizational Documents, Name Change.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, amend, supplement,
modify or restate their articles or certificate of incorporation, bylaws,
limited liability company agreements, or other equivalent

 

47

--------------------------------------------------------------------------------


 

organizational documents where such amendment, supplement, modification or
restatement could have an adverse effect on the Lenders as determined by the
Administrative Agent in its sole reasonable discretion, or amend its name or
change its jurisdiction of incorporation, organization or formation without
prior written notice to, and prior consent of, the Administrative Agent.

 

Section 6.12           Use of Proceeds.  The Borrower will not permit the
proceeds of any Advance to be used for any purpose other than those permitted by
Section 5.09.  The Borrower will not engage in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U).  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or shall take, nor permit any of the Borrower’s Subsidiaries
to take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect, including without limitation, the use of
the proceeds of any Advance to purchase or carry any margin stock in violation
of Regulation T, U or X.

 

Section 6.13           Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any Subsidiary which would require the Borrower or
any Subsidiary to deliver their respective Hydrocarbons produced on a monthly
basis from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

 

Section 6.14           Limitation on Speculative Hedging.  Other than the Hedge
Contracts required to be entered into and maintained pursuant to Section 5.12
hereof, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
(a) purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Hydrocarbon Hedge Agreement, Interest Hedge
Agreement or similar hedge arrangement for speculative purposes, or (b) be party
to or otherwise enter into any Hedge Contract which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) covers notional volumes in
excess of 80% of the anticipated production volumes attributable to Proven
Reserves of the Borrower and its Subsidiaries during the period such hedge
arrangement is in effect, or (iii) is longer than two years in duration.

 

Section 6.15           Additional Subsidiaries; Additional Oil and Gas
Properties.  The Borrower shall not, nor shall it permit any of its Subsidiaries
to, create or acquire any additional Subsidiaries or acquire any additional Oil
and Gas Properteis without (a) such new Subsidiary executing and delivering to
the Administrative Agent, at its request, a Guaranty, a Pledge Agreement, a
Security Agreement and a Mortgage, and such other Security Instruments as the
Administrative Agent or the Majority Lenders may reasonably request, (b) the
delivery by the Borrower of any certificates, opinions of counsel, title
opinions or other documents as the Administrative Agent may reasonably request;
and (c) the Borrower or such Subsidiary acquiring such Oil and Gas Properties
executing and delivering to the Administrative Agent a new Mortgage or a
supplement to an existing Mortgage encumbering such Oil and Gas Properties;

 

48

--------------------------------------------------------------------------------


 

provided that, in any event, no Subsidiary may be created or acquired and no Oil
and Gas Properties may be acquired if a Default has occurred before or after
giving effect to such creation or acquisition of the new Subsidiary or the
acquisition of the additional Oil and Gas Properties.

 

Section 6.16           Account Payables.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, allow (a) any of its trade payables or other
accounts payable to be outstanding for more than 90 days (except in cases where
any such trade payable is being disputed in good faith and adequate reserves
under GAAP have been established) and (b) the weighted average maturity of all
such trade payables to exceed 120 days.

 

Section 6.17           Current Ratios.

 

(a)     The Borrower shall not permit the ratio of, as of the end of each fiscal
quarter of the Borrower, beginning with the fiscal quarter ending December 31,
2005, its current assets to its current liabilities, to be less 1.00 to 1.00. 
For purposes of this calculation (i) “current assets” shall include, as of the
date of calculation, the aggregate Unused Commitment Amounts but shall exclude
(A) any cash deposited with or at the request of a counterparty to any Hedge
Contract or any other similar hedge arrangement and (B) any assets representing
a valuation account arising from the application of SFAS 133 and 143, and
(ii) “current liabilities” shall exclude, as of the date of calculation, the
current portion of long-term Debt existing under this Agreement and any
liabilities representing a valuation account arising from the application of
SFAS 133 and 143; or

 

(b)     The Borrower shall not permit the ratio of, as of the end of each fiscal
quarter of the Borrower, utilizing the most recent Engineering Report delivered
to the Administrative Agent and each Lender and beginning with the fiscal
quarter ending December 31, 2005, its Total Reserve Value to consolidated Debt
to be less than 1.50 to 1.00.

 

Section 6.18           Debt Coverage Ratio.  The Borrower (a) shall not permit
the ratio of, as of the fiscal quarter ending March 31, 2006, (i) the
consolidated Debt of the Borrower for the fiscal quarter period then ended
multiplied by four, to be greater than 5.00 to 1.00; (b) shall not permit the
ratio of, as of the fiscal quarter ending June 30, 2006, (i) the consolidated
Debt of the Borrower as of such fiscal quarter end to (ii) the consolidated
EBITDA of the Borrower for the two fiscal quarter period then ended multiplied
by two, to be greater than 4.50 to 1.00; (c) shall not permit the ratio of, as
of the fiscal quarter ending September 30, 2006, (i) the consolidated Debt of
the Borrower as of such fiscal quarter end to (ii) the consolidated EBITDA of
the Borrower for the three fiscal quarter period then ended multiplied by 4/3,
to be greater than 4.00 to 1.00; and (d) shall not permit the ratio of, as of
each fiscal quarter ending on or after December 31, 2006, (i) the consolidated
Debt of the Borrower as of such fiscal quarter end to (ii) the consolidated
EBITDA of the Borrower for the four- fiscal quarter period then ended, to be
greater than 4.00 to 1.00.

 

Section 6.19           Interest Coverage Ratio.  The Borrower shall not permit
the ratio of, as of the fiscal quarter ending March 31, 2006, (i) the
consolidated EBITDA of the Borrower for the fiscal quarter period then ended
multiplied by four, to (ii) the combined (but not duplicative) consolidated
Interest Expense of the Borrower and its Subsidiaries for the fiscal quarter
period then ended multiplied by four, to be less than 2.00 to 1.00; (b) shall
not permit the ratio of, as of

 

49

--------------------------------------------------------------------------------


 

the fiscal quarter ending June 30, 2006, (i) the consolidated EBITDA of the
Borrower for the two fiscal quarter period then ended multiplied by two, to
(ii) the consolidated Interest Expense of the Borrower for the two fiscal
quarter period then ended multiplied by two, to be less than 2.00 to 1.00;
(c) shall not permit the ratio of, as of the fiscal quarter ending September 30,
2006, (i) the consolidated EBITDA of the Borrower for the three fiscal quarter
period then ended multiplied by 4/3, to (ii) the consolidated Interest Expense
of the Borrower for the three fiscal quarter period then ended multiplied by
4/3, to be less than 2.00 to 1.00; and (d) shall not permit the ratio of, as of
the end of any fiscal quarter ending on or after December 31, 2006, (i) the
consolidated EBITDA of the Borrower, calculated for the four fiscal quarters
then ended, to (ii) the consolidated Interest Expense of the Borrower for the
four fiscal quarters then ended, to be less than 2.00 to 1.00.

 

Section 6.20           Senior Debt.  Except as otherwise permitted by the terms
of the Collateral Trust and Intercreditor Agreement none of the Borrower or any
of its Subsidiaries shall (a) make any optional, mandatory or scheduled payments
on account of principal (whether by redemption, purchase, retirement,
defeasance, set-off or otherwise), interest, premiums and fees in respect of the
Senior Debt, or (b) amend, supplement or otherwise modify the terms of the
Senior Debt.

 

Section 6.21           Non-Guarantor Subsidiary.  Notwithstanding anything to
the contrary contained herein, including any provision of this Article VI, the
Borrower shall not, nor shall it permit any of its subsidiaries to, (a) create,
assume, incur or suffer to exist any Lien on or in respect of any of its
Property for the benefit of Tri-Flow, (b) sell, assign, pledge, or otherwise
transfer any of its Properties to Tri-Flow, or (c) make or permit to exist any
loans, advances or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, Tri-Flow or in any Properties of Tri-Flow other
than the loans, advances, capital contributions, investments, and commitments
made prior to the date hereof in Tri-Flow; provided that, the respective amounts
of such loans, advances, capital contributions, investments, and commitments
shall not be increased (other then by appreciation).

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

 

Section 7.01           Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default” under any Loan Document:

 

(a)     Payment.  The Borrower shall (i)  fail to pay when due any principal, 
or interest payable hereunder or under the Notes or (ii) fail to pay, within 3
Business Days of when due, any other amounts (including fees, reimbursements,
and indemnifications) payable hereunder, under the Notes, or under any other
Loan Document;

 

(b)     Representation and Warranties.  Any representation or warranty made or
deemed to be made (i) by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document, or (ii) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their

 

50

--------------------------------------------------------------------------------


 

respective officers) in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
or deemed to be made;

 

(c)     Covenant Breaches.  The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to (i) perform or observe any covenant
contained in Section 5.02(a), Section 5.03, Section 5.06(e), Section 5.12, or
Article VI of this Agreement or (ii) fail to perform or observe any other term
or covenant set forth in this Agreement or in any other Loan Document which is
not covered by clause (i) above or any other provision of this Section 7.01 if
such failure shall remain unremedied for 30 days after the occurrence of such
breach or failure;

 

(d)     Cross-Defaults.  (i) The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay any principal of or premium or
interest on its Debt which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower,
any Guarantor or any of their respective Subsidiaries so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Debt (including, without limitation, the Senior Credit
Agreement) which is outstanding in a principal amount of at least $1,000,000
individually or when aggregated with all such Debt of the Borrower, such
Subsidiary, or such Guarantor so in default, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided that, for purposes of this subsection 7.01(d), the “principal amount”
of the obligations in respect of any Hedging Contracts at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Contracts were terminated at such time.

 

(e)     Insolvency.  The Borrower, any Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, any of its Subsidiaries, or any Guarantor
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property and, in the case of any such
proceeding instituted against the Borrower, any such Subsidiary or any such
Guarantor either such proceeding shall remain undismissed for a period of 60
days or any of the actions sought in such proceeding shall occur; or the
Borrower, any of its Subsidiaries, or any Guarantor shall take any corporate
action to authorize any of the actions set forth above in this paragraph (e);

 

51

--------------------------------------------------------------------------------


 

(f)      Judgments.  Any judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against the Borrower, any Guarantor or any of their
respective Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

 

(g)     Termination Events.  Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $1,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);

 

(h)     Plan Withdrawals.  The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$1,000,000.

 

(i)      Change in Control.  The Borrower shall have discontinued its usual
business or a Change in Control shall have occurred;

 

(j)      Loan Documents.  Any material provision of any Loan Document shall for
any reason cease to be valid and binding on the Borrower or a Guarantor or any
of their respective Subsidiaries or any such Person shall so state in writing;

 

(k)     Security Instruments.  (i) The Collateral Trustee shall fail to have an
Acceptable Security Interest in any portion of the Collateral as determined in
the sole discretion of the Collateral Trustee, (ii) the Collateral Trustee shall
fail to have an Acceptable Security Interest in any immaterial portion of the
Collateral as determined in the sole discretion of the Collateral Trustee and
such failure continues for more than 30 days after the Administrative Agent
shall have given notice thereof, and a request to cure such failure, to the
Borrower, or (iii) any Security Instrument shall at any time and for any reason
cease to create the Lien on the Property purported to be subject to such
agreement in accordance with the terms of such agreement, or cease to be in full
force and effect, or shall be contested by the Borrower, any Guarantor or any of
their respective Subsidiaries;

 

(l)      Potential Failure of Title.  The title of the Borrower, any Guarantor
or any of their respective Subsidiaries to any of the Oil and Gas Properties
subject to the Mortgages, or any material part thereof, shall become the subject
matter of litigation before any Governmental Authority or arbitrator which could
reasonably be expected to result in a Material Adverse Change with respect to
the Borrower’s, such Guarantor’s or such Subsidiary’s title to such Oil and Gas
Properties;

 

52

--------------------------------------------------------------------------------


 

(m)    Material Adverse Change.  An event resulting in a Material Adverse Change
shall have occurred;

 

(n)     Casualty.  Loss, theft, substantial damage or destruction of a material
portion of the Collateral the subject of any Security Instrument not fully
covered by insurance (except for deductibles and allowing for the depreciated
value of such Collateral) shall have occurred;

 

(o)     Senior Credit Agreement.  An “Event of Default” under the Senior Credit
Agreement shall have occurred.

 

(p)     Collateral Trust and Intercreditor Agreement.  The subordination
provisions of the Collateral Trust and Intercreditor Agreement shall be
invalidated or otherwise cease to be in full force and effect.

 

Section 7.02           Optional Acceleration of Maturity.  If any Event of
Default (other than an Event of Default pursuant to paragraph (e) of
Section 7.01) shall have occurred and be continuing, then, and in any such
event,

 

(a)     the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make extensions of credit hereunder, including
making Advances to be terminated, whereupon the same shall forthwith terminate,
and (ii) shall at the request, or may with the consent, of the Majority Lenders,
by notice to the Borrower, declare all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower; and

 

(b)     the Collateral Trustee shall at the request of, or may with the consent
of, the Required Plurality (as defined in the Collateral Trust and Intercreditor
Agreement) proceed to enforce its rights and remedies under the Security
Instruments, the Guaranties, and any other Loan Document for the ratable benefit
of the Secured Parties by appropriate proceedings.

 

Section 7.03           Automatic Acceleration of Maturity.  If any Event of
Default pursuant to paragraph (e) of Section 7.01 shall occur,

 

(a)     (i) the obligation of each Lender to make extensions of credit
hereunder, including making Advances, shall terminate, and (ii) all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement, the Notes, and the other Loan Documents shall become and
be forthwith due and payable in full, without notice of intent to demand,
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower; and

 

53

--------------------------------------------------------------------------------


 

(b)     the Collateral Trustee shall at the request of, or may with the consent
of, the Required Plurality proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings.

 

Section 7.04           Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent or such Lender to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Notes held by the
Administrative Agent or such Lender, and the other Loan Documents, irrespective
of whether or not the Administrative Agent or such Lender shall have made any
demand under this Agreement, such Notes, or such other Loan Documents, and
although such obligations may be unmatured.  The Administrative Agent and each
Lender agrees to promptly notify the Borrower after any such set-off and
application made by the Administrative Agent or such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent and each Lender under this
Section 7.04 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) that the Administrative Agent or
such Lender may have.

 

Section 7.05           Non-exclusivity of Remedies.  No remedy conferred upon
the Administrative Agent and the Lenders is intended to be exclusive of any
other remedy, and each remedy shall be cumulative of all other remedies existing
by contract, at law, in equity, by statute or otherwise.

 

Section 7.06           Application of Proceeds.  From and during the continuance
of any Event of Default, any monies or Property actually received by the
Collateral Trustee pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of their respective
Subsidiaries which secures any of the Obligations, shall be applied in the order
set forth in the Collateral Trust and Intercreditor Agreement.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01           Authorization and Action.  Each Lender hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto.  As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding

 

54

--------------------------------------------------------------------------------


 

upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, any other Loan Document, or applicable law.

 

Section 8.02           Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken (INCLUDING THE
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of the
foregoing, the Administrative Agent:  (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of the Borrower or its Subsidiaries or to
inspect the Property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency, or value of this
Agreement or any other Loan Document; and (f) shall incur no liability under or
in respect of this Agreement or any other Loan Document by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

 

Section 8.03           The Administrative Agent and Its Affiliates.  With
respect to its Commitment, the Advances made by it and the Notes issued to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent.  The term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Administrative Agent in its
individual capacity.  The Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower or any of its Subsidiaries,
and any Person who may do business with or own securities of the Borrower or any
such Subsidiary, all as if the Administrative Agent were not an agent hereunder
and without any duty to account therefor to the Lenders.

 

Section 8.04           Lender Credit Decision.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the Financial Statements and the Interim Financial
Statements and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

 

55

--------------------------------------------------------------------------------


 

Section 8.05           Indemnification.  THE LENDERS SEVERALLY AGREE TO
INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE),
AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO
THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE
BORROWER.

 

Section 8.06           Successor Administrative Agent.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Majority
Lenders upon receipt of written notice from the Majority Lenders to such
effect.  Upon receipt of notice of any such resignation or removal, the Majority
Lenders shall have the right to appoint a successor Administrative Agent with,
if any Event of Default has not occurred and is not continuing, the consent of
the Borrower, which consent shall not be unreasonably withheld.  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders with
the consent of the Borrower, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s giving of notice of resignation
or the Majority Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Borrower,
appoint a successor Administrative Agent, which shall be, in the case of a
successor agent, a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000.00.  Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement

 

56

--------------------------------------------------------------------------------


 

and the other Loan Documents.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01           Amendments, Etc.  No amendment or waiver of any provision
of this Agreement, the Notes, or any other Loan Document, nor consent to any
departure by the Borrower or any Subsidiary therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (a) waive any of the
conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders, (c) reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder or under any other Loan Document, (d) postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder or extend the Maturity Date or the
Commitment Termination Date, (e) change the percentage of Lenders which shall be
required for the Lenders or any of them to take any action hereunder or under
any other Loan Document, (f) amend Section 2.08 or this Section 9.01, (g) amend
the definition of “Majority Lenders,” (h) release any Guarantor from its
obligations under any Guaranty, (i) permit the Borrower or any Subsidiary to
enter into any merger or consolidation with or into any other Person or amend
Section 6.04(a), (j) release any Collateral securing the Obligations, except for
releases of Collateral sold as permitted by this Agreement or (k) amend or waive
any provision of, nor consent to any departure by any party thereto from, the
Collateral Trust and Intercreditor Agreement; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent, as the case may
be, under this Agreement or any other Loan Document.

 

Section 9.02           Notices, Etc.  All notices and other communications shall
be in writing (including, without limitation, telecopy or telex) and mailed by
certified mail, return receipt requested, telecopied, telexed, hand delivered,
or delivered by a nationally recognized overnight courier, at the address for
the appropriate party specified in Schedule I or at such other address as shall
be designated by such party in a written notice to the other parties.  All such
notices and communications shall, when so mailed, telecopied, telexed, or hand
delivered or delivered by a nationally recognized overnight courier, be
effective when received if mailed, when telecopy transmission is completed, when
confirmed by telex answer-back, or when delivered by such messenger or courier,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VIII shall not be effective until received by the
Administrative Agent.

 

Section 9.03           No Waiver; Remedies.  No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any

 

57

--------------------------------------------------------------------------------


 

Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 9.04           Costs and Expenses.  The Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Administrative Agent
in connection with the preparation, execution, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement
and (b) all out-of-pocket costs and expenses, if any, of the Administrative
Agent and each Lender (including, without limitation, reasonable counsel fees
and expenses of the Administrative Agent and each Lender) in connection with the
enforcement (whether through negotiations, legal proceedings, or otherwise) of
this Agreement, the Notes, the Guaranties, and the other Loan Documents.

 

Section 9.05           Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent,
and when the Administrative Agent shall have, as to each Lender, either received
a counterpart hereof executed by such Lender or been notified by such Lender
that such Lender has executed it and thereafter shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent, and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights or delegate its duties under this Agreement or
any interest in this Agreement without the prior written consent of each Lender.

 

Section 9.06           Lender Assignments and Participations.

 

(a)     Assignments.  Any Lender may assign to one or more Eligible Assignees
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, and the Notes held by it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying,
percentage of such Lender’s rights and obligations assigned under this Agreement
and shall be an equal percentage with respect to both its obligations owing in
respect of the Commitments and the related Advances, (ii) the amount of the
Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $2,500,000 and shall be an integral multiple of $500,000 in excess
thereof, (iii) each such assignment shall be to an Eligible Assignee, (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with the Notes subject to such assignment, and (v) each
Eligible Assignee (other than the Eligible Assignee of the Administrative Agent
or an Affiliate of a Lender) shall pay to the Administrative Agent a $3,500
administrative fee.  Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and

 

58

--------------------------------------------------------------------------------


 

obligations of a Lender hereunder and (B) such Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

 

(b)     Term of Assignments.  By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency of value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or its Subsidiaries or the performance or observance by the Borrower or
its Subsidiaries of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
Financial Statements and Interim Financial Statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(c)     The Register.  The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)     Procedures.  Upon its receipt of an Assignment and Acceptance executed
by a Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice

 

59

--------------------------------------------------------------------------------


 

thereof to the Borrower.  Within five Business Days after its receipt of such
notice, the Borrower shall execute and deliver to the Administrative Agent in
exchange for the surrendered Notes (A) if such Eligible Assignee has acquired a
Commitment, a new Note to the order of such Eligible Assignee in an amount equal
to the Commitment assumed by it pursuant to such Assignment and Acceptance and
(B) if such Lender has retained any Commitment hereunder, a new Note to the
order of such Lender in an amount equal to the Commitment retained by it
hereunder.  Such new Notes shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of the attached
Exhibit E.

 

(e)     Participations.  Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, and the Notes held by it); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitments to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Notes for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of the Notes, reductions in fees or interest, releasing all
or substantially all of any Collateral, permitting the Borrower or any
Subsidiary to enter into any merger or consolidation with or into any other, 
postponement of any date fixed for any payment of principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, or extensions of the
Maturity Date or the Commitment Termination Date.  The Borrower hereby agrees
that participants shall have the same rights under Sections 2.12, 2.13, 2.14(c),
and 9.07 as a Lender to the extent of their respective participations.

 

Section 9.07           Indemnification; Waiver.

 

(a)     Indemnification.  THE BORROWER SHALL, AND DOES HEREBY INDEMNIFY, THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, AND EACH OFFICER,
DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY
OF THE BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR

 

60

--------------------------------------------------------------------------------


 

THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT, OFFICER,
DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE THEREOF) THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY ADVANCE
OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY GUARANTOR,
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(b)     Waiver of Damages.  To the fullest extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or the use of the proceeds thereof.  No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

Section 9.08           Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart signature page of this Agreement
by facsimile is as effective as executing and delivering this Agreement in the
presence of the other parties to this Agreement.

 

Section 9.09           Survival of Representations, Etc.  All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Borrower in connection herewith shall survive the execution and delivery of
this Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties.  All obligations of the Borrower provided for in Sections 2.12,
2.13, 2.14(c), 9.04,

 

61

--------------------------------------------------------------------------------


 

and 9.07 and all of the obligations of the Lenders in Section 8.05 shall survive
any termination of this Agreement and repayment in full of the Obligations.

 

Section 9.10           Severability.  In case one or more provisions of this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any respect under any applicable law, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

 

Section 9.11           Business Loans.  The Borrower warrants and represents
that the Loans evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One (“Chapter
One”) of the Texas Credit Code.  At all such times, if any, as Chapter One shall
establish a Maximum Rate, the Maximum Rate shall be the “indicated rate ceiling”
(as such term is defined in Chapter One) from time to time in effect.

 

Section 9.12           Governing Law; Submission to Jurisdiction.  This
Agreement, the Notes and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas. 
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex.  Rev. Civ.  Stat.  Ann.  Art.  5069, Ch. 
15)), shall not apply to this Agreement, the Notes, or the transactions
contemplated hereby and (b) to the extent that any Lender may be subject to
Texas law limiting the amount of interest payable for its account, such Lender
shall utilize the indicated (weekly) rate ceiling from time to time in effect. 
The Borrower hereby irrevocably submits to the jurisdiction of any Texas state
or federal court sitting in Dallas, Texas in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court.  The Borrower hereby
unconditionally and irrevocably waives, to the fullest extent it may effectively
do so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding.  The Borrower hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Borrower at its address set forth in this
Agreement.  The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against the Borrower or its Property in the courts of any
other jurisdiction.

 

Section 9.13           WAIVER OF JURY TRIAL.  THE BORROWER, THE LENDERS, AND THE
ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND
HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

62

--------------------------------------------------------------------------------


 

Section 9.14           ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE LOAN
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.  Signature pages follow.]

 

63

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

 

 

BORROWER:

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

    /s/ S. Jeffrey Johnson

 

 

Name:

  S. Jeffrey Johnson

 

 

Title:

    Chief Executive Officer

 

 

 

[Signature Page- Subordinated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

ENERGY COMPONENTS SPC EEP ENERGY EXPLORATION AND PRODUCTION SEGREGATED
PORTFOLIO, a Cayman Islands Company

 

 

 

By:

    /s/ Mark Margason

 

 

Name: Mark Margason

 

Title: Authorized Signer

 

 

[Signature Page- Subordinated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

UNIONBANCAL EQUITIES, INC., a              
corporation

 

 

 

By:

    /s/ Michael A. Ross

 

 

Name:

   Michael A. Ross

 

 

Title:

     Vice President

 

 

 

[Signature Page- Subordinated Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

NOTICE INFORMATION AND COMMITMENTS

 

Each of the commitments to lend set forth herein is governed by the terms of the
Subordinated Credit Agreement.

 

Administrative Agent/Lender:

Energy Components SPC EEP Energy Exploration and Production Segregated Portfolio

Grand Pavilion Commercial Centre

802 West Bay Road, Suite 14

George Town, Grand Cayman, B.W.I., Cayman Islands

Attention: Michael Proctor

Facsimile: (345) 949-8066

 

with a copy to:

 

Mitchell Energy Partners

7515 Greenville Avenue, Suite 905

Dallas, Texas 75231

Attention: Mynan C. Feldman

Facsimile: (469) 916-7489

 

Lender:

UnionBanCal Equities, Inc.

445 S. Figueroa Street, 13th Floor

Los Angeles, CA  90071

Attention: Michael Ross, Vice President

Facsimile: (213) 236-7619

 

Borrower:

Cano Petroleum, Inc.

309 West 7th Street, Suite 1600

Forth Worth, Texas 76102

Attention: Mike Ricketts, CFO

Facsimile: (817) 334-0222

 

Lenders:

 

Commitments

 

Energy Components SPC EEP Energy Exploration and Production Segregated Portfolio

 

$

10,000,000

 

UnionBanCal Equities, Inc.

 

$

5,000,000

 

Total:

 

$

15,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)   Select as appropriate.

 

(4)   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

2.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

3.

Borrower:

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

4.

Administrative Agent:

ENERGY COMPONENTS SPC EEP ENERGY EXPLORATION AND PRODUCTION SEGREGATED
PORTFOLIO, as the administrative agent under the Credit Agreement

 

 

 

 

5.

Credit Agreement:

The Subordinated Credit Agreement dated as of November , 2005 among Borrower,
the Lenders party thereto from time to time, and Energy Components SPC EEP
Energy Exploration and Production Segregated Portfolio, as Administrative Agent.

 

 

 

 

 

6.

Assigned Interest[s]:

 

 

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate Amount
of Commitment
/Advance for all
Lenders

 

Amount of
Commitment /
Advances
Assigned(5)

 

Percentage Assigned
of Commitment /
Advances(6)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

7.

Trade Date:

 

(7)

 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](8)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(5)   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date. 

 

(6)   Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

 

(7)   To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

(8)   Add additional signature blocks as needed.

 

2

--------------------------------------------------------------------------------


 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE[S]

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to and] (9) Accepted:

 

ENERGY COMPONENTS SPC EEP ENERGY EXPLORATION AND PRODUCTION SEGREGATED
PORTFOLIO, as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:] (10)

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

(9)   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(10) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Annex 1

To Exhibit A – Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1 Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.06 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 3.01(c) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the

 

4

--------------------------------------------------------------------------------


 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Texas.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM        , 200   TO         , 200  

 

This certificate dated as of                ,       is prepared pursuant to the
Subordinated Credit Agreement dated as of November   , 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among CANO PETROLEUM, INC., a Delaware corporation (“Borrower”), the lenders
party thereto (the “Lenders”), and ENERGY COMPONENTS SPC EEP ENERGY EXPLORATION
AND PRODUCTION SEGREGATED PORTFOLIO, as administrative agent for such Lenders
(in such capacity, the “Administrative Agent”).  Unless otherwise defined in
this certificate, capitalized terms that are defined in the Credit Agreement
shall have the meanings assigned to them by the Credit Agreement.

 

The undersigned hereby certifies that:

 

(a)                                  all of the representations and warranties
made by the Borrower in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as if made on this date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case it shall have been true and correct in all material
respects as of such earlier date;

 

[(b)          that no Default or Event of Default has occurred or is continuing;
and]

 

[(b)          the following Default[s] or Event[s] of Default exist as of the
date hereof or have occurred since the date of the Borrower’s previous
certification to the Administrative Agent, if any, and the actions set forth
below are being taken to remedy such circumstances:

 

                                    ; and]

 

(c) that as of the last day of the previous quarter the following statements,
amounts, and calculations were true and correct:     

 

I.                                         Current Ratios—Section 6.17.

 

(a)           consolidated current assets(1)

 

$

 

 

 

(b)           consolidated current liabilities(2)

 

$

 

Current ratio = (a) to (b) =  

 

Minimum current ratio not less than:

 

1.00 to 1.00

 

 

 

COMPLIANCE?

 

YES   NO

 

--------------------------------------------------------------------------------

(1) “current assets” shall include the aggregate Unused Commitment Amounts of
the Lenders, but shall exclude (A) any cash deposited with or at the request of
a counterparty to any Hedge Contract or any other similar hedge arrangement and
(B) any assets representing a valuation account arising from the application of
SFAS 133 and 143. 

(2) “current liabilities” shall exclude, as of the date of calculation, the
current portion of long-term Debt existing under the Credit Agreement and any
liabilities representing a valuation account arising from the application of
SFAS 133 and 143.

 

1

--------------------------------------------------------------------------------


 

 

(c)           Total Reserve Value

 

$

 

 

 

(d)           consolidated Debt

 

$

 

Current ratio = (c) to (d) =  

 

Minimum current ratio not less than:

 

1.50 to 1.00

 

 

 

COMPLIANCE?

 

YES   NO

 

II.            Debt Coverage Ratio—Section 6.18.

 

(a)

consolidated Debt

 

 

 

 

 

 

(b)

consolidated EBITDA(3) =

 

 

 

 

 

(i) + [(ii) + (iii) + (iv)](4) — (v) =

 

$

 

 

 

 

(i)

Consolidated Net Income

 

$

 

 

 

 

 

 

(ii)

consolidated Interest Expense

 

$

 

 

 

 

 

 

(iii)

taxes

 

$

 

 

 

 

 

 

(iv)

depreciation, amortization, depletion & other non-cash items(5)

 

$

 

 

 

 

 

 

(v)

all non-cash items of income included in determining Consolidated Net Income(6)

 

$

 

Debt Coverage Ratio = (a) to (b) =

 

Maximum Debt Coverage Ratio:

 

[5.00 to 1.00] [4.50 to 1.00]

 

 

[4.00 to 1.00] [4.00 to 1.00](7)

 

--------------------------------------------------------------------------------

(3)   EBITDA shall be measured by the four fiscal quarter period then ended. 
Furthermore, (a) for the fiscal quarter ending March 31, 2006, EBITDA shall be
calculated using EBITDA for the fiscal quarter period then ended multiplied by
4;  (b) for the fiscal quarter ending June 30, 2006, EBITDA shall be calculated
using EBITDA for the two fiscal quarter period then ended multiplied by 2; (c)
for the fiscal quarter ending September 30, 2006, EBITDA shall be calculated
using EBITDA for the three fiscal quarter period then ended multiplied by 4/3
and (d) for fiscal quarters ending on or after December 31, 2006, EBITDA shall
be calculated using EBITDA for the four fiscal quarters then ended. 

 

(4)   Items (ii) – (iv) shall be included to the extent deducted in determining
Consolidated Net Income. 

 

(5)   Other non-cash items should include any provisions for the reduction in
the carrying value of assets recorded in accordance with GAAP and including
non-cash charges resulting from the requirements of SFAS 133 or 143. 

 

(6)   Non-cash items of income should include any items resulting from the
requirements of SFAS 133 or 143.

 

(7)   (a) For the fiscal quarter ending March 31, 2006, use 5.00 to 1.00;  (b)
for the fiscal quarter ending June 30, 2006, use 4.50 to 1.00; (c) for the
fiscal quarter ending September 30, 2006, use 4.00 to 1.00 and (d) for fiscal
quarters ending on or after December 31, 2006, use 4.00 to 1.00. 

 

2

--------------------------------------------------------------------------------


 

COMPLIANCE?

 

YES   NO

 

III.           Interest Coverage Ratio—Section 6.19.

 

(a)           consolidated EBITDA = See II(b) above =

 

$

 

 

 

(b)           consolidated Interest Expense(8)=

 

$

 

Interest Coverage Ratio = (a) to (b) =

 

Minimum Interest Coverage Ratio =

 

2.00 to 1.00

 

 

 

COMPLIANCE?

 

YES   NO

 

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                  , 20    .

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(8)   (a) for the fiscal quarter ending March 31, 2006, Interest Expense shall
be calculated using Interest Expense for the fiscal quarter period then ended
multiplied by 4;  (b) for the fiscal quarter ending June 30, 2006, Interest
Expense shall be calculated using Interest Expense for the two fiscal quarter
period then ended multiplied by 2; (c) for the fiscal quarter ending September
30, 2006, Interest Expense shall be calculated using Interest Expense for the
three fiscal quarter period then ended multiplied by 4/3 and (d) for fiscal
quarters ending on or after December 31, 2006, Interest Expense shall be
calculated using Interest Expense for the four fiscal quarters then ended.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTY AGREEMENT

 

This Guaranty Agreement dated as of November 29, 2005 (this “Guaranty”) is
executed by each of the undersigned (individually a “Guarantor” and
collectively, the “Guarantors”), in favor of Energy Components SPC EEP Energy
Exploration and Production Segregated Portfolio, as administrative agent (the
“Administrative Agent”) for the ratable benefit of itself, the Lenders (as
defined below)(the Administrative Agent and the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).

 

INTRODUCTION

 

A.            This Guaranty is given in connection with that certain
Subordinated Credit Agreement dated as of November 29, 2005 (as it has been or
may be amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among Cano Petroleum, Inc., a Delaware corporation (the
“Borrower”), the lenders party thereto from time to time (individually a
“Lender” and collectively, the “Lenders”), and the Administrative Agent.

 

B.            Each Guarantor is a Subsidiary of the Borrower and will derive
substantial direct and indirect benefit from the transactions contemplated by
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement).

 

C.            Each Guarantor is executing and delivering this Guaranty (i) to
induce the Lenders to provide and to continue to provide Advances under the
Credit Agreement, and (ii) intending it to be a legal, valid, binding,
enforceable and continuing obligation of such Guarantor, whether or not such
Guarantor derives any benefit from the Credit Agreement or from any other Loan
Document. 

 

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:

 

Section 1.               Definitions.  All capitalized terms not otherwise
defined in this Guaranty that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement.

 

Section 2.               Guaranty. 

 

(a)           Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar
proceeding would accrue), fees, amounts required to be provided as collateral,
indemnities, expenses or otherwise (collectively, the “Guaranteed Obligations”).
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrower to the Administrative Agent or any Lender
under the Loan Documents but for the fact that they are unenforceable or not
allowable due to insolvency or the existence of a

 

1

--------------------------------------------------------------------------------


 

bankruptcy, reorganization or similar proceeding involving the Borrower or such
other Subsidiary.

 

(b)           It is the intention of the Guarantors and each Beneficiary that
the amount of the Guaranteed Obligations guaranteed by each Guarantor shall be
in, but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer or similar Legal Requirements applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or in any other agreement or instrument executed in connection with the payment
of any of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by a Guarantor under this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.

 

Section 3.               Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto but subject to
Section 2(b) above.  The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Person under the Loan Documents or in connection with any Hedge Contract, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower, any other Guarantor or any other Person or whether the Borrower,
any other Guarantor or any other Person is joined in any such action or actions.
The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:

 

(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any Person under the Loan Documents, or any other amendment or waiver of or
any consent to departure from, any Loan Document, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrower or otherwise;

 

(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)           any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any other Person under the Loan Documents or any other
assets of the Borrower or any of its Subsidiaries;

 

2

--------------------------------------------------------------------------------


 

(e)           any change, restructuring or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries;

 

(f)            any failure of any Beneficiary to disclose to the Borrower or any
Guarantor any information relating to the business, condition (financial or
otherwise), operations, properties or prospects of any Person now or in the
future known to any Beneficiary (and each Guarantor hereby irrevocably waives
any duty on the part of any Beneficiary to disclose such information);

 

(g)           any signature of any officer of the Borrower or any other Person
being mechanically reproduced in facsimile or otherwise; or

 

(h)           any other circumstance or any existence of or reliance on any
representation by any Beneficiary that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor, surety or other Person.

 

Section 4.               Continuation and Reinstatement, Etc.  Each Guarantor
agrees that, to the extent that payments of any of the Guaranteed Obligations
are made, or any Lender or the Administrative Agent receives any proceeds of
collateral, and such payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or otherwise
required to be repaid, then to the extent of such repayment the Guaranteed
Obligations shall be reinstated and continued in full force and effect as of the
date such initial payment or collection of proceeds occurred.  EACH GUARANTOR
SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE,
LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 4 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 5.               Waivers and Acknowledgments.

 

(a)           Each Guarantor hereby waives promptness, diligence, presentment,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any Property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.

 

(b)           Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

(c)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements involving the
Borrower and its Subsidiaries

 

3

--------------------------------------------------------------------------------


 

contemplated by the Loan Documents and that the waivers set forth in this
Guaranty are knowingly made in contemplation of such benefits.

 

Section 6.               Subrogation. No Guarantor will exercise any rights that
it may now have or hereafter acquire against the Borrower or any other Person to
the extent that such rights arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty shall have been paid in full in cash and all
Commitments shall have expired or terminated.  If any amount shall be paid to a
Guarantor in violation of the preceding sentence at any time prior to (a) the
payment in full in cash of the Guaranteed Obligations and any and all other
amounts payable by the Guarantors under this Guaranty and (b) the termination of
the Commitments, such amount shall be held in trust for the benefit of the
Beneficiaries and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations and any and all other amounts
payable by the Guarantors under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

Section 7.               Representations and Warranties.  Each Guarantor hereby
represents and warrants as follows:

 

(a)           There are no conditions precedent to the effectiveness of this
Guaranty.  Such Guarantor benefits from executing this Guaranty.

 

(b)           Such Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty, and such Guarantor has established adequate means of
obtaining from the Borrower and each other relevant Person on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial and otherwise),
operations, properties and prospects of the Borrower and each other relevant
Person.

 

(c)           The obligations of such Guarantor under this Guaranty are the
valid, binding and legally enforceable obligations of such Guarantor, and the
execution and delivery of this Guaranty by such Guarantor has been duly and
validly authorized in all respects by such Guarantor, and the Person who is
executing and delivering this Guaranty on behalf of such Guarantor has full
power, authority and legal right to so do, and to observe and perform all of the
terms and conditions of this Guaranty on such Guarantor’s part to be observed or
performed.

 

Section 8.               Right of Set-Off.  Upon the occurrence and during the
continuance of any Event of Default, any Beneficiary is hereby authorized at any
time, to the fullest extent permitted by law, to set off and apply any deposits
(general or special, time or demand, provisional or

 

4

--------------------------------------------------------------------------------


 

final) and other indebtedness owing by such Beneficiary to the account of each
Guarantor against any and all of the obligations of the Guarantors under this
Guaranty, irrespective of whether or not such Beneficiary shall have made any
demand under this Guaranty and although such obligations may be contingent and
unmatured.  Such Beneficiary shall promptly notify the affected Guarantor after
any such set-off and application is made, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Beneficiaries under this Section 8 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which any
Beneficiary may have.

 

Section 9.               Amendments, Etc.  No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the affected Guarantor, the Administrative Agent and the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lenders, (a) other than to the extent expressly provided in such amendment,
waiver or consent, limit the liability of any Guarantor hereunder (it being
understood that waivers and amendments permitted to be made under the Credit
Agreement by the Required Lenders with respect to any of the underlying
obligations guaranteed hereunder shall not be deemed to limit the liability of
any Guarantor within the meaning of this clause (a), (b) postpone any date fixed
for payment hereunder in respect of any of the Guaranteed Obligations that is
principal of, or interest on, the Notes or any fees, or (c) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes required to take any action hereunder.

 

Section 10.             Notices, Etc.  All notices and other communications
provided for hereunder shall be sent in the manner provided for in Section 9.02
of the Credit Agreement and if to a Guarantor, at its address specified on the
signature page hereto and if to the Administrative Agent or any Lender, at its
address specified in or pursuant to the Credit Agreement.  All such notices and
communications shall be effective when delivered, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent.  Delivery of an executed counterpart signature
page of this Guaranty by facsimile is as effective as executing and delivering
this Guaranty in the presence of the other parties to this Guaranty.

 

Section 11.             No Waiver: Remedies.  No failure on the part of the
Administrative Agent or any other Beneficiary to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 12.             Continuing Guaranty: Assignments under the Credit
Agreement.  This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the payment in full of all Guaranteed Obligations and all
other amounts payable under the Loan Documents, and the termination of all the
Commitments, (b) be binding upon each Guarantor and its successors and assigns,
and (c) inure to the benefit of and be enforceable by the Administrative Agent,
each Lender, and their respective successors, and, in the case of transfers and
assignments made in accordance with the Credit Agreement, transferees and
assigns.  Without limiting the

 

5

--------------------------------------------------------------------------------


 

generality of the foregoing clause (c), subject to Section 9.06 of the Credit
Agreement, any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject, however, in all respects to the provisions
of the Credit Agreement.  Each Guarantor acknowledges that upon any Person
becoming a Lender or the Administrative Agent, in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof.

 

Section 13.             Governing Law.  This Guaranty shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.  Each
Guarantor hereby irrevocably submits to the jurisdiction of any Texas state or
federal court sitting in Dallas, Texas in any action or proceeding arising out
of or relating to this Guaranty and the other Loan Documents, and each Guarantor
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court.  Each Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding.  Each Guarantor hereby agrees that service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth in the Credit Agreement or set forth
on the signature page of this Guaranty.  Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Section shall affect the rights of any
Beneficiary to serve legal process in any other manner permitted by the law or
affect the right of any Beneficiary to bring any action or proceeding against
any Guarantor or its Property in the courts of any other jurisdiction.

 

Section 14.             INDEMNIFICATION.  EACH GUARANTOR SHALL INDEMNIFY EACH OF
THE BENEFICIARIES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY
KIND OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR
ARISING OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE OUT OF OR RESULT FROM (A) ANY ACTUAL OR
PROPOSED USE BY THE BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR
ANY GUARANTOR OF THE PROCEEDS OF THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR
ANY GUARANTOR OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING ANY
THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, (D) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, ANY
GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR

 

6

--------------------------------------------------------------------------------


 

ANY GUARANTOR INCLUDING ANY MATTERS DISCLOSED WITHIN THE CREDIT AGREEMENT, OR
(E) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR
RELATED TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL
REIMBURSE THE BENEFICIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
REASONABLE OUTSIDE LEGAL FEES) INCURRED IN CONNECTION WITH ANY SUCH
INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 15.             WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF
ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT, OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 16.             Additional Guarantors.  Pursuant to Section 6.15 of the
Credit Agreement, each Subsidiary of the Borrower that was not in existence on
the date of the Credit Agreement is required to enter into this Guaranty as a
Guarantor upon becoming a Subsidiary.  After the date hereof, upon execution and
delivery after the date hereof by the Administrative Agent and such Subsidiary
of an instrument in the form of Annex 1, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein.  The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

 

Section 17.             NOTICE OF FINAL AGREEMENTS.  PURSUANT TO SECTION 26.02
OF THE TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT
INVOLVED IN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE
AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S
AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS

 

7

--------------------------------------------------------------------------------


 

GURANTY.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

 

GUARANTOR:

 

 

 

[SUBSIDIARY OF BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SUBSIDIARY OF BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

[Signature Page- Guaranty Agreement]

 

9

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

ENERGY COMPONENTS SPC EEP ENERGY
EXPLORATION AND PRODUCTION
SEGREGATED PORTFOLIO, as
Administrative Agent

 

 

 

By:

 

 

 

Name: Mark Margason

 

 

Title: Authorized Signer

 

 

[Signature Page- Guaranty Agreement]

 

10

--------------------------------------------------------------------------------


 

Annex 1 to the

Guaranty Agreement

 

SUPPLEMENT NO.      dated as of               (the “Supplement”), to the
Guaranty Agreement dated as of November   , 2005 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”), among each of
the subsidiaries party thereto (each such subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of CANO PETROLEUM, INC., a Delaware
corporation (the “Borrower”) in favor of ENERGY COMPONENTS SPC EEP ENERGY
EXPLORATION AND PRODUCTION SEGREGATED PORTFOLIO, as Administrative Agent (the
“Administrative Agent”) for the benefit of the Beneficiaries (as defined in the
Guaranty Agreement).

 

A.            Reference is made to the Subordinated Credit Agreement dated as of
November    , 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”), and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.

 

C.            The Guarantors have entered into the Guaranty Agreement in order
to induce the Lenders to make Advances.  Pursuant to Section 6.15 of the Credit
Agreement, the Subsidiaries of the Borrower are required to enter into the
Guaranty Agreement as Guarantors.  Section 16 of the Guaranty Agreement provides
that additional Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Advances and as consideration for
Advances previously made.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.           In accordance with Section 16 of the Guaranty Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof.  Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor.  The Guaranty Agreement
is hereby incorporated herein by reference.

 

SECTION 2.           The New Guarantor represents and warrants to the
Administrative Agent and the other Beneficiaries that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency,

 

11

--------------------------------------------------------------------------------


 

moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

SECTION 3.           This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4.           Except as expressly supplemented hereby, the Guaranty
Agreement shall remain in full force and effect.

 

SECTION 5.           THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.  The New Guarantor
hereby irrevocably submits to the jurisdiction of any Texas state or federal
court sitting in Dallas, Texas in any action or proceeding arising out of or
relating to this Supplement or the Guaranty Agreement and the other Loan
Documents, and the New Guarantor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court. 
The New Guarantor hereby irrevocably waives, to the fullest extent it may
effectively do so, any right it may have to the defense of an inconvenient forum
to the maintenance of such action or proceeding.  The New Guarantor hereby
agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at its address set forth on
the signature page hereof.  The New Guarantor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Section shall affect the rights of any Beneficiary to serve
legal process in any other manner permitted by the law or affect the right of
any Beneficiary to bring any action or proceeding against the New Guarantor or
its Property in the courts of any other jurisdiction.

 

SECTION 6.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.           All communications and notices hereunder shall be in
writing and given as provided in Section 10 of the Guaranty Agreement.  All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.           The New Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the fees, disbursements and other charges of counsel for
the Administrative Agent.

 

SECTION 9.           PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS
$50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY.  THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

 

[Name of New Guarantor]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

ENERGY COMPONENTS SPC EEP ENERGY
EXPLORATION AND PRODUCTION
SEGREGATED PORTFOLIO, as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF MORTGAGE

 

MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE
FILING, AND FINANCING STATEMENT

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

 

THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES.  THIS FINANCING STATEMENT IS TO BE FILED FOR
RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS.  PRODUCTS OF THE
COLLATERAL ARE ALSO COVERED.

 

NOTICE TO MORTGAGOR:

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

FROM

 

CANO PETROLEUM, INC.

(Mortgagor, Debtor and Grantor)

 

TO

 

UNION BANK OF CALIFORNIA, N.A., as Collateral Trustee

(Mortgagee, Secured Party and Grantee)

 

November 29, 2005

 

For purposes of filing this Mortgage as a financing statement, the mailing
address of Mortgagor is 309 West 7th Street, Suite 1600, Fort Worth, Texas
76102.  Mortgagor is a corporation organized under the laws of the State of
Delaware and the Mortgagor’s organizational number is

 

--------------------------------------------------------------------------------


 

              the mailing address of Mortgagee is Lincoln Plaza, 500 N. Akard
Street, Suite 4200, Dallas, Texas 75201.

 

***********************************

 

This instrument, prepared by Harris Junell, Bracewell & Giuliani LLP, 711
Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713)
221-1557, contains after-acquired property provisions and covers future advances
and proceeds to the fullest extent allowed by applicable law.

 

ATTENTION RECORDING OFFICER: This instrument is a mortgage of both real and
personal property insofar as the same covers or relates to the Oil and Gas
Properties and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in Oklahoma.  This
instrument creates a lien on rights in or relating to lands of Mortgagor which
are described in Exhibit A hereto or in documents described in such Exhibit A.

 

RECORDED DOCUMENT SHOULD BE RETURNED TO:

 

Bracewell & Giuliani LLP

711 Louisiana, South Tower Pennzoil Place, Suite 2300

Houston, Texas 77002

Attn: Angela Smitherman

 

--------------------------------------------------------------------------------


 

MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE
FILING, AND FINANCING STATEMENT

 

WHEREAS, this instrument (the “Mortgage”) is made as of November 29, 2005 (the
“Effective Date”) and executed and delivered by CANO PETROLEUM, INC., a Delaware
corporation (“Mortgagor”), to and in favor of Union Bank of California, N.A.
(the “Mortgagee”) in its capacity as the collateral trustee under the Collateral
Trust Agreement (as hereinafter defined) and on behalf of the Credit Parties (as
hereinafter defined).  The addresses of Mortgagor and the Mortgagee appear in
Section 7.12 of this Mortgage.

 

WHEREAS, this Mortgage is executed in connection with, and pursuant to the terms
of, (i) that certain Credit Agreement dated as of November 29, 2005 (as the same
may be renewed, extended, amended, supplemented and/or restated from
time-to-time, the “Senior Credit Agreement”) among the Mortgagor, the lenders
party thereto from time to time (the “Senior Lenders”), and Mortgagee as
administrative agent for the Lenders (the “Senior Agent”) and as issuing lender
(the “Issuing Lender”), and (ii) that certain Subordinated Credit Agreement
dated as of November 29, 2005 (as the same may be renewed, extended, amended,
supplemented and/or restated from time-to-time (the “Subordinated Credit
Agreement”, and together with the Senior Credit Agreement, the “Master Debt
Agreements”), among Mortgagor, the lenders party thereto from time to time (the
“Subordinated Lenders”) and Energy Components SPC EEP Energy Exploration and
Production Segregated Portfolio as administrative agent for the Subordinated
Lenders (in such capacity, the “Subordinated Agent”).

 

WHEREAS, in connection with the Master Debt Agreements, the Mortgagor or any of
its Subsidiaries may from time to time enter into one or more Hedge Contracts
(as defined in the Senior Credit Agreement) with a Senior Lender or any of its
Affiliates (such counterparty being referred to herein as “Swap Counterparty”,
and together with the Mortgagee, the Senior Agent, the Issuing Lender, the
Senior Lenders, Subordinated Agent, and the Subordinated Lenders, collectively
referred to herein as the “Credit Parties”).

 

WHEREAS, in order to, among other things, appoint the Collateral Trustee as
collateral trustee for all of the Credit Parties under the security documents
executed in connection with the Master Debt Agreements, including this Mortgage,
and to set forth the rights and remedies of the Credit Parties with respect
thereto, the Senior Agent, the Senior Lenders, the Subordinated Agent, the
Subordinated Lenders, the Mortgagee, the Mortgagor and the other parties
thereto, have entered into that certain Collateral Trust and Intercreditor
Agreement dated as of November 29, 2005 (as it may be amended, restated, or
otherwise modified from time to time, the “Collateral Trust Agreement”).

 

WHEREAS, it is a condition precedent to the extension of credit to Mortgagor
under the Master Debt Agreements that the Mortgagor and the Mortgagee on behalf
of the Credit Parties execute and deliver this Mortgage.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor (a)

 

--------------------------------------------------------------------------------


 

wishes to make this Mortgage in favor of Mortgagee to secure the Obligations (as
defined herein), including the obligations arising under Hedge Contract with a
Swap Counterparty, and (b) hereby agrees as follows:

 

ARTICLE I

Definitions

 

1.1                                 “Advances” means, collectively, the
“Advances” as defined in the Senior Credit Agreement and the “Advances” as
defined in the Subordinated Credit Agreement.

 

1.2                                 “Collateral” means the Realty Collateral,
Personalty Collateral and Fixture Collateral.

 

1.3                                 “Commitments” means, collectively, the
“Commitments” as defined in the Senior Credit Agreement and the “ Commitments”
as defined in the Subordinated Credit Agreement.

 

1.4                                 “Contracts” means all contracts, agreements,
operating agreements, farm-out or farm-in agreements, sharing agreements,
mineral purchase agreements, contracts for the purchase, exchange,
transportation, processing or sale of Hydrocarbons, rights-of-way, easements,
surface leases, equipment leases, permits, franchises, licenses, pooling or
unitization agreements, and unit or pooling designations and orders now or
hereafter affecting any of the Oil and Gas Properties, Operating Equipment,
Fixture Operating Equipment, or Hydrocarbons now or hereafter covered hereby, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties, and all as such contracts and agreements as they
may be amended, restated, modified, substituted or supplemented from
time-to-time.

 

1.5                                 “Event of Default” shall have the meaning
set forth in Article V hereof.

 

1.6                                 “Fixture Collateral” means all of
Mortgagor’s interest now owned or hereafter acquired in and to all Fixture
Operating Equipment and all proceeds, products, renewals, increases, profits,
substitutions, replacements, additions, amendments and accessions thereof,
thereto or therefor.

 

1.7                                 “Fixture Operating Equipment” means any of
the items described in the first sentence of Section 1.17 which as a result of
being incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.

 

1.8                                 “Governmental Authority” shall have the
meaning assigned to such term in the Senior Credit Agreement.

 

1.9                                 “Hedge Contract” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

1.10                           “Hydrocarbons” means oil, gas, coal seam gas,
casinghead gas, drip gasoline, natural gasoline, condensate, distillate, and all
other liquid and gaseous hydrocarbons produced or to be produced in conjunction
therewith from a well bore and all products, by-products, and other substances
derived therefrom or the processing thereof, and all other minerals and
substances produced in conjunction with such substances, including sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

1.11                           “Legal Requirement” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

1.12                           “Letters of Credit” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

1.13                           “Master Debt Documents” means, collectively the
Senior Loan Documents and the Subordinated Loan Documents.

 

1.14                           “Notes” means, collectively, the “Notes” as that
term is defined in the Senior Credit Agreement and the “Notes” as that term is
defined in the Subordinated Credit Agreement.

 

1.15                           “Obligations” means

 

(a)                                  The “Obligations”, as that term is defined
in the Senior Credit Agreement, including all indebtedness evidenced by the
Notes;

 

(b)                                 All other indebtedness, obligations, and
liabilities of Mortgagor or any of its Subsidiaries arising under the Master
Debt Agreements, the Security Documents, this Mortgage, any Hedge Contract with
a Swap Counterparty, or any of the other Master Debt Documents;

 

(c)                                  All other indebtedness, obligations and
liabilities of any kind of Mortgagor owing to any of the Credit Parties now
existing or hereafter arising under or pursuant to any Master Debt Document,
whether fixed or contingent, joint or several, direct or indirect, primary or
secondary, and regardless of how created or evidenced;

 

(d)                                 All sums advanced or costs or expenses
incurred by Mortgagee or any of the other Credit Parties, which are made or
incurred pursuant to, or allowed by, the terms of this Mortgage plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee or such Credit Party charged at the Reimbursement Rate;

 

(e)                                  All future advances or other value, of
whatever class or for whatever purpose, at any time hereafter made or given by
Mortgagee or any of the other Credit Parties to Mortgagor under or pursuant to
any Master Debt Document, whether or not the advances or value are given
pursuant to a commitment, whether or not the advances or value are presently
contemplated by the parties hereto, and whether or not Mortgagor is indebted to
Mortgagee or any Credit Party at the time of such events; and

 

3

--------------------------------------------------------------------------------


 

(f)                                    All renewals, extensions, modifications,
amendments, rearrangements and substitutions of all or any part of the above
whether or not Mortgagor executes any agreement or instrument.

 

1.16                           “Oil and Gas Property” or “Oil and Gas
Properties” means (a) the oil and gas and/or oil, gas and mineral leases and
leasehold interests, fee mineral interests, term mineral interests,
participation interests, back-in or carried working interests, rights of first
refusal, options, subleases, farmouts, royalties, overriding royalties, net
profits interests, production payments and similar interests or estates
described in Exhibit A attached hereto and made a part hereof for all purposes
including the net revenue interests warranted in Exhibit A and any reversionary
or carried interests relating to any of the foregoing, (b) all production units,
and drilling and spacing units (and the Properties covered thereby) which may
affect all or any portion of such interests including those units which may be
described or referred to on Exhibit A and any units created by agreement or
designation or under orders, regulations, rules or other official acts of any
Federal, state or other governmental body or agency having jurisdiction, (c) the
surface leases described in Exhibit A, (d) any and all non-consent interests
owned or held by, or otherwise benefiting, Mortgagor and arising out of, or
pursuant to, any of the Contracts, (e) any other interest in, to or relating to
(i) all or any part of the land described in Exhibit A, the land relating to the
leases set forth in Exhibit A or in the documents described in Exhibit A, or
(ii) any of the estates, property rights or other interests referred to above,
(f) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of the same, (g) any and all rights, titles
and interests of Mortgagor (which are similar in nature to any of the rights,
titles and interests described in (a) through (f) above) which are located on or
under or which concern any Property or Properties located in counties referenced
in Exhibit A hereto or counties in which a counterpart of this Mortgage is filed
of record in the real property records of such county, and (h) all tenements,
hereditaments and appurtenances now existing or hereafter obtained in connection
with any of the aforesaid, including any rights arising under unitization
agreements, orders or other arrangements, communitization agreements, orders or
other arrangements or pooling orders, agreements or other arrangements,
including without limitation pooling orders of the Oklahoma Corporation
Commission.

 

1.17                           “Operating Equipment” means all surface or
subsurface machinery, equipment, facilities, supplies or other Property of
whatsoever kind or nature now or hereafter located on any of the Property
affected by the Oil and Gas Properties which are useful for the production,
treatment, storage or transportation of Hydrocarbons, including all oil wells,
gas wells, water wells, injection wells, casing, tubing, rods, pumping units and
engines, christmas trees, derricks, separators, gun barrels, flow lines,
pipelines, tanks, gas systems (for gathering, treating and compression), water
systems (for treating, disposal and injection), supplies, derricks, wells, power
plants, poles, cables, wires, meters, processing plants, compressors,
dehydration units, lines, transformers, starters and controllers, machine shops,
tools, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone and other communication systems, roads, loading racks,
shipping facilities and all additions, substitutes and replacements for, and
accessories and attachments to, any of the foregoing.  Operating Equipment shall
not include any items incorporated into realty or structures or improvements
located therein or thereon in such a

 

4

--------------------------------------------------------------------------------


 

manner that they no longer remain personalty under the laws of the state in
which such equipment is located.

 

1.18                           “Permitted Liens” means, collectively, those
liens permitted under the Senior Credit Agreement and the Subordinated Credit
Agreement.

 

1.19                           “Permitted Prior Liens” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

1.20                           “Personalty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to (a) all Operating Equipment,
(b) all Hydrocarbons severed and extracted from or attributable to the Oil and
Gas Properties, including oil in tanks and all other “as-extracted” collateral
from or attributable to the Oil and Gas Properties, (c) all accounts (including
accounts resulting from the sale of Hydrocarbons at the wellhead), contract
rights and general intangibles, including all accounts, contract rights and
general intangibles now or hereafter arising regardless of whether any of the
foregoing is in connection with the sale or other disposition of any
Hydrocarbons or otherwise, including all liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all liens security the same, (e) all
proceeds and products of the Realty Collateral and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with Mortgagee, the Senior Loan Agent, the Issuing Lender, the
Subordinated Loan Agent, any Senior Lender or any Subordinated Lender, including
Mortgagor’s operating bank account and all funds and investments therein,
(h) any options or rights of first refusal to acquire any Realty Collateral, and
(i) all proceeds, products, renewals, increases, profits, substitutions,
replacements, additions, amendments and accessions of, to or for any of the
foregoing.

 

1.21                           “Property” means any property of any kind,
whether real, personal, or mixed and whether tangible or intangible.

 

1.22                           “Realty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to the Oil and Gas Properties,
including any access rights, water and water rights, and all unsevered and
unextracted Hydrocarbons (even though Mortgagor’s interest therein may be
incorrectly described in, or a description of a part or all of such interest may
be omitted from, Exhibit A).

 

1.23                           “Reimbursement Rate” means a per annum rate equal
to the lesser of (a) the Maximum Rate (as defined in the Senior Credit
Agreement) and (b) the Adjusted Reference Rate (as defined in the Senior Credit
Agreement) in effect from time to time plus the Applicable Margin for Reference
Rate Advances (as such terms are defined in the Senior Credit Agreement) in
effect during an Event of Default.

 

1.24                           All other capitalized terms defined in the
Collateral Trust Agreement which are used in this Mortgage and which are not
otherwise defined herein shall have the meanings

 

5

--------------------------------------------------------------------------------


 

assigned to such terms in the Collateral Trust Agreement.  All meanings to
defined terms, unless otherwise indicated, are to be equally applicable to both
the singular and plural forms of the terms defined.  Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Mortgage, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Mortgage shall refer to this Mortgage as a whole and
not to any particular provision of this Mortgage.  As used herein, the term
“including” means “including , without limitation,”.

 

ARTICLE II

Creation of Security

 

2.1                                 Conveyance and Grant of Lien.  In
consideration of the advances or extensions by the Credit Parties to Mortgagor
of the funds or credit constituting the Obligations (including the making of the
Advances and the issuing of the Letters of Credit), and in further consideration
of the mutual covenants contained herein, Mortgagor, by this Mortgage does
hereby GRANT, MORTGAGE, WARRANT, CONVEY, SELL, TRANSFER, AND ASSIGN with a
general warranty of title, for the uses, purposes and conditions hereinafter set
forth all of its right, title and interest in and to the Realty Collateral, the
Personalty Collateral and the Fixture Collateral unto Mortgagee, its successors
and assigns, with power of sale, to secure the payment and performance of the
Obligations for the benefit of Mortgagee and the ratable benefit of the Credit
Parties.

 

Mortgagor further grants to Mortgagee, its successors and assigns, the right and
power to foreclose this Mortgage under the Oklahoma Power of Sale Mortgage
Foreclosure Act, 46. O.S. § 40 et seq.

 

TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Mortgagee and its successors and assigns forever for the
benefit of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Obligations and the performance of the covenants of
Mortgagor contained in this Mortgage.  Mortgagor does hereby bind itself, its
successors and permitted assigns, to warrant and forever defend all and singular
the Realty Collateral, the Personalty Collateral and the Fixture Collateral unto
the Mortgagee and its successors and assigns, against every Person whomsoever
lawfully claiming or to claim the same, or any part thereof.

 

Subject, however, to the condition that none of the Mortgagee or the Credit
Parties shall be liable in any respect for the performance of any covenant or
obligation of the Mortgagor in respect of the Collateral.  Any reference in
Exhibit A to the name of a well shall not be construed to limit the Collateral
to the well bore of such well or in the pro rata units.  It is Mortgagor’s
intention that this instrument cover Mortgagor’s entire interest in the lands,
leases, units and other interests set forth in Exhibit A.

 

6

--------------------------------------------------------------------------------


 

2.2                                 Security Interest.  For the same
consideration and to further secure the Obligations, Mortgagor hereby grants to
Mortgagee for its benefit and the ratable benefit of the other Credit Parties a
security interest in and to the Collateral.

 

2.3                                 Assignment of Liens and Security Interests. 
For the same consideration and to further secure the Obligations, Mortgagor
hereby assigns and conveys to Mortgagee for its benefit and the benefit of the
other Credit Parties any security interests held by Mortgagor arising under, and
any liens granted to the Mortgagor pursuant to, Title 12A of the Oklahoma
Statutes (as amended from time to time).

 

ARTICLE III

Proceeds from Production

 

3.1                                 Assignment of Production.

 

(a)                                  In order to further secure the Obligations,
Mortgagor has assigned, transferred, conveyed and delivered and does hereby
assign, transfer, convey and deliver unto Mortgagee, subject to Permitted Prior
Liens, effective as of the Effective Date at 7:00 a.m. Dallas, Texas time, all
Hydrocarbons produced from, and which are attributable to, Mortgagor’s interest,
now owned or hereafter acquired, in and to the Oil and Gas Properties, or are
allocated thereto pursuant to pooling or unitization orders, agreements or
designations, and all proceeds therefrom.

 

(b)                                 Subject to the provisions of
subsection (f) below, all parties producing, purchasing, taking, possessing,
processing or receiving any production from the Oil and Gas Properties, or
having in their possession any such production, or the proceeds therefrom, for
which they or others are accountable to Mortgagee by virtue of the provisions of
this Section 3.1, are authorized and directed by Mortgagor to treat and regard
Mortgagee as the assignee and transferee of Mortgagor and entitled in its place
and stead to receive such Hydrocarbons and the proceeds therefrom.

 

(c)                                  Mortgagor directs and instructs each of
such parties to pay to Mortgagee, for its benefit and the ratable benefit of the
other Credit Parties, all of the proceeds of such Hydrocarbons until such time
as such party has been furnished evidence that all of the Obligations have been
paid and that the Lien evidenced hereby has been released; provided, however,
that until Mortgagee shall have exercised the rights as herein to instruct such
parties to deliver such Hydrocarbons and all proceeds therefrom directly to
Mortgagee, such parties shall be entitled to deliver such Hydrocarbons and all
proceeds therefrom to Mortgagor for Mortgagor’s use and enjoyment, and Mortgagor
shall be entitled to execute division orders, transfer orders and other
instruments as may be required to direct all proceeds to Mortgagor without the
necessity of joinder by Mortgagee in such division orders, transfer orders or
other instruments. Mortgagor agrees to perform all such acts, and to execute all
such further assignments, transfers and division orders, and other instruments
as may be reasonably required or desired by Mortgagee or any party in order to
have said revenues and proceeds so paid to Mortgagee.  None of such parties
shall have any responsibility for the application of any such

 

7

--------------------------------------------------------------------------------


 

proceeds received by Mortgagee.  Subject to the provisions of
subsection (f) below, Mortgagor authorizes Mortgagee to receive and collect all
proceeds of such Hydrocarbons.

 

(d)                                 Subject to the provisions of
subsection (f) below, Mortgagor will execute and deliver to Mortgagee any
instruments Mortgagee may from time to time reasonably request for the purpose
of effectuating this assignment and the payment to Mortgagee of the proceeds
assigned.

 

(e)                                  Neither the foregoing assignment nor the
exercise by Mortgagee of any of its rights herein shall be deemed to make
Mortgagee a “mortgagee-in-possession” or otherwise responsible or liable in any
manner with respect to the Oil and Gas Properties or the use, occupancy,
enjoyment or operation of all or any portion thereof, unless and until
Mortgagee, in person or by agent, assumes actual possession thereof, nor shall
appointment of a receiver for the Oil and Gas Properties by any court at the
request of Mortgagee or by agreement with Mortgagor or the entering into
possession of the Oil and Gas Properties or any part thereof by such receiver be
deemed to make Mortgagee a “mortgagee-in-possession” or otherwise responsible or
liable in any manner with respect to the Oil and Gas Properties or the use,
occupancy, enjoyment or operation of all or any portion thereof.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, so long as no Default or an Event of Default shall have
occurred and is continuing, Mortgagor shall have the right to collect all
revenues and proceeds attributable to the Hydrocarbons that accrue to the Oil
and Gas Properties or the products obtained or processed therefrom, as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.

 

(g)                                 Mortgagee may endorse and cash any and all
checks and drafts payable to the order of Mortgagor or Mortgagee for the account
of Mortgagor, received from or in connection with the proceeds of the
Hydrocarbons affected hereby, and the same may be applied as provided herein. 
Mortgagee may execute any transfer or division orders in the name of Mortgagor
or otherwise, with warranties and indemnities binding on Mortgagor; provided
that Mortgagee shall not be held liable to Mortgagor for, nor be required to
verify the accuracy of, Mortgagor’s interests as represented therein.

 

(h)                                 Mortgagee shall have the right at
Mortgagee’s election and in the name of Mortgagor, or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by
Mortgagee in order to collect such proceeds and to protect the interests of
Mortgagee or Mortgagor, with all costs, expenses and attorneys fees incurred in
connection therewith being paid by Mortgagor.  In addition, should any purchaser
taking production from the Oil and Gas Properties fail to pay promptly to
Mortgagee in accordance with this Article, Mortgagee shall have the right to
demand a change of connection and to designate another purchaser with whom a new
connection may be made without any liability on the part of Mortgagee in making
such election, so long as ordinary care is used in the making thereof, and upon
failure of Mortgagor to consent to such change of connection, the entire amount
of all the Obligations may, at the option of Mortgagee, be immediately declared
to be due and payable and subject to foreclosure hereunder.

 

8

--------------------------------------------------------------------------------


 

(i)                                     Without in any way limiting the
effectiveness of the foregoing provisions, if Mortgagor receives any proceeds
which under this Section 3.1 are payable to Mortgagee, Mortgagor shall hold the
same in trust and remit such proceeds, or cause them to be remitted,
immediately, to Mortgagee.

 

3.2                                 Application of Proceeds.  All payments
received by Mortgagee pursuant to this Article III attributable to the interest
of Mortgagor in and to the Hydrocarbons shall be applied in the order set forth
in Section 4.4 of the Collateral Trust Agreement.

 

3.3                                 Mortgagor’s Payment Duties.  Except as
provided in Section 7.16 hereof, nothing contained herein will limit Mortgagor’s
absolute duty to make payment of the Obligations regardless of whether the
proceeds assigned by this Article III are sufficient to pay the same, and the
receipt by Mortgagee of proceeds from Hydrocarbons under this Mortgage will be
in addition to all other security now or hereafter existing to secure payment of
the Obligations.

 

3.4                                 Liability of Mortgagee.  Mortgagee is hereby
absolved from all liability for failure to enforce collection of any of such
proceeds, and from all other responsibility in connection therewith except the
responsibility to account to Mortgagor for proceeds actually received by
Mortgagee.

 

3.5                                 Actions to Effect Assignment.  Subject to
the provisions of Section 3.1(f), Mortgagor covenants to cause all operators,
pipeline companies, production purchasers and other remitters of said proceeds
to pay promptly to Mortgagee the proceeds from such Hydrocarbons in accordance
with the terms of this Mortgage, and to execute, acknowledge and deliver to said
remitters such division orders, transfer orders, certificates and other
documents as may be necessary, requested or proper to effect the intent of this
assignment; and Mortgagee shall not be required at any time, as a condition to
its right to obtain the proceeds of such Hydrocarbons, to warrant its title
thereto or to make any guaranty whatsoever.  In addition, Mortgagor covenants to
provide to Mortgagee the name and address of every such remitter of proceeds
from such Hydrocarbons, together with a copy of the applicable division orders,
transfer orders, sales contracts and governing instruments.  All expenses
incurred by the Mortgagee in the collection of said proceeds shall be repaid
promptly by Mortgagor; and prior to such repayment, such expenses shall be a
part of the Obligations secured hereby.  If under any existing Contracts for the
sale of Hydrocarbons, other than division orders or transfer orders, any
proceeds of Hydrocarbons are required to be paid by the remitter direct to
Mortgagor so that under such existing agreements payment cannot be made of such
proceeds to Mortgagee in the absence of foreclosure, Mortgagor’s interest in all
proceeds of Hydrocarbons under such existing Contracts shall, when received by
Mortgagor, constitute trust funds in Mortgagor’s hands and shall be immediately
paid over to Mortgagee.

 

3.6                                 Power of Attorney.  Without limitation upon
any of the foregoing, Mortgagor hereby designates and appoints Mortgagee as true
and lawful agent and attorney-in-fact (with full power of substitution, either
generally or for such periods or purposes as Mortgagee may from time to time
prescribe), with full power and authority, for and on behalf of and in the name
of Mortgagor, to execute, acknowledge and deliver all such division orders,
transfer orders,

 

9

--------------------------------------------------------------------------------


 

certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents.  The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any person who, at the time of
exercise, is the president, a senior vice president or a vice president of
Mortgagee.  The power of attorney conferred by this Section 3.6 is granted for
valuable consideration and coupled with an interest and is irrevocable until all
of the Obligations have been fully and finally paid and discharged in full, all
Hedge Contracts with Credit Parties have been terminated or unwound, all
Commitments have been terminated or expired, all Letters of Credit have
terminated or expired, and all obligations of the Issuing Lender and the Senior
Lenders in respect of Letters of Credit have been terminated.  All persons
dealing with Mortgagee, or any substitute, shall be fully protected in treating
the powers and authorities conferred by this Section 3.6 as continuing in full
force and effect until advised by Mortgagee that the Obligations are fully and
finally paid and the Liens granted hereunder have been released.

 

3.7                               INDEMNIFICATION.  MORTGAGOR AGREES TO
INDEMNIFY MORTGAGEE AND THE OTHER CREDIT PARTIES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (COLLECTIVELY, THE “INDEMNIFIED
PARTIES”) FROM, AND DISCHARGE, RELEASE AND HOLD EACH OF THEM HARMLESS AGAINST
ALL LOSSES, DAMAGES, CLAIMS, ACTIONS, LIABILITIES, JUDGMENTS, COSTS, ATTORNEYS
FEES OR OTHER CHARGES OF WHATSOEVER KIND OR NATURE (HEREAFTER REFERRED TO AS
“CLAIMS”) MADE AGAINST, IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM
IN ANY AS A CONSEQUENCE OF THE ASSERTION EITHER BEFORE OR AFTER THE PAYMENT IN
FULL OF THE OBLIGATIONS THAT ANY OF THE INDEMNIFIED PARTIES RECEIVED
HYDROCARBONS OR PROCEEDS PURSUANT TO THIS MORTGAGE OR PURSUANT TO ANY RIGHT TO
COLLECT PROCEEDS DIRECTLY FROM ACCOUNT DEBTORS WHICH ARE CLAIMED BY THIRD
PERSONS.  THE INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO EMPLOY ATTORNEYS AND TO
DEFEND AGAINST ANY SUCH CLAIMS AND UNLESS FURNISHED WITH REASONABLE INDEMNITY,
THE INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO PAY OR COMPROMISE AND ADJUST ALL
SUCH CLAIMS.  MORTGAGOR WILL INDEMNIFY AND PAY TO THE INDEMNIFIED PARTIES ALL
SUCH AMOUNTS AS MAY BE PAID IN RESPECT THEREOF, OR AS MAY BE SUCCESSFULLY
ADJUDICATED AGAINST ANY OF THE INDEMNIFIED PARTIES.  THE INDEMNITY UNDER THIS
SECTION SHALL APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED’S OWN NEGLIGENCE BUT SHALL NOT APPLY TO CLAIMS ARISING OR INCURRED
BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE LIABILITIES OF MORTGAGOR AS SET FORTH IN THIS SECTION 3.7 SHALL
SURVIVE THE TERMINATION OF THIS MORTGAGE.

 

ARTICLE IV

Mortgagor’s Warranties and Covenants

 

4.1                                 Payment of Obligations.  Mortgagor covenants
that Mortgagor shall timely pay and perform the Obligations secured by this
Mortgage.

 

10

--------------------------------------------------------------------------------


 

4.2                                 Representations and Warranties.  Mortgagor
represents and warrants as follows:

 

(a)                                  Incorporation of Representations and
Warranties from the Master Debt Agreements.  The representations and warranties
applicable to the Mortgagor and to its Properties contained in Article IV of the
Senior Credit Agreement and Article IV of the Subordinated Credit Agreement are
hereby confirmed and restated, each such representation and warranty, together
with all related definitions and ancillary provisions, being hereby incorporated
into this Mortgage by reference as though specifically set forth in this
Section.

 

(b)                                 Title to Collateral.  Mortgagor has good and
marketable title to the Collateral as is customary in the oil and gas industry
in all material respects and free from all Liens, security interests or other
encumbrances except as permitted by the provisions of Section 4.4(i) below.  The
descriptions set forth in Exhibit A of the quantum and nature of the interests
of Mortgagor in and to the Oil and Gas Properties include the entire interests
of Mortgagor in the Oil and Gas Properties and are complete and accurate in all
material respects.  There are no “back-in” or “reversionary” interests held by
third parties which could reduce the interests of Mortgagor in the Oil and Gas
Properties except as set forth on Exhibit A.  No operating or other agreement to
which Mortgagor is a party or by which Mortgagor is bound affecting any part of
the Collateral requires Mortgagor to bear any of the costs relating to the
Collateral greater than the leasehold interest of Mortgagor in such portion of
the Collateral, except in the event Mortgagor is obligated under an operating
agreement to assume a portion of a defaulting party’s share of costs.

 

(c)                                  Status of Leases, Term Mineral Interests
and Contracts.  All of the leases and term mineral interests in the Oil and Gas
Properties are valid, subsisting and in full force and effect, and Mortgagor has
no knowledge that a default exists under any of the terms or provisions, express
or implied, of any of such leases or interests or under any agreement to which
the same are subject.  All of the Contracts and obligations of Mortgagor that
relate to the Oil and Gas Properties are in full force and effect and constitute
legal, valid and binding obligations of Mortgagor.  Neither Mortgagor nor, to
the knowledge of Mortgagor, any other party to any leases or term mineral
interests in the Oil and Gas Properties or any Contract (A) is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any obligations thereunder, whether express
or implied, or (B) has given or threatened to give notice of any default under
or inquiry into any possible default under, or action to alter, terminate,
rescind or procure a judicial reformation of, any lease in the Oil and Gas
Properties or any Contract.

 

(d)                                 Production Burdens, Taxes, Expenses and
Revenues.  All rentals, royalties, overriding royalties, shut-in royalties and
other payments due under or with respect to the Oil and Gas Properties have been
properly and timely paid, except for payments held in suspense in the ordinary
course of business or remitted to state agencies responsible for handling
unclaimed property.  All taxes have been properly and timely paid except to the
extent such taxes are being contested in good

 

11

--------------------------------------------------------------------------------


 

faith and for which reserves in accordance with GAAP have been made as reflected
in the Financial Statements.  All expenses payable under the terms of the
Contracts have been properly and timely paid except for such expenses being
contested in good faith by appropriate proceedings, and for which reserves shall
have been made therefore and except for such expenses as are being currently
paid prior to delinquency in the ordinary course of business.  Except for
Mortgagor’s interests in certain Oil and Gas Properties, which Mortgagor
represents do not constitute a material portion (with 2% being deemed material)
of the value of the Collateral and all other Properties of Mortgagor securing
the Obligations, all of the proceeds from the sale of Hydrocarbons produced from
the Realty Collateral are being properly and timely paid to Mortgagor by the
purchasers or other remitters of production proceeds without suspense. 
Mortgagor’s ownership of the Hydrocarbons and the undivided interests therein as
specified on attached Exhibit A will, after giving full effect to all Liens
permitted hereby and after giving full effect to the agreements or instruments
set forth on Exhibit A and any other instruments or agreements affecting
Mortgagor’s ownership of the Hydrocarbons, afford Mortgagor not less than those
net interests (expressed as a fraction, percentage or decimal) in the production
from or which is allocated to such Hydrocarbons specified as net revenue
interest on attached Exhibit A and will cause Mortgagor to bear not more than
that portion (expressed as a fraction, percentage or decimal), specified as
working interest on attached Exhibit A, of the costs of drilling, developing and
operating the wells identified on Exhibit A.

 

(e)                                  Pricing.  The prices being received for the
production of Hydrocarbons do not violate any Contract or any law or
regulation.  Where applicable, all of the wells located on the Oil and Gas
Properties and production of Hydrocarbons therefrom have been properly
classified under appropriate governmental regulations.

 

(f)                                    Gas Regulatory Matters.  Mortgagor has
filed with the appropriate state and federal agencies all necessary rate and
collection filings and all necessary applications for well determinations under
the Natural Gas Act of 1938, as amended, the Natural Gas Policy Act of 1978, as
amended, and the rules and regulations of the Federal Energy Regulatory
Commission (the “FERC”) thereunder, and each such application has been approved
by or is pending before the appropriate state or federal agency.

 

(g)                                 Production Balances.  Except as set forth
below or permitted by the Master Debt Agreements, none of the purchasers under
any production sales contracts are entitled to “make-up” or otherwise receive
deliveries of Hydrocarbons at any time after the date hereof without paying at
such time the full contract price therefor.  Except as set forth below, no
person is entitled to receive any portion of the interest of Mortgagor in any
Hydrocarbons or to receive cash or other payments to “balance” any
disproportionate allocation of Hydrocarbons under any operating agreement, gas
balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.  Mortgagor believes that certain third parties may be
entitled to receive “make-up” deliveries of Hydrocarbons or cash or other
payments to “balance” a disproportionate allocation of Hydrocarbons produced
from certain Oil and Gas Properties; provided, however, Mortgagor represents and
warrants that such deliveries or payments are not material (with 2% being deemed
material) in aggregate amount when compared to the value of the Collateral and
all other Properties of Mortgagor securing the Obligations.

 

(h)                                 Drilling Obligations.  There are no
obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to

 

12

--------------------------------------------------------------------------------


 

continue to hold any of the Oil and Gas Properties in force and effect, except
for oil and gas leases that are still within their primary term (each of which
will require drilling operations to perpetuate it beyond its primary term) and
the standard provision in certain oil and gas leases that requires either
production or operations to perpetuate each respective lease after the
expiration of its primary term.

 

(i)                                     Compliance With Laws.  All wells on or
attributable to the Oil and Gas Properties have been drilled, completed and
operated, and all production therefrom has been accounted for and paid to the
persons entitled thereto, in compliance in all material respects with all
applicable federal, state and local laws and applicable rules and regulations of
the federal, state and local regulatory authorities having jurisdiction thereof.

 

(j)                                     Regulatory Filings and Compliance.  All
necessary regulatory filings have been properly made, and all regulatory
(including Environmental) processes have been complied with, in connection with
the drilling, completion and operation of the wells on or attributable to the
Oil and Gas Properties, and the issuance of all rights of way and other surface
uses necessary for the exploration, development and transportation to and from
such wells, and all other operations related thereto.

 

(k)                                  Allowables.  All production and sales of
Hydrocarbons produced or sold from the Oil and Gas Properties have been made in
accordance with any applicable allowables (plus permitted tolerances) imposed by
any Governmental Authorities.

 

(l)                                     Refund Obligations.  Mortgagor has not
collected any proceeds from the sale of Hydrocarbons produced from the Oil and
Gas Properties which are subject to any refund obligation.

 

(m)                               The address of Mortgagor’s place of business,
residence, chief executive office and office where Mortgagor keeps its records
concerning accounts, contract rights and general intangibles is as set forth in
Section 7.12, and there has been no change in the location of Mortgagor’s place
of business, residence, chief executive office and office where it keeps such
records and no change of Mortgagor’s name during the four months immediately
preceding the Effective Date.  Mortgagor hereby represents and warrants that its
organizational number is             , the state of its formation is Delaware
and the correct spelling of Mortgagor’s name is as set forth in its signature
block below.

 

4.3                                 Further Assurances.

 

(a)                                  Mortgagor covenants that Mortgagor shall
execute and deliver such other and further instruments, and shall do such other
and further acts as in the opinion of Mortgagee may be necessary or desirable to
carry out more effectively the purposes of this Mortgage, including without
limiting the generality of the foregoing, (i) prompt correction of any defect in
the execution or acknowledgment of this Mortgage, any written instrument
comprising part or all of the Obligations, or any other document used in
connection herewith; (ii) prompt correction of any defect which may hereafter be
discovered in the title to the Collateral; (iii) prompt execution and delivery
of all division or transfer orders or other instruments which in Mortgagee’s
opinion

 

13

--------------------------------------------------------------------------------


 

are required to transfer to Mortgagee, for its benefit and the ratable benefit
of the other Credit Parties, the assigned proceeds from the sale of Hydrocarbons
from the Oil and Gas Properties; and (iv) prompt payment when due and owing of
all taxes, assessments and governmental charges imposed on this Mortgage, upon
the interest of Mortgagee or upon the income and profits from any of the above.

 

(b)                                 Mortgagor covenants that Mortgagor shall
maintain and preserve the Lien and security interest herein created as an
Acceptable Security Interest until all of the Obligations have been fully and
finally paid and discharged in full, all Hedge Contracts with Credit Parties
have been terminated or unwound, all Commitments have been terminated or
expired, all Letters of Credit have terminated or expired, and all obligations
of the Issuing Lender and the Senior Lenders in respect of Letters of Credit
have been terminated.

 

(c)                                  Mortgagor shall immediately notify
Mortgagee of any discontinuance of or change in the address of Mortgagor’s place
of business, residence, chief executive office or office where it keeps records
concerning accounts, contract rights and general intangibles.

 

4.4                                 Operation of Oil and Gas Properties.  Until
all of the Obligations have been fully and finally paid and discharged in full,
all Hedge Contracts with Credit Parties have been terminated or unwound, all
Commitments have been terminated or expired, all Letters of Credit have
terminated or expired, and all obligations of the Issuing Lender and the Senior
Lenders in respect of Letters of Credit have been terminated, Mortgagor shall
(at Mortgagor’s own expense):

 

(a)                                  not enter into any operating agreement,
contract or agreement which materially adversely affects the Collateral;

 

(b)                                 do all things necessary and within the
reasonable control of Mortgagor to keep, or cause to be kept, in full force and
effect the Oil and Gas Properties and Mortgagor’s interests therein;

 

(c)                                  neither abandon, forfeit, surrender,
release, sell, assign, sublease, farmout or convey, nor agree to sell, assign,
sublease, farmout or convey, nor mortgage or grant security interests in, nor
otherwise dispose of or encumber any of the Collateral or any interest therein,
except as permitted by the Master Debt Agreements;

 

(d)                                 operate the Oil and Gas Properties or, to
the extent that the right of operation is vested in others, will exercise its
best efforts to cause the operator to operate the Oil and Gas Properties, in
each case in such a manner as to cause the Collateral to be maintained,
developed and protected against drainage and continuously operated for the
production and marketing of Hydrocarbons in a good and workmanlike manner as a
prudent operator would in accordance with (i) generally accepted practices,
(ii) applicable oil and gas leases and Contracts, and (iii) all applicable
Federal, state and local laws, rules and regulations;

 

(e)                                  promptly pay or cause to be paid when due
and owing  (i) all rentals and royalties payable in respect of the Collateral;
(ii) all expenses incurred in or arising from the operation or development of
the Collateral; (iii) all taxes, assessments and governmental charges

 

14

--------------------------------------------------------------------------------


 

imposed upon the Collateral, upon the income and profits from any of the
Collateral, or upon Mortgagee because of its interest therein; and (iv) all
local, state and federal taxes, payments and contributions for which Mortgagor
may be liable except to the extent disputed as permitted under the Master Debt
Agreements; and indemnify Mortgagee from all liability in connection with any of
the foregoing;

 

(f)                                    promptly take all action necessary to
enforce or secure the observance or performance of any term, covenant, agreement
or condition to be observed or performed by third parties under any Contract, or
any part thereof, or to exercise any of its rights, remedies, powers and
privileges under any Contract, all in accordance with the respective terms
thereof;

 

(g)                                 other than as otherwise permitted under the
terms of the Master Debt Agreements, cause the Operating Equipment and the
Fixture Operating Equipment to be kept in good and effective operating
condition, ordinary wear and tear excepted, and cause to be made all repairs,
renewals, replacements, additions and improvements thereof or thereto, necessary
or appropriate in connection with the production of Hydrocarbons from the Oil
and Gas Properties;

 

(h)                                 permit and do all things necessary or proper
to enable the Mortgagee (through any of their respective agents and employees)
to enter upon the Oil and Gas Properties for the purpose of investigating and
inspecting the condition and operations of the Collateral in accordance with the
terms of the Master Debt Agreements;

 

(i)                                     cause the Collateral to be kept free and
clear of Liens, charges, security interests and encumbrances of every character
other than (i) the Liens and security interests created and assigned by this
Mortgage and (ii) the Permitted Liens;

 

(j)                                     carry and maintain the insurance
required by the Master Debt Agreements;

 

(k)                                  furnish to Mortgagee, upon request, copies
of any Contracts; and

 

(l)                                     promptly perform all covenants express
or implied in any Contract.

 

4.5                                 Recording.  Mortgagor shall promptly (at
Mortgagor’s own expense) record, register, deposit and file this Mortgage and
every other instrument in addition or supplement hereto, including applicable
financing statements, in such offices and places within the state where the
Collateral is located and in the state where the Mortgagor is registered as a
limited liability company and at such times and as often as may be necessary to
preserve, protect and renew the Lien and security interest herein created as an
Acceptable Security Interest on real or personal property as the case may be,
and otherwise shall do and perform all matters or things necessary or expedient
to be done or observed by reason of any Legal Requirement for the purpose of
effectively creating, perfecting, maintaining and preserving the Lien and
security interest created hereby in and on the Collateral.

 

4.6                                 Records, Statements and Reports. Mortgagor
shall keep proper books of record and account in which complete and correct
entries shall be made of Mortgagor’s transactions in accordance with the method
of accounting required in the Master Debt Agreements and shall

 

15

--------------------------------------------------------------------------------


 

furnish or cause to be furnished to Mortgagee the reports required to be
delivered pursuant to the terms of the Master Debt Agreements.

 

4.7                                 Insurance.  To the extent that insurance is
carried by a third-party operator on behalf of Mortgagor, upon request by
Mortgagee, Mortgagor shall obtain and provide Mortgagee with copies of
certificates of insurance showing Mortgagor as a named insured.  Mortgagor
hereby assigns to Mortgagee for its benefit and the benefit of the other Credit
Parties any and all monies that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any of the Collateral and
Mortgagee may receive such monies and apply all or any part of the sums so
collected, at its election, toward payment of the Obligations, whether or not
such Obligations are then due and payable, in such manner as Mortgagee may
elect. Any insurance proceeds received by Mortgagor shall be held in trust for
the benefit of Mortgagee, shall be segregated from other funds of Mortgagor and
shall be forthwith paid over to Mortgagee.

 

ARTICLE V

Default

 

5.1                                 Events of Default.  An Event of Default
under the terms of the Collateral Trust Agreement shall constitute an “Event of
Default” under this Mortgage.

 

5.2                                 Acceleration Upon Default.  Upon the
occurrence and during the continuance of any Event of Default, Mortgagee may (or
shall at the request of the Required Percentage of each Class of Master Debt
given in accordance with the Collateral Trust Agreement), declare the entire
unpaid principal of, and the interest accrued on, and all other amounts owed in
connection with, the Obligations to be forthwith due and payable, whereupon the
same shall become immediately due and payable without any protest, presentment,
demand, notice of intent to accelerate, notice of acceleration or further notice
of any kind, all of which are hereby expressly waived by Mortgagor.  Whether or
not Mortgagee or the Required Percentage of the applicable Class of Master Debt
elect to accelerate as herein provided, Mortgagee may simultaneously, or
thereafter, without any further notice to Mortgagor, exercise any other right or
remedy provided in this Mortgage or otherwise existing under the Master Debt
Agreements or any other Master Debt Documents or any other agreement, document,
or instrument evidencing obligations owing from the Mortgagor to any of the
Credit Parties.

 

ARTICLE VI

Mortgagee’s Rights

 

6.1                                 Rights to Realty Collateral Upon Default.

 

(a)                                  Operation of Property by Mortgagee.  Upon
the occurrence and during the continuance of an Event of Default, and in
addition to all other rights of Mortgagee, Mortgagee shall have the following
rights and powers (but no obligation):

 

(i)   To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;

 

16

--------------------------------------------------------------------------------


 

(ii)  To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

 

(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.

 

Mortgagee may designate any person, firm, corporation or other entity to act on
its behalf in exercising the foregoing rights and powers.  When and if the
expenses of such operation and development (including costs of unsuccessful
workover operations or additional wells) have been paid, all of the Obligations
have been fully and finally paid and discharged in full, all Hedge Contracts
with Credit Parties have been terminated or unwound, all Commitments have been
terminated or expired, all Letters of Credit have terminated or expired, and all
obligations of the Issuing Lender and the Senior Lenders in respect of Letters
of Credit have been terminated, the Realty Collateral shall be returned to
Mortgagor (providing there has been no foreclosure sale).

 

(b)                                 Judicial Proceedings.  Upon the occurrence
and during the continuance of an Event of Default, the Mortgagee, in lieu of or
in addition to exercising the power of sale hereafter given, may proceed by a
suit or suits, in equity or at law (i) for the specific performance of any
covenant or agreement herein contained or in aid of the execution of any power
herein granted, (ii) for the appointment of a receiver whether there is then
pending any foreclosure hereunder or the sale of the Realty Collateral, or
(iii) for the enforcement of any other appropriate legal or equitable remedy. 
Furthermore, if an action is filed to foreclose this Mortgage, or if Mortgagee
seeks to foreclose this Mortgage by power of sale under the Oklahoma Power of
Sale Mortgage Foreclosure Act, Mortgagee shall be entitled to the immediate
appointment of a receiver pursuant to 12 O.S. §1551(2)(c) without the necessity
of further proof.

 

(c)                                  Intentionally omitted.

 

(d)                                 Certain Aspects of Sale.  Mortgagee will
have the right to become the purchaser at any foreclosure sale and to credit the
then outstanding balance of the Obligations against the amount payable by
Mortgagee as purchaser at such sale.  Statements of fact or other recitals
contained in any conveyance to any purchaser or purchasers at any sale made
hereunder will conclusively establish the occurrence of an Event of Default, any
acceleration of the maturity of the Obligations, the advertisement and conduct
of such sale in the manner provided herein and the truth and accuracy of all
other matters stated therein.  Mortgagor does hereby ratify and confirm all
legal acts that the Mortgagee may do in carrying out the Mortgagee’s duties and
obligations under this Mortgage, and Mortgagor hereby irrevocably appoints
Mortgagee to be the attorney-in-fact of Mortgagor and in the name and on behalf
of Mortgagor to execute and deliver any deeds, transfers, conveyances,
assignments, assurances and notices which Mortgagor

 

17

--------------------------------------------------------------------------------


 

 

ought to execute and deliver and do and perform any and all such acts and things
which Mortgagor ought to do and perform under the covenants herein contained and
generally to use the name of Mortgagor in the exercise of all or any of the
powers hereby conferred on Mortgagee.  Upon any sale, whether under the power of
sale hereby given or by virtue of judicial proceedings, it shall not be
necessary for Mortgagee or any public officer acting under execution or by order
of court, to have physically present or constructively in his possession any of
the Collateral, and Mortgagor hereby agrees to deliver to the purchaser or
purchasers at such sale on the date of sale the Collateral purchased by such
purchasers at such sale and if it should be impossible or impracticable to make
actual delivery of such Collateral, then the title and right of possession to
such Collateral shall pass to the purchaser or purchasers at such sale as
completely as if the same had been actually present and delivered.

 

(e)           Effect of Sale.  Any sale or sales of the Realty Collateral will
operate to divest all right, title, interest, claim and demand whatsoever,
either at law or in equity, of Mortgagor in and to the premises and the Realty
Collateral sold, and will be a perpetual bar, both at law and in equity, against
Mortgagor, Mortgagor’s successors or assigns, and against any and all persons
claiming or who shall thereafter claim all or any of the Realty Collateral sold
by, through or under Mortgagor, or Mortgagor’s successors or assigns. 
Nevertheless, if requested by the Mortgagee so to do, Mortgagor shall join in
the execution and delivery of all proper conveyances, assignments and transfers
of the Property so sold.  The purchaser or purchasers at the foreclosure sale
will receive as incident to his, her, its or their own ownership, immediate
possession of the Realty Collateral purchased and Mortgagor agrees that if
Mortgagor retains possession of the Realty Collateral or any part thereof
subsequent to such sale, Mortgagor will be considered a tenant at sufferance of
the purchaser or purchasers and will be subject to eviction and removal by any
lawful means, with or without judicial intervention, and all damages by reason
thereof are hereby expressly waived by Mortgagor.

 

(f)            Provisions with Respect to the Power of Sale.  Notwithstanding
any other provisions in this Mortgage, if Mortgagee sells the Collateral under
the power of sale granted by this Mortgage, the following provisions shall
apply:

 

(i)            The notices described in Title 46 Okla. Stat. Sec. 40 and
following, as amended (the “Act”), shall be given as and when required therein;

 

(ii)           All notices which are required to be given Mortgagor under the
Act may be given to Mortgagor at the address which is set forth in the first
paragraph of this Mortgage, or if such address has been changed pursuant to this
Mortgage, to that changed address;

 

(iii)          Mortgagee may purchase part or all of the Collateral at any such
sale;

 

(iv)          Mortgagor stipulates the total amounts owing under this Mortgage
will have benefited Mortgagor substantially and are not unconscionable in
amount, and therefore the total amount of the Obligations, less the fair market
value of the Collateral sold under such Act, and any prior indebtedness, shall
be available as a deficiency judgment against Mortgagor;

 

18

--------------------------------------------------------------------------------


 

(v)           The purchaser under such sale may seek and obtain a writ of
assistance by application to the District Court in the county in Oklahoma in
which any part of the Realty Collateral is located, or the United States
District Court having venue for actions arising in such county;

 

(vi)          Mortgagee may, at its option, proceed with foreclosure under
judicial proceedings instead of exercising the rights of this Power of Sale;

 

(vii)         All other procedures and requirements of such Act shall be
followed;

 

(viii)        After the completion of the sale as contemplated by such Act, the
purchaser shall have all of Mortgagor’s right, title and interest in and to the
Collateral, free and clear of all rights of Mortgagor, and free and clear of all
rights of any person with a priority which is subordinate to the lien of this
Mortgage, except any right which may be reserved under such Act;

 

(ix)           Any recitation in any notice, publication thereof, recordation
thereof, or deed, of the existence of an event of default, giving, publication,
service and recordation of notice, occurrence of the sale at the time and place
set forth in such notice or any postponement authorized and effective under such
Act, circumstances of sale and bidding, and compliance with the terms of such
Act, shall be presumed to be statements of fact and no person shall be required
to investigate the truthfulness or accuracy of any such recitation; and

 

(x)            The proceeds of any such sale shall be applied first to the
costs, attorney fees, and expenses of sale, next to the Obligations; except that
if such application of proceeds conflicts with the requirements of such Act, the
proceeds shall be applied as provided under such Act only to the extent of any
such conflict.

 

(g)           Application of Proceeds.  The proceeds of any sale of the Realty
Collateral or any part thereof, whether under the power of sale herein granted
and conferred or by virtue of judicial proceedings, shall either be, at the
option of Mortgagee, applied at the time of receipt, or held by Mortgagee in the
Collateral Account as additional Collateral, and in either case, applied in the
order set forth in Section 4.4 of the Collateral Trust Agreement.

 

(h)           Appraisement and Marshalling.  Mortgagor agrees, to the full
extent that Mortgagor may lawfully so agree, that Mortgagor will not at any time
insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Mortgage or pursuant to the decree of any court of competent jurisdiction. 
Mortgagee hereby waives or does not waive appraisement, such election to be made
at or before entry of judgment in any action to foreclose this Mortgage, and
Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives, to the extent that Mortgagor may lawfully do so under any
applicable

 

19

--------------------------------------------------------------------------------


 

law, any and all rights to have the Collateral, including the Realty Collateral,
marshaled upon any foreclosure of the Lien hereof or sold in inverse order of
alienation.  Mortgagor agrees that, in the event of a judicial foreclosure or a
sale under the power of sale provisions of this Mortgage, the Collateral,
including the Realty Collateral, may be sold in part, in parcels or as an
entirety as directed by Mortgagee.

 

6.2           Rights to Personalty Collateral Upon Default.  Upon the occurrence
of an Event of Default, or at any time thereafter, Mortgagee may proceed against
the Personalty Collateral in accordance with the rights and remedies granted
herein with respect to the Realty Collateral, or will have all rights and
remedies granted by the Uniform Commercial Code as in effect in Oklahoma and
this Mortgage.  Mortgagee shall have the right to take possession of the
Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom.  Mortgagee may require Mortgagor
to assemble the Personalty Collateral and make it available to Mortgagee at a
place to be designated by Mortgagee which is reasonably convenient to both
parties.  Unless the Personalty Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Mortgagee will send Mortgagor reasonable notice of the time and place of any
public sale or of the time after which any private sale or other disposition of
the Personalty Collateral is to be made.  This requirement of sending reasonable
notice will be met if such notice is mailed, postage prepaid, to Mortgagor at
the address designated in Section 7.12 hereof (or such other address as has been
designated as provided herein) at least ten days before the time of the sale or
disposition.  In addition to the expenses of retaking, holding, preparing for
sale, selling and the like, Mortgagee will be entitled to recover attorney’s
fees and legal expenses as provided for in this Mortgage and in the writings
evidencing the Obligations before applying the balance of the proceeds from the
sale or other disposition toward satisfaction of the Obligations.  Mortgagor
will remain liable for any deficiency remaining after the sale or other
disposition.

 

6.3           Rights to Fixture Collateral Upon Default.  Upon the occurrence of
an Event of Default, or at any time thereafter, Mortgagee may elect to treat the
Fixture Collateral as either Realty Collateral or as Personalty Collateral (but
not both) and proceed to exercise such rights as apply to the type of Collateral
selected.

 

6.4           Account Debtors.  Mortgagee may, in its discretion, after the
occurrence and during the continuance of an Event of Default, notify any account
debtor to make payments directly to Mortgagee and contact account debtors
directly to verify information furnished by Mortgagor.  Mortgagee shall not have
any obligation to preserve any rights against prior parties.

 

6.5           Costs and Expenses.  All sums advanced or costs or expenses
incurred by Mortgagee (either by it directly or on its behalf by any receiver
appointed hereunder) in protecting and enforcing its rights hereunder shall
constitute a demand obligation owing by Mortgagor to Mortgagee as part of the
Obligations.  Mortgagor hereby agrees to repay such sums on demand plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee at the Reimbursement Rate.

 

20

--------------------------------------------------------------------------------


 

6.6           Set-Off.  Upon the occurrence and during the continuance of any
Event of Default, Mortgagee shall have the right to set-off any funds of
Mortgagor in the possession of Mortgagee against any amounts then due by
Mortgagor to Mortgagee pursuant to this Mortgage.

 

ARTICLE VII

Miscellaneous

 

7.1           Advances by Mortgagee.  Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor’s
expense.  If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Mortgage, Mortgagee (either by it
directly or on its behalf by any receiver appointed hereunder) may, but will not
be obligated to, make advances to perform the same on Mortgagor’s behalf, and
Mortgagor hereby agrees to repay such sums and any attorneys’ fees incurred in
connection therewith on demand plus interest thereon from the date of the
advance until reimbursement of Mortgagee at the Reimbursement Rate.  In
addition, Mortgagor hereby agrees to repay on demand any costs, expenses and
attorney’s fees incurred by Mortgagee which are to be obligations of Mortgagor
pursuant to, or allowed by, the terms of this Mortgage, including such costs,
expenses and attorney’s fees incurred pursuant to Section 3.1(h), Section 6.5 or
Section 7.2 hereof, plus interest thereon from the date of the advance by
Mortgagee until reimbursement of Mortgagee at the Reimbursement Rate.  Such
amounts will be in addition to any sum of money which may, pursuant to the terms
and conditions of the written instruments comprising part of the Obligations, be
due and owing.  No such advance will be deemed to relieve Mortgagor from any
default hereunder.

 

7.2           Defense of Claims.  Mortgagor shall promptly notify Mortgagee in
writing of the commencement of any legal proceedings affecting Mortgagor’s title
to the Collateral or Mortgagee’s Lien or security interest in the Collateral, or
any part thereof, and shall take such action, employing attorneys agreeable to
Mortgagee, as may be necessary to preserve Mortgagor’s and Mortgagee’s rights
affected thereby.  If Mortgagor fails or refuses to adequately or vigorously, in
the sole judgment of Mortgagee, defend Mortgagor’s or Mortgagee’s rights to the
Collateral, the Mortgagee may take such action on behalf of and in the name of
Mortgagor and at Mortgagor’s expense.  Moreover, Mortgagee may take such
independent action in connection therewith as it may in its discretion deem
proper, including the right to employ independent counsel and to intervene in
any suit affecting the Collateral.  All costs, expenses and attorneys’ fees
incurred by Mortgagee pursuant to this Section 7.2 or in connection with the
defense by Mortgagee of any claims, demands or litigation relating to Mortgagor,
the Collateral or the transactions contemplated in this Mortgage shall be paid
by Mortgagor on demand plus interest thereon from the date of such demand by
Mortgagee until reimbursement of Mortgagee at the Reimbursement Rate.

 

7.3           Termination.  If all of the Obligations have been fully and
finally paid and discharged in full, all Hedge Contracts with Credit Parties
have been terminated or unwound, all Commitments have been terminated or
expired, all Letters of Credit have terminated or expired, and all obligations
of the Issuing Lender and the Senior Lenders in respect of Letters of Credit
have been terminated, then all of the Collateral (to the extent not sold,
assigned or otherwise

 

21

--------------------------------------------------------------------------------


 

transferred as permitted herein or under applicable law) will revert to
Mortgagor and the entire estate, right, title and interest of the Mortgagee will
thereupon cease; and Mortgagee in such case shall, upon the request of Mortgagor
and the payment by Mortgagor of all attorneys’ fees and other expenses, deliver
to Mortgagor proper instruments acknowledging satisfaction of this Mortgage.

 

7.4           Renewals, Amendments and Other Security.  Without notice or
consent of Mortgagor, renewals and extensions of the written instruments
constituting part or all of the Obligations may be given at any time and
amendments may be made to agreements relating to any part of such written
instruments or the Collateral.  Mortgagee may take or hold other security for
the Obligations without notice to or consent of Mortgagor.  The acceptance of
this Mortgage by Mortgagee shall not waive or impair any other security
Mortgagee may have or hereafter acquire to secure the payment of the Obligations
nor shall the taking of any such additional security waive or impair the Lien
and security interests herein granted.  The Mortgagee may resort first to such
other security or any part thereof, or first to the security herein given or any
part thereof, or from time to time to either or both, even to the partial or
complete abandonment of either security, and such action will not be a waiver of
any rights conferred by this Mortgage.  This Mortgage may not be amended, waived
or modified except in a written instrument executed by both Mortgagor and
Mortgagee (acting upon the written direction of the Required Percentage of each
Class of Master Debt given in accordance with the Collateral Trust Agreement).

 

7.5           Security Agreement, Financing Statement and Fixture Filing.  This
Mortgage will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law.  As a financing statement,
this Mortgage is intended to cover all Personalty Collateral including
Mortgagor’s interest in all Hydrocarbons as and after they are extracted and all
accounts arising from the sale thereof at the wellhead.  THIS MORTGAGE SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL.   This Mortgage shall be
filed in the real estate records or other appropriate records of the county or
counties in the state in which any part of the Realty Collateral and Fixture
Collateral is located as well as the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which any
Collateral or Mortgagor is located.  At Mortgagee’s request Mortgagor shall
deliver financing statements covering the Personalty Collateral, including all
Hydrocarbons sold at the wellhead, and Fixture Collateral, which financing
statements may be filed in the Uniform Commercial Code records of the Secretary
of State or other appropriate office of the state in which any of the Collateral
or Mortgagor is located or in the county where any of the Collateral is
located.  Furthermore, Mortgagor hereby irrevocably authorizes Mortgagee and any
affiliate, employee or agent thereof, at any time and from time to time, to file
in any Uniform Commercial Code jurisdiction any financing statement or document
and amendments thereto, without the signature of Mortgagor where permitted by
law, in order to perfect or maintain the perfection of any security interest
granted under this Mortgage.  A photographic or other reproduction of this
Mortgage shall be sufficient as a financing statement.

 

22

--------------------------------------------------------------------------------


 

7.6           Unenforceable or Inapplicable Provisions.  If any term, covenant,
condition or provision hereof is invalid, illegal or unenforceable in any
respect, the other provisions hereof will remain in full force and effect and
will be liberally construed in favor of the Mortgagee in order to carry out the
provisions hereof.

 

7.7           Rights Cumulative.  Each and every right, power and remedy herein
given to the Mortgagee will be cumulative and not exclusive, and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, as the case may be, and the exercise, or the
beginning of the exercise, of any such right, power or remedy will not be deemed
a waiver of the right to exercise, at the same time or thereafter, any other
right, power or remedy.  No delay or omission by Mortgagee in the exercise of
any right, power or remedy will impair any such right, power or remedy or
operate as a waiver thereof or of any other right, power or remedy then or
thereafter existing.

 

7.8           Waiver by Mortgagee.  Any and all covenants in this Mortgage may
from time to time by instrument in writing by Mortgagee (acting upon the written
direction of the Required Percentage of each Class of Master Debt given in
accordance with the Collateral Trust Agreement), be waived to such extent and in
such manner as the Mortgagee may desire, but no such waiver will ever affect or
impair the Mortgagee’s rights hereunder, except to the extent specifically
stated in such written instrument.

 

7.9           Terms.  The term “Mortgagor” as used in this Mortgage will be
construed as singular or plural to correspond with the number of persons
executing this Mortgage as Mortgagor.  If more than one person executes this
Mortgage as Mortgagor, his, her, its, or their duties and liabilities under this
Mortgage will be joint and several.  The terms “Mortgagee” and  “Mortgagor” as
used in this Mortgage include the heirs, executors or administrators,
successors, representatives, receiver, trustees and assigns of those parties. 
Unless the context otherwise requires, terms used in this Mortgage which are
defined in the Uniform Commercial Code of Oklahoma are used with the meanings
therein defined.

 

7.10         Counterparts.  This Mortgage may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of Exhibit A hereto which describe
Properties situated in counties other than the counties in which such
counterpart is to be recorded may have been omitted.

 

7.11         Governing Law.  This Mortgage shall be governed by and construed in
accordance with the laws of the State of Oklahoma.

 

7.12         Notice.  All notices required or permitted to be given by Mortgagor
or Mortgagee shall be made in the manner set forth in the Collateral Trust
Agreement and shall be addressed as follows:

 

23

--------------------------------------------------------------------------------


 

Mortgagor:

Cano Petroleum, Inc.

 

309 West 7th Street, Suite 1600

 

Fort Worth, Texas 76102

 

Attention: [                                    ]

 

Facsimile: [                                    ]

 

 

Mortgagee:

Union Bank of California, N.A.

 

Lincoln Plaza

 

500 N. Akard Street, Suite 4200

 

Dallas, Texas 75201

 

Attention: Mr. Ali Ahmed

 

Facsimile: 214-922-4209

 

7.13         Condemnation.  All awards and payments heretofore and hereafter
made for the taking of or injury to the Collateral or any portion thereof
whether such taking or injury be done under the power of eminent domain or
otherwise, are hereby assigned, and shall be paid to Mortgagee.  Mortgagee is
hereby authorized to collect and receive the proceeds of such awards and
payments and to give proper receipts and acquittances therefor.  Mortgagor
hereby agrees to make, execute and deliver, upon request, any and all
assignments and other instruments sufficient for the purpose of confirming this
assignment of the awards and payments to Mortgagee free and clear of any
encumbrances of any kind or nature whatsoever.  Any such award or payment may,
at the option of Mortgagee, be retained and applied by Mortgagee after payment
of attorneys’ fees, costs and expenses incurred in connection with the
collection of such award or payment toward payment of all or a portion of the
Obligations, whether or not the Obligations are then due and payable, or be paid
over wholly or in part to Mortgagor for the purpose of altering, restoring or
rebuilding any part of the Collateral which may have been altered, damaged or
destroyed as a result of any such taking, or other injury to the Collateral.

 

7.14         Successors and Assigns.

 

(a)           This Mortgage is binding upon Mortgagor, Mortgagor’s successors
and assigns, and shall inure to the benefit of each Credit Party (other than
Swap Counterparties), and each of its successors and assigns, and to the benefit
of the Swap Counterparties, and each of their respective successors and assigns
if such Swap Counterparty or an Affiliate of such Swap Counterparty is a Senior
Lender, and the provisions hereof shall likewise be covenants running with the
land.

 

(b)           Subject to clause (d) below, this Mortgage shall be transferable
and negotiable, with the same force and effect and to the same extent as the
Obligations may be transferable, it being understood that, upon the transfer or
assignment by the Credit Parties (or any of them) of any of the Obligations, the
legal transfer or assignment by the Credit Parties (or any of them) of any of
the Obligations, the legal holder of such Obligations shall have all of the
rights granted to the Mortgagee for the benefit of the Credit Parties under this
Mortgage.  The Mortgagor specifically agrees that upon any transfer of all or
any portion of the Obligations, this Mortgage shall secure with retroactive rank
the existing Obligations of the Mortgagor to the transferee and any and all
Obligations to such transferee thereafter arising.

 

24

--------------------------------------------------------------------------------


 

(c)           The Mortgagor hereby recognizes and agrees that the Credit Parties
(or any of them) may, from time to time, one or more times, transfer all or any
portion of the Obligations to one or more third parties.  Such transfers may
include, but are not limited to, sales of participation interests in such
Obligations in favor of one or more third parties.  Upon any transfer of all or
any portion of the Obligations and subject to clause (d) below, the Mortgagee
may transfer and deliver any and/or all of the Collateral to the transferee of
such Obligations and such Collateral shall secure any and all of the Obligations
in favor of such a transferee then existing and thereafter arising, and after
any such transfer has taken place, the Mortgagee shall be fully discharged from
any and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect such Collateral.

 

(d)           Notwithstanding anything to the contrary contained herein,
including the provisions of clauses (b) and (c) above, when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedge Contract to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Secured Party under this Mortgage only if such Person is also then a Senior
Lender or an Affiliate of a Senior Lender.

 

7.15         Article and Section Headings.  The article and section headings in
this Mortgage are inserted for convenience of reference and shall not be
considered a part of this Mortgage or used in its interpretation.

 

7.16         Usury Not Intended.  It is the intent of Mortgagor and Mortgagee in
the execution and performance of this Mortgage, the Master Debt Agreements and
the other Master Debt Documents to contract in strict compliance with applicable
usury laws governing the Obligations including such applicable usury laws of the
State of Texas and the United States of America as are from time-to-time in
effect.  In furtherance thereof, Mortgagee and Mortgagor stipulate and agree
that none of the terms and provisions contained in this Mortgage or the other
Master Debt Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the maximum non-usurious rate permitted by applicable law and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Mortgage, the Master Debt Agreements and the other Master Debt
Documents; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Obligations, include amounts which by applicable law are deemed interest
which would exceed the maximum non-usurious rate permitted by applicable law,
then such excess shall be deemed to be a mistake and Mortgagee shall credit the
same on the principal of the Obligations (or if the Obligations shall have been
paid in full, refund said excess to Mortgagor).  In the event that the maturity
of the Obligations is accelerated by reason of any election of Mortgagee
resulting from any Event of Default, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the maximum non-usurious rate permitted by applicable
law and excess interest, if any, provided for in this Mortgage or other Master
Debt Documents shall be canceled automatically as of the date of such
acceleration and prepayment

 

25

--------------------------------------------------------------------------------


 

and, if theretofore paid, shall be credited on the Obligations or, if the
Obligations shall have been paid in full, refunded to Mortgagor.  In determining
whether or not the interest paid or payable under any specific contingencies
exceeds the maximum non-usurious rate permitted by applicable law, Mortgagor and
Mortgagee shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal part during the period of the full stated
term of the Obligations, all amounts considered to be interest under applicable
law of any kind contracted for, charged, received or reserved in connection with
the Obligation.

 

7.17         Collateral Trust Agreement.  To the fullest extent possible, the
terms and provisions of the Collateral Trust Agreement shall be read together
with the terms and provisions of this Mortgage so that the terms and provisions
of this Mortgage do not conflict with the terms and provisions of the Collateral
Trust Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Mortgage conflict with any terms or
provisions of the Collateral Trust Agreement, the terms or provisions of the
Collateral Trust Agreement shall govern and control for all purposes; provided
that the inclusion in this Mortgage of terms and provisions, supplemental rights
or remedies in favor of the Secured Party not addressed in the Collateral Trust
Agreement shall not be deemed to be a conflict with the Collateral Trust
Agreement and all such additional terms, provisions, supplemental rights or
remedies contained herein shall be given full force and effect.

 

7.18        Due Authorization.  Mortgagor hereby represents, warrants and
covenants to Mortgagee that the obligations of Mortgagor under this Mortgage are
the valid, binding and legally enforceable obligations of Mortgagor, that the
execution, ensealing and delivery of this Mortgage by Mortgagor has been duly
and validly authorized in all respects by Mortgagor, and that the persons who
are executing and delivering this Mortgage on behalf of Mortgagor have full
power, authority and legal right to so do, and to observe and perform all of the
terms and conditions of this Mortgage on Mortgagor’s part to be observed or
performed.

 

7.19        No Offsets, Etc.  Mortgagor hereby represents, warrants and
covenants to Mortgagee that there are no offsets, counterclaims or defenses at
law or in equity against this Mortgage or the indebtedness secured hereby.

 

7.20        Bankruptcy Limitation.  Notwithstanding anything contained herein to
the contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligation secured by the Mortgagor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor.  Accordingly, notwithstanding anything to the contrary contained in
this Mortgage in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations secured by
the Mortgagor’s interests in any of its Property pursuant to this Mortgage shall
be limited to an aggregate amount equal to the largest amount that would not
render the Mortgagor’s obligations hereunder or the Liens and security interest
granted to the Mortgagee hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.

 

26

--------------------------------------------------------------------------------


 

THIS WRITTEN AGREEMENT AND THE MASTER DEBT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

27

--------------------------------------------------------------------------------


 

NOTICE TO MORTGAGOR:

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

EXECUTED AND DELIVERED effective as of the date first written above.

 

 

MORTGAGOR:

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MORTGAGEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as Collateral Trustee

 

 

 

By:

 

 

 

Ali Ahmed

 

Vice President

 

Signature page of Mortgage

(Oklahoma)

 

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF [                  ]

§

 

 

This instrument was acknowledged before me on this            day of November,
2005, by                                                 , as
                                       of Cano Petroleum, Inc., on behalf of
said limited liability company.

 

 

 

 

 

 

Notary Public in and for

 

the State of Texas

 

Acknowledgment page of Mortgage

(Oklahoma)

 

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

This instrument was acknowledged before me on this         day of November,
2005, by Ali Ahmed, as Vice President of Union Bank of California, N.A, a
national banking association, on behalf of said banking association.

 

 

 

 

 

 

Notary Public in and for

 

the State of Texas

 

Acknowledgment page of Mortgage

(Oklahoma)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE
FILING, AND FINANCING STATEMENT

 

The designation “Working Interest” or “WI” or “GWI” when used in this
Exhibit means an interest owned in an oil, gas, and mineral lease that
determines the cost-bearing percentage of the owner of such interest.  The
designation “Net Revenue Interest” or “NRI” or “NRIO” or “NRIG” means that
portion of the production attributable to the owner of a working interest after
deduction for all royalty burdens, overriding royalty burdens or other burdens
on production, except severance, production, and other similar taxes.  The
designation “Overriding Royalty Interest” “ORRI” means an interest in production
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production.  The designation
“Royalty Interest” or “RI” means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance,  production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.  Each amount set forth as “Working
Interest” or “WI” or “GWI” or “Net Revenue Interest” or “NRI” or “NRIO” or
“NRIG” is the Mortgagor’s interest after giving full effect to, among other
things, all Liens permitted by the Master Debt Agreements and after giving full
effect to the agreements or instruments set forth in this Exhibit A and any
other instruments or agreements affecting Mortgagor’s ownership of the
Hydrocarbons.

 

Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Mortgage.  All right,
title, and interest of Mortgagor in the Properties described herein and in
Exhibit A are and shall be subject to this Mortgage, regardless of the presence
of any units or wells not described herein.

 

The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTE

 

$

November 29, 2005

 

For value received, the undersigned Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of                        
(“Payee”), the principal amount of                                            
Dollars ($              ) or, if less, the aggregate outstanding principal
amount of the Advances (as defined in the Credit Agreement referred to below)
made by the Payee to the Borrower, together with interest on the unpaid
principal amount of the Advances from the date of such Advances until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Credit Agreement.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Subordinated Credit Agreement dated as
of November 29, 2005 (as the same may be amended, restated or modified from time
to time, the “Credit Agreement”), among the Borrower, the lenders party thereto
(the “Lenders”), and Energy Components SPC EEP Energy Exploration and Production
Segregated Portfolio, as administrative agent for the Lenders (the
“Administrative Agent”).  Capitalized terms used in this Note that are defined
in the Credit Agreement and not otherwise defined in this Note have the meanings
assigned to such terms in the Credit Agreement.  The Credit Agreement, among
other things, (a) provides for the making of the Advances by the Payee to the
Borrower in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of this Note upon the happening of certain events
stated in the Credit Agreement and for optional and mandatory prepayments of
principal prior to the maturity of this Note upon the terms and conditions
specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the place and in the manner specified in
the Credit Agreement.  The Payee shall record payments of principal made under
this Note, but no failure of the Payee to make such recordings shall affect the
Borrower’s repayment obligations under this Note.

 

Without being limited thereto or thereby, this Note is secured by the Security
Instruments and guaranteed under the Guaranties.

 

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of Texas (except that Chapter 346 of the Texas Finance
Code Chapter, which regulates certain revolving credit loan accounts shall not
apply to this Note).

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

CANO PETROLEUM, INC., a Delaware

 

corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF BORROWING

 

November   , 2005

 

Energy Components SPC EEP Energy Exploration and Production Segregated Portfolio

Grand Pavilion Commercial Centre

802 West Bay Road, Suite 14

George Town, Grand Cayman, B.W.I., Cayman Islands

Attention: Michael Proctor

Facsimile:

 

with a copy to:

 

Mitchell Energy Partners

7515 Greenville Avenue, Suite 905

Dallas, Texas 75231

Attention: Mynan C. Feldman

Facsimile: (469) 916-7489

 

Ladies and Gentlemen:

 

The undersigned, Cano Petroleum, Inc., a Delaware corporation (the “Borrower”),
refers to the Subordinated Credit Agreement dated as of November 29, 2005 (as
the same may be amended, restated or modified from time-to-time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Borrowing
unless otherwise defined in this Notice of Borrowing) among the Borrower, the
lenders party thereto (the “Lenders”), and Energy Components SPC EEP Energy
Exploration and Production Segregated Portfolio, as administrative agent for the
Lenders (the “Administrative Agent, and hereby gives you irrevocable notice
pursuant to Section 2.02(a) of the Credit Agreement that the undersigned hereby
requests a Borrowing, and in connection with that request sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

(a)                                  The Business Day of the Proposed Borrowing
is              ,      .

 

(b)                                 The aggregate amount of the Proposed
Borrowing is $            .

 

(c)                                  The initial Interest Period is            
months.

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(1)                                  the representations and warranties
contained in Article IV of the Credit Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects on and as
of the date of the Proposed Borrowing, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds from the Proposed
Borrowing, as though made on and as of such date, except to the extent that any
such representation or warranty expressly

 

1

--------------------------------------------------------------------------------


 

relates solely to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date; and

 

(2)                                  no Default has occurred and is continuing
or would result from the Proposed Borrowing or from the application of the
proceeds therefrom.

 

 

Very truly yours,

 

 

 

CANO PETROLEUM, INC., a Delaware

 

corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF INTEREST PERIOD

 

[Date]

 

Energy Components SPC EEP Energy Exploration and Production Segregated Portfolio

Grand Pavilion Commercial Centre

802 West Bay Road, Suite 14

George Town, Grand Cayman, B.W.I., Cayman Islands

Attention: Michael Proctor

Facsimile:

 

with a copy to:

 

Mitchell Energy Partners

7515 Greenville Avenue, Suite 905

Dallas, Texas 75231

Attention: Mynan C. Feldman

Facsimile: (469) 916-7489

 

Ladies and Gentlemen:

 

The undersigned, Cano Petroleum, Inc., a Delaware corporation (the “Borrower”),
refers to the Subordinated Credit Agreement dated as of November 29, 2005 (as
the same may be amended, restated or modified from time-to-time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Interest
Period unless otherwise defined in this Notice of Interest Period) among the
Borrower, the lenders party thereto (the “Lenders”), and Energy Components SPC
EEP Energy Exploration and Production Segregated Portfolio, as administrative
agent for the Lenders (the “Administrative Agent”), and hereby gives you
irrevocable notice pursuant to Section 2.02(e) of the Credit Agreement that the
undersigned hereby requests the Interest Period beginning on                ,
200   be        months.

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true throughout the Interest Period:

 

(a)                                  the representations and warranties
contained in Article IV of the Credit Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects, except
to the extent that any such representation or warranty expressly relates solely
to an earlier date, in which case it shall have been true and correct in all
material respects as of such earlier date; and

 

(b)                                 no Default has occurred and is continuing.

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of November 29, 2005 (this “Pledge Agreement”) is
by and among CANO PETROLEUM, INC., a Delaware corporation (“Borrower”), each
subsidiary of the Borrower signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and Union Bank of California,
N.A. as collateral trustee (in such capacity the “Collateral Trustee”) under the
Collateral Trust Agreement (as hereinafter defined), for its benefit and the
benefit of the Secured Parties (as hereinafter defined).

 

RECITALS

 

A.                                   The Borrower, the lenders party thereto
from time to time (the “Senior Lenders”), Union Bank of California, N.A., as
issuing lender (in such capacity, the “Issuing Lender”) and as administrative
agent for such Senior Lenders (in such capacity, the “Senior Agent”), have
entered into that certain Credit Agreement dated of even date herewith (as it
may be amended, restated, supplemented or otherwise modified from time to time,
the “Senior Credit Agreement”).

 

B.                                     The Borrower, the lenders party thereto
from time to time (the “Subordinated Lenders”), and Energy Components SPC EEP
Energy Exploration and Production Segregated Portfolio, as administrative agent
for such Subordinated Lenders (in such capacity, the “Subordinated Agent”) have
entered into that certain Subordinated Credit Agreement dated of even date
herewith (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Subordinated Credit Agreement”), and together with the
Senior Credit Agreement, the “Master Debt Agreements”).

 

C.                                     In connection with the Master Debt
Agreements, the Borrower or any of its subsidiaries may from time to time enter
into one or more Hedge Contracts (as defined in the Senior Credit Agreement)
with a Senior Lender or any of its affiliates (each such counterparty, a “Swap
Counterparty”, and together with the Collateral Trustee, the Senior Agent, the
Issuing Lender, the Senior Lenders, the Subordinated Agent and the Subordinated
Lenders, the “Secured Parties”).

 

D.                                    In order to, among other things, appoint
the Collateral Trustee as collateral trustee for all of the Secured Parties
under the security documents executed in connection with the Master Debt
Agreements, including this Pledge Agreement, and to set forth the rights and
remedies of the Secured Parties with respect thereto, the Senior Agent, the
Senior Lenders, the Subordinated Agent, the Subordinated Lenders, the Collateral
Trustee, the Borrower, and the other parties thereto, have entered into that
certain Collateral Trust and Intercreditor Agreement dated of even date herewith
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Trust Agreement”).

 

E.                                      It is a condition precedent to the
extension of credit to the Borrower under the Master Debt Agreements that the
Pledgors and the Collateral Trustee, on behalf of the Secured Parties, execute
and deliver this Pledge Agreement.

 

1

--------------------------------------------------------------------------------


 

F.                                      Each Pledgor (other than the Borrower)
is a subsidiary of the Borrower, and therefore shall derive direct and indirect
benefits from the transactions contemplated by the Master Debt Agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Collateral Trustee for the
benefit of the Secured Parties as follows:

 

Section 1.  Definitions.  All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Collateral Trust Agreement shall have
the meanings assigned to such terms by the Collateral Trust Agreement.  Any
terms used in this Pledge Agreement that are defined in the Uniform Commercial
Code in effect in the State of Texas from time to time (the “UCC”) and not
otherwise defined herein or in the Collateral Trust Agreement, shall have the
meanings assigned to those terms by the UCC.  Any terms used in this Pledge
Agreement that are not otherwise defined herein, in the UCC or in the Collateral
Trust Agreement shall have the meanings assigned to those terms by in the Senior
Credit Agreement.  All meanings to defined terms, unless otherwise indicated,
are to be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Pledge Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement.  As used herein, the term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.

 

Section 2.  Pledge.

 

2.01.                        Grant of Pledge.

 

(a)                                  Each Pledgor hereby pledges to the
Collateral Trustee, and grants to the Collateral Trustee, for the benefit of the
Secured Parties, a continuing security interest in, the Pledged Collateral, as
defined in Section 2.02 below.  This Pledge Agreement shall secure (i) all
Obligations (as defined in the Senior Credit Agreement) now or hereafter
existing. (ii) all Obligations (as defined in the Subordinated Credit Agreement)
now or hereafter existing, (iii) all other amounts now or hereafter owed by the
Borrower, any Pledgor, or any of their respective Subsidiaries under this Pledge
Agreement or the other Master Loan Documents to the Collateral Trustee or any
other Secured Party, and (iv) any increases, extensions, modifications,
substitutions, amendments, restatements and renewals of any of the foregoing
obligations, whether for principal, interest, fees,

 

2

--------------------------------------------------------------------------------


 

expenses, indemnification or otherwise.  All such obligations shall be referred
to in this Pledge Agreement as the “Secured Obligations”.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, it is the intention of each Pledgor, the Collateral Trustee and
the Secured Parties that the amount of the Secured Obligation secured by each
Pledgor’s interests in any of its property or assets (whether real or personal,
or mixed, tangible or intangible) (“Property”) shall be in, but not in excess
of, the maximum amount permitted by fraudulent conveyance, fraudulent transfer
and other similar law, rule or regulation of any Governmental Authority (as
defined in the Senior Credit Agreement) applicable to such Pledgor. Accordingly,
notwithstanding anything to the contrary contained in this Pledge Agreement or
in any other agreement or instrument executed in connection with the payment of
any of the Secured Obligations, the amount of the Secured Obligations secured by
each Pledgor’s interests in any of its Property pursuant to this Pledge
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render such Pledgor’s obligations hereunder or the liens and
security interest granted to the Collateral Trustee hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

2.02.                        Pledged Collateral.  “Pledged Collateral” shall
mean all of each Pledgor’s right, title, and interest in the following, whether
now owned or hereafter acquired:

 

(a)                                  (i) all of the membership interests listed
in the attached Schedule 2.02(a) issued to such Pledgor and all such additional
membership interests of any issuer of such interests hereafter acquired by such
Pledgor (the “Membership Interests”), (ii) the certificates representing the
Membership Interests, if any, and (iii) all rights to money or Property which
such Pledgor now has or hereafter acquires in respect of the Membership
Interests,  including, without limitation, (A) any proceeds from a sale by or on
behalf of such Pledgor of any of the Membership Interests, and (B) any
distributions, dividends, cash, instruments and other property from time-to-time
received or otherwise distributed in respect of the Membership Interests,
whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to the Membership Interests
or the ownership thereof  (collectively, the “Membership Interests
Distributions”);

 

(b)                                 (i) all of the general and limited
partnership interests listed in the attached Schedule 2.02(b) issued to such
Pledgor and all such additional limited or general partnership interests of any
issuer of such interests hereafter acquired by such Pledgor (the “Partnership
Interests”), and (ii) all rights to money or Property which such Pledgor now has
or hereafter acquires in respect of the Partnership Interests,  including,
without limitation, (A) any proceeds from a sale by or on behalf of such Pledgor
of any of the Partnership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Partnership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution

 

3

--------------------------------------------------------------------------------


 

or investment or otherwise attributable to the Partnership Interests or the
ownership thereof  (collectively, the “Partnership Interests Distributions”);

 

(c)                                  (i) all of the shares of stock listed in
the attached Schedule 2.02(c) issued to such Pledgor and all such additional
shares of stock of any issuer of such shares of stock hereafter issued to such
Pledgor (the “Pledged Shares”), (ii) the certificates representing the Pledged
Shares, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Pledged Shares, and (B) any distributions, dividends, cash, instruments
and other property from time-to-time received or otherwise distributed in
respect of the Pledged Shares, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the ownership thereof (collectively, the “Pledged
Shares Distributions”; together with the Membership Interests Distributions and
the Partnership Interest Distributions, the “Distributions”); and

 

(d)                                 all proceeds from the Pledged Collateral
described in paragraphs (a), (b) and (c) of this Section 2.02.

 

2.03.                        Delivery of Pledged Collateral.  All certificates
or instruments, if any, representing the Pledged Collateral shall be delivered
to the Collateral Trustee and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Trustee.  After the occurrence and during the continuance of an Event
of Default, the Collateral Trustee shall have the right, upon prior written
notice to the applicable Pledgor, to transfer to or to register in the name of
the Collateral Trustee or any of its nominees any of the Pledged Collateral,
subject to the rights specified in Section 2.04.  In addition, after the
occurrence and during the continuance of an Event of Default, the Collateral
Trustee shall have the right at any time to exchange the certificates or
instruments representing the Pledged Collateral for certificates or instruments
of smaller or larger denominations.

 

2.04.                        Rights Retained by Pledgor.  Notwithstanding the
pledge in Section 2.01,

 

(a)                                  so long as no Event of Default shall have
occurred and remain uncured or unwaived and except as otherwise provided in the
Master Debt Agreements, (i) each Pledgor shall be entitled to receive and retain
any dividends and other Distributions paid on or in respect of the Pledged
Collateral and the proceeds of any sale of the Pledged Collateral; and (ii) each
Pledgor shall be entitled to exercise any voting and other consensual rights
pertaining to its Pledged Collateral for any purpose not inconsistent with the
terms of this Pledge Agreement or the Master Debt Agreements; provided, however,
that no Pledgor shall exercise nor shall it refrain from exercising any such
right if such action or inaction, as applicable, would have a materially adverse
effect on the value of the Pledged Collateral; and

 

(b)                                 if an Event of Default shall have occurred
and remain uncured or unwaived,

 

4

--------------------------------------------------------------------------------


 

(i)                                     until such time thereafter as the
Collateral Trustee gives written notice of its election to exercise such voting
and other consensual rights pursuant to Section 5.02 hereof, each Pledgor shall
be entitled to exercise any voting and other consensual rights pertaining to its
Pledged Collateral for any purpose not inconsistent with the terms of this
Pledge Agreement or the Master Debt Agreements; provided, however, that no
Pledgor shall exercise nor shall it refrain from exercising any such right if
such action or inaction, as applicable, would have a materially adverse effect
on the value of the Pledged Collateral; and

 

(ii)                                  at and after such time as the Collateral
Trustee gives written notice of its election to exercise such voting and other
consensual rights pursuant to Section 5.02 hereof, each Pledgor shall execute
and deliver (or cause to be executed and delivered) to the Collateral Trustee
all proxies and other instruments as the Collateral Trustee may reasonably
request to enable the Collateral Trustee to (A) exercise the voting and other
rights which such Pledgor is entitled to exercise pursuant to paragraph (a) or
paragraph (b)(i) of this Section 2.04, and (B) receive any Distributions and
proceeds of sale of the Pledged Collateral which such Pledgor is authorized to
receive and retain pursuant to paragraph (a)(i) of this Section 2.04.

 

Section 3.  Pledgor’s Representations and Warranties.  Each Pledgor represents
and warrants to the Collateral Trustee and the Secured Parties as follows:

 

(a)                                  The Pledged Collateral applicable to such
Pledgor listed on the attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been
duly authorized and validly issued to such Pledgor and are fully paid and
nonassessable.

 

(b)                                 Such Pledgor is the legal and beneficial
owner of the Pledged Collateral free and clear of any Lien or option, except for
(i) the security interest created by this Pledge Agreement and (ii) other Liens
permitted under the Master Debt Agreements ( the “Permitted Liens”).

 

(c)                                  No authorization, authentication, approval,
or other action by, and no notice to or filing with, any Governmental Authority
or regulatory body is required either (a) for the pledge by such Pledgor of the
Pledged Collateral pursuant to this Pledge Agreement or for the execution,
delivery, or performance of this Pledge Agreement by such Pledgor or (b) for the
exercise by the Collateral Trustee or any Secured Party of the voting or other
rights provided for in this Pledge Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Pledge Agreement (except as may be required
in connection with such disposition by laws affecting the offering and sale of
securities generally).

 

(d)                                 Such Pledgor has the full right, power and
authority to deliver, pledge, assign and transfer the Pledged Collateral to the
Collateral Trustee.

 

(e)                                  The Membership Interests listed on the
attached Schedule 2.02(a) constitute the percentage of the issued and
outstanding membership interests of the

 

5

--------------------------------------------------------------------------------


 

respective issuer thereof set forth on Schedule 2.02(a) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.

 

(f)                                    The Partnership Interests listed on the
attached Schedule 2.02(b) constitute the percentage of the issued and
outstanding general and limited partnership interests of the respective issuer
thereof set forth on Schedule 2.02(b) and all of the Equity Interest in such
issuer in which the Pledgor has any ownership interest.

 

(g)                                 The Pledged Shares list on the attached
Schedule 2.02(c) constitute the percentage of the issued and outstanding shares
of capital stock of the respective issuer thereof set forth on
Schedule 2.02(c) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

 

(h)                                 Schedule 3 sets forth its sole jurisdiction
of formation, type of organization, federal tax identification number, the
organizational number, and all names used by it during the last five years prior
to the date of this Pledge Agreement.

 

Section 4.  Pledgor’s Covenants.  During the term of this Pledge Agreement and
until all of the Secured Obligations (including all Letter of Credit
Obligations) have been fully and finally paid and discharged in full, the
termination of the Hedge Contracts with the Secured Parties, the Commitments (as
defined in the applicable Master Debt Agreement) under each Master Debt
Agreement have been terminated or expired, all Letters of Credit have terminated
or expired, and all obligations of the Issuing Lender and the Senior Lenders in
respect of Letters of Credit have been terminated, each Pledgor covenants and
agrees with the Collateral Trustee that:

 

4.01.                        Protect Collateral; Further Assurances.  Each
Pledgor will warrant and defend the rights and title herein granted unto the
Collateral Trustee in and to the Pledged Collateral (and all right, title, and
interest represented by the Pledged Collateral) against the claims and demands
of all Persons whomsoever.  Each Pledgor agrees that, at the expense of such
Pledgor, such Pledgor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary and
that the Collateral Trustee or any Secured Party may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Trustee or any Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral.  Each Pledgor hereby authorizes the Collateral Trustee to
file any financing statements, amendments or continuations without the signature
of such Pledgor to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under this Pledge
Agreement.

 

4.02.                        Transfer, Other Liens, and Additional Shares.  Each
Pledgor agrees that it will not (a) except as otherwise permitted by the Master
Debt Agreements, sell or otherwise dispose of, or grant any option with respect
to, any of the Pledged Collateral or (b) create or permit to exist any Lien upon
or with respect to any of the Pledged Collateral, except for Permitted Liens. 
Each Pledgor agrees that it will (i) cause each issuer of the Pledged Collateral
that is a Subsidiary of such Pledgor not to issue any other Equity Interests in
addition to or in substitution for the Pledged Collateral issued by such issuer,
except to such Pledgor or any other Pledgor and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any

 

6

--------------------------------------------------------------------------------


 

additional Equity Interests of an issuer acquired by such Pledgor.  No Pledgor
shall approve any amendment or modification of any of the Pledged Collateral
without the Collateral Trustee’s prior written consent.

 

4.03.                        Jurisdiction of Formation; Name Change.  Each
Pledgor shall give the Collateral Trustee at least 30 days’ prior written notice
before it (i) in the case of a Pledgor that is not a “registered organization”
(as defined in Section 9-102 of the UCC) changes the location of its principal
place of business and chief executive office, or (ii) uses a trade name other
than its current name used on the date hereof.  Other than as permitted by
Section 6.11 of the respective Master Debt Agreements, no Pledgor shall amend,
supplement, modify or restate its articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents, nor amend its name or change its jurisdiction of incorporation,
organization or formation.

 

Section 5.  Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:

 

5.01.                        UCC Remedies.  To the extent permitted by law, the
Collateral Trustee may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for in this Pledge Agreement or
otherwise available to it, all the rights and remedies of a Collateral Trustee
under the UCC (whether or not the UCC applies to the affected Pledged
Collateral).

 

5.02.                        Dividends and Other Rights.

 

(a)                                  All rights of the Pledgors to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 2.04(a) may be exercised by the Collateral Trustee
if the Collateral Trustee so elects and gives written notice of such election to
the affected Pledgor and all rights of the Pledgors to receive any Distributions
on or in respect of the Pledged Collateral and the proceeds of sale of the
Pledged Collateral which it would otherwise be authorized to receive and retain
pursuant to Section 2.04(b) shall cease.

 

(b)                                 All Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral which are
received by any Pledgor shall be received in trust for the benefit of the
Collateral Trustee, shall be segregated from other funds of such Pledgor, and
shall be promptly paid over to the Collateral Trustee as Pledged Collateral in
the same form as so received (with any necessary indorsement).

 

5.03.                        Sale of Pledged Collateral. The Collateral Trustee
may sell all or part of the Pledged Collateral at public or private sale, at any
of the Collateral Trustee’s offices or elsewhere, for cash, on credit, or for
future delivery, and upon such other terms as the Collateral Trustee may deem
commercially reasonable in accordance with applicable laws.  Each Pledgor agrees
that to the extent permitted by law such sales may be made without notice.  If
notice is required by law, each Pledgor hereby deems 10 days’ advance notice of
the time and place of any public sale or the time after which any private sale
is to be made reasonable notification, recognizing that if the Pledged
Collateral threatens to decline speedily in value or is of a type

 

7

--------------------------------------------------------------------------------


 

customarily sold on a recognized market shorter notice may be reasonable.  The
Collateral Trustee shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given.  The Collateral
Trustee may adjourn any public or private sale from time-to-time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  Each Pledgor shall
fully cooperate with Collateral Trustee in selling or realizing upon all or any
part of the Pledged Collateral.  In addition, each Pledgor shall fully comply
with the securities laws of the United States, the State of Texas, and other
states and take such actions as may be necessary to permit Collateral Trustee to
sell or otherwise dispose of any securities representing the Pledged Collateral
in compliance with such laws.

 

5.04.                        Exempt Sale.  If, in the opinion of the Collateral
Trustee, there is any question that a public or semipublic sale or distribution
of any Pledged Collateral will violate any state or federal securities law, the
Collateral Trustee in its reasonable discretion (a) may offer and sell
securities privately to purchasers who will agree to take them for investment
purposes and not with a view to distribution and who will agree to imposition of
restrictive legends on the certificates representing the security, or (b) may
sell such securities in an intrastate offering under Section 3(a)(11) of the
Securities Act of 1933, as amended, and no sale so made in good faith by the
Collateral Trustee shall be deemed to be not “commercially reasonable” solely
because so made.  Each Pledgor shall cooperate fully with the Collateral Trustee
in selling or realizing upon all or any part of the Pledged Collateral.

 

5.05.                        Application of Collateral. The proceeds of any
sale, or other realization (other than that received from a sale or other
realization permitted by the Master Debt Agreements) upon all or any part of the
Pledged Collateral pledged by the Pledgors shall be applied by the Collateral
Trustee as set forth in Section 4.4 of the Collateral Trust Agreement.

 

5.06.                        Cumulative Remedies.  Each right, power and remedy
herein specifically granted to the Collateral Trustee or otherwise available to
it shall be cumulative, and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity,
or otherwise, and each such right, power and remedy, whether specifically
granted herein or otherwise existing, may be exercised at any time and from
time-to-time as often and in such order as may be deemed expedient by the
Collateral Trustee in its sole discretion.  No failure on the part of the
Collateral Trustee to exercise, and no delay in exercising, and no course of
dealing with respect to, any such right, power or remedy, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such rights,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 6.  Collateral Trustee as Attorney-in-Fact for Pledgor.

 

6.01.                        Collateral Trustee Appointed Attorney-in-Fact. 
Each Pledgor hereby irrevocably appoints the Collateral Trustee as such
Pledgor’s attorney-in-fact, with full authority after the occurrence and during
the continuance of an Event of Default to act for such Pledgor and in the name
of such Pledgor, and, in the Collateral Trustee’s discretion, to take any action
and to execute any instrument which the Collateral Trustee may deem reasonably
necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, indorse, and collect all instruments
made payable to such Pledgor representing any

 

8

--------------------------------------------------------------------------------


 

dividend, or the proceeds of the sale of the Pledged Collateral, or other
distribution in respect of the Pledged Collateral and to give full discharge for
the same.  Each Pledgor hereby acknowledges, consents and agrees that the power
of attorney granted pursuant to this Section is irrevocable and coupled with an
interest.

 

6.02.                        Collateral Trustee May Perform. The Collateral
Trustee may from time-to-time, at its option but at the Pledgors’ expense,
perform any act which any Pledgor agrees hereunder to perform and which such
Pledgor shall fail to perform after being requested in writing so to perform (it
being understood that no such request need be given after the occurrence and
during the continuance of any Event of Default and after notice thereof by the
Collateral Trustee to the affected Pledgor) and the Collateral Trustee may from
time-to-time take any other action which the Collateral Trustee reasonably deems
necessary for the maintenance, preservation or protection of any of the Pledged
Collateral or of its security interest therein.  The Collateral Trustee shall
provide notice to the affected Pledgor of any action taken hereunder; provided
however, the failure to provide such notice shall not be construed as a waiver
of any rights of the Collateral Trustee provided under this Pledge Agreement or
under applicable law.

 

6.03.                        Collateral Trustee Has No Duty.  The powers
conferred on the Collateral Trustee hereunder are solely to protect its interest
in the Pledged Collateral and shall not impose any duty on it to exercise any
such powers.  Except for reasonable care of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Trustee shall have no duty as to any Pledged Collateral or
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

 

6.04.                        Reasonable Care.  The Collateral Trustee shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which the Collateral Trustee accords its
own property, it being understood that the Collateral Trustee shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the Collateral Trustee has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

 

Section 7.  Miscellaneous.

 

7.01.                        Expenses.  The Pledgors will upon demand pay to the
Collateral Trustee for its benefit and the benefit of the other Secured Parties
the amount of any reasonable out-of-pocket expenses, including the reasonable
fees and disbursements of its counsel and of any experts, which the Collateral
Trustee and the other Secured Parties may incur in connection with (a) the
custody, preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Collateral Trustee or any Lender or any other
Secured Parties hereunder, and (c) the failure by any Pledgor to perform or
observe any of the provisions hereof.

 

7.02.                        Amendments, Etc.  No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by any Pledgor
herefrom shall be effective unless made

 

9

--------------------------------------------------------------------------------


 

in writing and executed by the affected Pledgor and the Collateral Trustee
(acting upon the written direction of the Required Percentage of each Class of
Master Debt and given in accordance with the Collateral Trust Agreement), and
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

7.03.                        Addresses for Notices.  All notices and other
communications provided for hereunder shall be in the manner and to the
addresses set forth in the Collateral Trust Agreement.

 

7.04.                        Continuing Security Interest; Transfer of Interest.

 

(a)                                  This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and, unless expressly
released by the Collateral Trustee, shall (i) remain in full force and effect
until the indefeasible payment in full in cash of, and termination of, the
Secured Obligations and the termination of the Commitments under each Master
Debt Agreement, (ii) be binding upon the Pledgors, the Collateral Trustee, the
Secured Parties and their successors, and assigns, and (iii) inure, together
with the rights and remedies of the Collateral Trustee hereunder, to the benefit
of and be binding upon, the Collateral Trustee, and the Secured Parties and
their respective successors, transferees, and assigns, and to the benefit of and
be binding upon, the Swap Counterparties, and each of their respective
successors and assigns only to the extent such successors, transferees, and
assigns of a Swap Counterparty is a Senior Lender or an Affiliate of a Senior
Lender.  Without limiting the generality of the foregoing clause, when any
Secured Party assigns or otherwise transfers any interest held by it under
either Master Debt Agreement or other Master Debt Document (other than an
Interest Hedge Agreement or a Hydrocarbon Hedge Agreement) to any other Person
pursuant to the terms of the applicable Master Debt Agreement or such other
Master Debt Document, that other Person shall thereupon become vested with all
the benefits held by such Secured Party under this Pledge Agreement. 
Furthermore, when any Swap Counterparty assigns or otherwise transfers any
interest held by it under an Interest Hedge Agreement or a Hydrocarbon Hedge
Agreement to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Secured Party under this Pledge Agreement only if such Person is also then a
Senior Lender or an Affiliate of a Senior Lender.

 

(b)                                 Upon the indefeasible payment in full and
termination of the Secured Obligations and the termination of all Commitments
under each Master Debt Agreement, the security interest granted hereby shall
terminate and all rights to the Pledged Collateral shall revert to the
applicable Pledgor to the extent such Pledged Collateral shall not have been
sold or otherwise applied pursuant to the terms hereof.  Upon any such
termination, the Collateral Trustee will, at the Pledgors’ expense, deliver all
Pledged Collateral to the applicable Pledgor, execute and deliver to the
applicable Pledgor such documents as such Pledgor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.

 

10

--------------------------------------------------------------------------------


 

7.05.                        Waivers.  Each Pledgor hereby waives:

 

(a)                                  promptness, diligence, notice of
acceptance, and any other notice with respect to any of the Secured Obligations
and this Pledge Agreement;

 

(b)                                 any requirement that the Collateral Trustee
or any Secured Party protect, secure, perfect, or insure any Lien or any
Property subject thereto or exhaust any right or take any action against any
Pledgor, any Guarantor, or any other Person or any collateral; and

 

(c)                                  any duty on the part of the Collateral
Trustee to disclose to any Pledgor any matter, fact, or thing relating to the
business, operation, or condition of any Pledgor, any Guarantor, or any other
Person and their respective assets now known or hereafter known by such Person.

 

7.06.                        Severability.  Wherever possible each provision of
this Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.

 

7.07.                        Choice of Law.  This Pledge Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas, except to the extent that the validity or perfection of the security
interests hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.

 

7.08.                        Counterparts.  The parties may execute this Pledge
Agreement in counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement.  In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

 

7.09.                        Headings.  Paragraph headings have been inserted in
this Pledge Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Pledge Agreement and
shall not be used in the interpretation of any provision of this Pledge
Agreement.

 

7.10.                        Reinstatement.  If, at any time after payment in
full of all Secured Obligations and termination of the Collateral Trustee’s
security interest, any payments on the Secured Obligations previously made must
be disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Collateral Trustee’s security
interests herein shall be reinstated as to all disgorged payments as though such
payments had not been made, and each Pledgor shall sign and deliver to the
Collateral Trustee all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Collateral Trustee’s security
interest.  EACH PLEDGOR SHALL DEFEND AND INDEMNIFY THE COLLATERAL

 

11

--------------------------------------------------------------------------------


 

TRUSTEE AND EACH OTHER SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS,
LIABILITY, COST OR EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED SECURED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

7.11.                        Conflicts.  In the event of any explicit or
implicit conflict between any provisions of this Pledge Agreement and any
provision of the Senior Credit Agreement, the terms of the Senior Credit
Agreement shall be controlling.

 

7.12.                        Additional Pledgors.  Pursuant to Section 6.15 of
each Master Debt Agreement, certain Subsidiaries of the Borrower that were not
in existence on the date of the such Master Debt Agreements are required to
enter into this Pledge Agreement as Pledgors.  Upon execution and delivery after
the date hereof by the Collateral Trustee and such Subsidiary of an instrument
in the form of Annex 1, such Subsidiary shall become a Pledgor hereunder with
the same force and effect as if originally named as a Pledgor herein.  The
execution and delivery of any instrument adding an additional Pledgor as a party
to this Pledge Agreement shall not require the consent of any other Pledgor
hereunder.  The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Pledgor as a party
to this Pledge Agreement.

 

7.13.                        Entire Agreement.  THIS PLEDGE AGREEMENT, THE
COLLATERAL TRUST AGREEMENT AND THE OTHER MASTER DEBT DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

 

 

PLEDGOR:

 

 

 

CANO PETROLEUM, INC., a Delaware
corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(a)

 

Attached to and forming a part of that certain Pledge Agreement dated [DATE] by
[PLEDGOR] as Pledgor, to the Collateral Trustee.

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(b)

 

Attached to and forming a part of that certain Pledge Agreement dated [DATE] by
[PLEDGOR], as Pledgor, to the Collateral Trustee.

 

Issue

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(c)

 

Attached to and forming a part of that certain Pledge Agreement [DATE] by
[PLEDGOR] as Pledgor, to the Collateral Trustee.

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

Pledgor:

 

 

 

 

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

 

 

 

 

Type of Organization:

 

 

 

 

 

 

 

Organizational Number:

 

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

 

Prior Names:

 

 

 

 

14

--------------------------------------------------------------------------------


 

Annex 1 to the

Pledge Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Pledge Agreement dated as of November      , 2005 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each other party signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and Union Bank of California,
N.A. as collateral trustee (in such capacity, the “Collateral Trustee”) under
the Collateral Trust Agreement (as hereinafter defined) for the benefit of the
Secured Parties (as hereinafter defined).

 

RECITALS

 

A.                                   Reference is made to the following
documents related to extension of credit to the Borrower:

 

(i)                                     that certain Credit Agreement dated as
of November       , 2005 (as it may be amended, restated or otherwise modified
from time to time, the “Senior Credit Agreement”) by and among the Borrower, the
lenders party thereto from time to time (the “Senior Lenders”), and Union Bank
of California, N.A., as administrative agent for such Senior Lenders (the
“Senior Agent”);

 

(ii)                                  that certain Subordinated Credit Agreement
dated as of November       , 2005 (as it may be amended, restated or otherwise
modified from time to time, the “Subordinated Credit Agreement”, and together
with the Senior Credit Agreement, the “Master Debt Agreements”), among the
Borrower, the lenders party thereto from time to time (the “Subordinated
Lenders”), and Energy Components SPC EEP Energy Exploration and Production
Segregated Portfolio as administrative agent for such Subordinated Lenders (in
such capacity, the “Subordinated Agent”); and

 

(iii)                               those Hedge Contracts (as defined in the
Senior Credit Agreement) that the Borrower or any of its Subsidiaries may from
time to time enter into one or more with a Senior Lender or one of their
Affiliates (a “Swap Counterparty”, and together with the Collateral Trustee, the
Senior Agent, the Issuing Lender, the Senior Lenders, the Subordinated Agent,
the Subordinated Lenders, the “Secured Parties”).

 

B.                                     In connection with the Master Debt
Agreements, the Senior Agent, the Senior Lenders, the Subordinated Loan Agent,
the Subordinated Lenders, the Collateral Trustee, the Borrower, and other
parties thereto, have entered into that certain Collateral Trust and
Intercreditor Agreement dated as of even date herewith (as it may be amended,
restated, or otherwise modified from time to time, the “Collateral Trust
Agreement”), to among other things, appoint the Collateral Trustee as collateral
trustee for all of the Secured Parties under the security documents executed in
connection with the Master Debt Agreements, including the Pledge Agreement, and
set forth the rights and remedies of the Secured Parties with respect thereto.

 

15

--------------------------------------------------------------------------------


 

C.                                     The Pledgors have entered into the Pledge
Agreement in order to induce the Senior Lenders and the Subordinated Lenders to
make loans and the Issuing Lender to issue letters of credit under the Master
Debt Agreements.  Pursuant to Section 6.15 of the respective Master Debt
Agreements, each Subsidiary of the Borrower that was not in existence on the
date of the respective Master Debt Agreement is required to enter into the
Pledge Agreement as a Pledgor upon becoming a Subsidiary.  Section 7.12 of the
Pledge Agreement provides that additional Subsidiaries of the Borrower may
become Pledgors under the Pledge Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary of the
Borrower (the “New Pledgor”) is executing this Supplement in accordance with the
requirements of the Senior Credit Agreement to become a Pledgor under the Pledge
Agreement in order to induce the Senior Lenders to make additional loans and the
Issuing Lender to issue additional letters of credit and as consideration for
loans previously made and letters of credit previously issued.

 

D.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Pledge Agreement and the Collateral Trust Agreement.

 

Accordingly, the Collateral Trustee and the New Pledgor agree as follows:

 

SECTION 1.                                In accordance with Section 7.12 of the
Pledge Agreement, the New Pledgor by its signature below becomes a Pledgor under
the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and the New Pledgor hereby agrees (a) to all the terms and
provisions of the Pledge Agreement applicable to it as a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof in all
material respects.  In furtherance of the foregoing, the New Pledgor, as
security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Trustee, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
continuing security interest in and lien on all of the New Pledgor’s right,
title and interest in and to the Pledged Collateral of the New Pledgor.  Each
reference to a “Pledgor” in the Pledge Agreement shall be deemed to include the
New Pledgor.  The Pledge Agreement is hereby incorporated herein by reference.

 

SECTION 2.                                The New Pledgor represents and
warrants to the Collateral Trustee and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

SECTION 3.                                This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Collateral Trustee shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Pledgor and
the Collateral Trustee.  Delivery of an executed signature page to this
Supplement

 

16

--------------------------------------------------------------------------------


 

by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.                                The New Pledgor hereby represents and
warrants that (a) set forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached
hereto are true and correct schedules of all its Membership Interests,
Partnership Interests and Pledged Shares, as each term is defined in the Pledge
Agreement, and (b) set forth on Schedule 3 attached hereto are its sole
jurisdiction of formation, type of organization, its federal tax identification
number and the organizational number, and all names used by it during the last
five years prior to the date of this Supplement.

 

SECTION 5.                                Except as expressly supplemented
hereby, the Pledge Agreement shall remain in full force and effect.

 

SECTION 6.                                THIS SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

 

SECTION 7.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, neither party hereto shall be required to comply
with such provision for so long as such provision is held to be invalid, illegal
or unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Pledge Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.                                All communications and notices
hereunder shall be in writing and given as provided in the Pledge Agreement. 
All communications and notices hereunder to the New Pledgor shall be given to it
at the address set forth under its signature hereto.

 

SECTION 9.                                The New Pledgor agrees to reimburse
the Collateral Trustee for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Trustee.

 

THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND THE
OTHER MASTER DEBT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURES PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Trustee have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

 

NEW PLEDGOR:

 

 

 

[

 

]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------


 

Schedules

Supplement No.         

to the Pledge Agreement

 

Pledged Collateral of the New Pledgor

 

SCHEDULE 2.02(a)

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(b)

 

Issue

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(c)

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

New Pledgor:

 

 

 

 

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

 

 

 

 

Type of Organization:

 

 

 

 

 

 

 

Organizational Number:

 

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

 

Prior Names:

 

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of November  29, 2005 (this “Security
Agreement”) is by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of the Borrower signatory hereto (together with
the Borrower, the “Grantors” and individually, each a “Grantor”) and Union Bank
of California, N.A. as collateral trustee (in such capacity the “Collateral
Trustee”) under the Collateral Trust Agreement (as hereinafter defined), for its
benefit and the benefit of the Secured Parties (as hereinafter defined).

 

RECITALS

 

A.                                   The Borrower, the lenders party thereto
from time to time (the “Senior Lenders”), Union Bank of California, N.A., as
issuing lender (in such capacity, the “Issuing Lender”) and as administrative
agent for such Senior Lenders (in such capacity, the “Senior Agent”), have
entered into that certain Credit Agreement dated of even date herewith (as it
may be amended, restated, supplemented or otherwise modified from time to time,
the “Senior Credit Agreement”).

 

B.                                     The Borrower, the lenders party thereto
from time to time (the “Subordinated Lenders”), and Energy Components SPC EEP
Energy Exploration and Production Segregated Portfolio, as administrative agent
for such Subordinated Lenders (in such capacity, the “Subordinated Agent”) have
entered into that certain Subordinated Credit Agreement dated of even date
herewith (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Subordinated Credit Agreement”) and together with the
Senior Credit Agreement, the “Master Debt Agreements”).

 

C.                                     In connection with the Master Debt
Agreements, the Borrower or any of its subsidiaries may from time to time enter
into one or more Hedge Contracts (as defined in the Senior Credit Agreement)
with a Senior Lender or any of its affiliates (each such counterparty, a “Swap
Counterparty”, and together with the Collateral Trustee, the Senior Agent, the
Issuing Lender, the Senior Lenders, the Subordinated Agent and the Subordinated
Lenders, the “Secured Parties”).

 

D.                                    In order to, among other things, appoint
the Collateral Trustee as collateral trustee for all of the Secured Parties
under the security documents executed in connection with the Master Debt
Agreements, including this Security Agreement, and to set forth the rights and
remedies of the Secured Parties with respect thereto, the Senior Agent, the
Senior Lenders, the Subordinated Agent, the Subordinated Lenders, the Collateral
Trustee, the Borrower, and the other parties thereto, have entered into that
certain Collateral Trust and Intercreditor Agreement dated of even date herewith
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Trust Agreement”).

 

E.                                      It is a condition precedent to the
extension of credit to the Borrower under the Master Debt Agreements that the
Grantors and the Collateral Trustee, on behalf of the Secured Parties, execute
and deliver this Security Agreement.

 

1

--------------------------------------------------------------------------------


 

F.                                      Each Grantor (other than the Borrower)
is a subsidiary of the Borrower, and therefore shall derive direct and indirect
benefits from the transactions contemplated by the Master Debt Agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Collateral Trustee for its
benefit and the benefit of the Secured Parties as follows:

 

Section 1.                                            Definitions;
Interpretation.  (a) All capitalized terms not otherwise defined in this
Security Agreement that are defined in the Collateral Trust Agreement shall have
the meanings assigned to such terms by the Collateral Trust Agreement.  Any
terms used in this Security Agreement that are defined in the UCC (as defined
below) and not otherwise defined herein or in the Collateral Trust Agreement,
shall have the meanings assigned to those terms by the UCC.  Any terms used in
this Security Agreement that are not otherwise defined herein, in the UCC or in
the Collateral Trust Agreement shall have the meanings assigned to those terms
by in the Senior Credit Agreement.  All meanings to defined terms, unless
otherwise indicated, are to be equally applicable to both the singular and
plural forms of the terms defined.  The following terms shall have the meanings
specified below:

 

“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.

 

“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, including, if applicable, the
Cash Collateral

 

2

--------------------------------------------------------------------------------


 

Account, all monies, proceeds or sums due or to become due therefrom or thereon
and all documents (including, but not limited to passbooks, certificates and
receipts) evidencing all funds and investments held in such accounts.

 

“Chattel Paper” has the meaning set forth in the UCC.

 

“Collateral” has the meaning set forth in Section 2 of this Security Agreement.

 

“Commitments” means, collectively, “Commitments” as defined in the Senior Credit
Agreement and “Commitments” as defined in the Subordinated Credit Agreement.

 

“Contracts” means all contracts to which any Grantor now is, or hereafter will
be bound, or to which such Grantor is or hereafter will be a party, beneficiary
or assignee, all Insurance Contracts, and all exhibits, schedules and other
attachments to such contracts, as the same may be amended, supplemented or
otherwise modified or replaced from time to time.

 

“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.

 

“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the opinion of the
Secured Parties, may be necessary or advisable in connection with any of the
foregoing.

 

“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.

 

“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools,

 

3

--------------------------------------------------------------------------------


 

machinery and parts, storage yards and equipment stored therein, buildings and
camps, telegraph, telephone, and other communication systems, loading docks,
loading racks, and shipping facilities, and any manuals, instructions,
blueprints, computer software (including software that is imbedded in and part
of the equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.

 

“Hedge Contract” has the meaning set forth in the Senior Credit Agreement.

 

“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).

 

“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Loan Documents.

 

“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and

 

4

--------------------------------------------------------------------------------


 

products of such inventory in any form whatsoever, and any other item
constituting “inventory” under the UCC.

 

“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

 

“Master Debt Documents” means, collectively, the Senior Loan Documents and the
Subordinated Loan Documents.

 

“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.

 

“Permitted Liens” means those Liens permitted under the Master Debt Agreements

 

“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims
of any Grantor for damages arising out of, or for breach of or default under,
any Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any Contracts, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, and (vi) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

“Secured Obligations” means, collectively, all of the following: (i) all
Obligations (as defined in the Senior Credit Agreement) now or hereafter owed by
the Borrower, any Guarantor, or any of their respective Subsidiaries to the
Secured Parties, (ii) all Obligations (as defined in the Subordinated Credit
Agreement) now or hereafter owed by the Borrower, any Debtor, or any of their
respective Subsidiaries to the Secured Parties, (iii) all amounts now or
hereafter owed by the Borrower, any Debtor, or any of their respective
Subsidiaries under this Security Agreement or the other Master Debt Documents to
the Collateral Trustee, and (iv) any increases, extensions, modifications,
substitutions, amendments and renewals thereof, whether for principal, interest,
fees, expenses, indemnification, or otherwise, including any post-petition
interest in the event of a bankruptcy, to the extent such interest is
enforceable by law.  All such obligations shall be referred to in this Security
Agreement as the “Secured Obligations”.

 

“Security Agreement” means this Security Agreement, as the same may be modified,
supplemented or amended from time to time in accordance with its terms.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of

 

5

--------------------------------------------------------------------------------


 

mandatory provisions of law, any or all of the attachment, perfection or
priority of the security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Texas,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

 

(b)           All meanings to defined terms, unless otherwise indicated, are to
be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Security Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement.  As used herein, the term “including”
means “including, without limitation,”. Paragraph headings have been inserted in
this Security Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Security Agreement
and shall not be used in the interpretation of any provision of this Security
Agreement.

 

Section 2.                                            Assignment, Pledge and
Grant of Security Interest.

 

(a)                                  As collateral security for the prompt and
complete payment and performance when due of all Secured Obligations, each
Grantor hereby assigns, pledges, and grants to the Collateral Trustee for the
benefit of the Secured Parties a lien on and continuing security interest in all
of such Grantor’s right, title and interest in, to and under, all items
described in this Section 2, whether now owned or hereafter acquired by such
Grantor and wherever located and whether now or hereafter existing or arising
(collectively, the “Collateral”):

 

(i)                                     all Contracts, all Contract Rights,
Contract Documents and Accounts associated with such Contracts and each and
every document granting security to such Grantor under any such Contract;

 

(ii)                                  all Accounts;

 

(iii)                               all Inventory;

 

(iv)                              all Equipment;

 

(v)                                 all General Intangibles;

 

(vi)                              all Investment Property;

 

(vii)                           all Fixtures;

 

(viii)                        all Cash Collateral;

 

6

--------------------------------------------------------------------------------


 

(ix)                                any Legal Requirements now or hereafter held
by such Grantor (except that any Legal Requirement which would by its terms or
under applicable law become void, voidable, terminable or revocable by being
subjected to the Lien of this Security Agreement or in which a Lien is not
permitted to be granted under applicable law, is hereby excluded from such Lien
to the extent necessary so as to avoid such voidness, voidability, terminability
or revocability);

 

(x)                                   any right to receive a payment under any
Hedge Contract in connection with a termination thereof;

 

(xi)                                (A) all policies of insurance and Insurance
Contracts, now or hereafter held by or on behalf of such Grantor, including
casualty and liability, business interruption, and any title insurance, (B) all
Proceeds of insurance, and (C) all rights, now or hereafter held by such Grantor
to any warranties of any manufacturer or contractor of any other Person;

 

(xii)                             any and all liens and security interests
(together with the documents evidencing such security interests) granted to such
Grantor by an obligor to secure such obligor’s obligations owing under any
Instrument, Chattel Paper, or Contract which is pledged hereunder or with
respect to which a security interest in such Grantor’s rights in such
Instrument, Chattel Paper, or Contract is granted hereunder;

 

(xiii)                          any and all guaranties given by any Person for
the benefit of such Grantor which guarantees the obligations of an obligor under
any Instrument, Chattel Paper or Contract, which are pledged hereunder;

 

(xiv)                         without limiting the generality of the foregoing,
all other personal property, goods, Instruments, Chattel Paper, Documents,
Fixtures, credits, claims, demands and assets of such Grantor whether now
existing or hereafter acquired from time to time; and

 

(xv)                            any and all additions, accessions and
improvements to, all substitutions and replacements for and all products and
Proceeds of or derived from all of the items described above in this Section 2.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, it is the intention of each Grantor, the Collateral Trustee, and
the Secured Parties that the amount of the Secured Obligation secured by each
Grantor’s interests in any of its Property shall be in, but not in excess of,
the maximum amount permitted by fraudulent conveyance, fraudulent transfer and
other similar law, rule or regulation of any Governmental Authority applicable
to such Grantor. Accordingly, notwithstanding anything to the contrary contained
in this Security Agreement in any other agreement or instrument executed in
connection with the payment of any of the Secured Obligations, the amount of the
Secured Obligations secured by each Grantor’s interests in any of its Property
pursuant to this Security Agreement shall be limited to an aggregate amount
equal to the largest amount that would not render such Grantor’s obligations
hereunder or

 

7

--------------------------------------------------------------------------------


 

the liens and security interest granted to the Collateral Trustee hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

 

Section 3.                                            Representations and
Warranties.  Each Grantor hereby represents and warrants the following to the
Collateral Trustee and the other Secured Parties:

 

(a)                                  Records.  Such Grantor’s sole jurisdiction
of formation and type of organization are as set forth in Schedule 1 attached
hereto.  All records concerning the Accounts, General Intangibles, or any other
Collateral applicable to such Grantor are located at the address for such
Grantor on such Schedule 1.  None of the Accounts is evidenced by a promissory
note or other instrument.

 

(b)                                 Other Liens.  Such Grantor is, and will be
the record, legal, and beneficial owner of all of the Collateral pledged by such
Grantor free and clear of any Lien, except for the Permitted Liens.  No
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is, or will be, on file in any recording office,
except such as may be filed in connection with this Security Agreement or in
connection with other Permitted Liens or for which satisfactory releases have
been received by the Collateral Trustee.

 

(c)                                  Lien Priority and Perfection.

 

(i)                                     Subject only to Permitted Liens, this
Security Agreement creates valid and continuing security interests in the
Collateral, securing the payment and performance of all the Secured
Obligations.  Upon the filing of financing statements with the jurisdiction
listed in Schedule 1, the security interests granted to the Secured Parties
hereunder will constitute valid first-priority perfected security interests in
all Collateral with respect to which a security interest can be perfected by the
filing of a financing statement, subject only to Permitted Liens.

 

(ii)                                  No consent of any other Person and no
authorization, approval, or other action by, and no notice to or filing with any
Governmental Authority is required (A) for the grant by such Grantor of the
pledge, assignment, and security interest granted hereby or for the execution,
delivery, or performance of this Security Agreement by such Grantor, (B) for the
validity, perfection, or maintenance of the pledge, assignment, lien, and
security interest created hereby (including the first-priority (subject to
Permitted Liens) nature thereof), except for security interests that cannot be
perfected by filing under the UCC, or (C) for the exercise by the Collateral
Trustee of the rights provided for in this Security Agreement or the remedies in
respect of the Collateral pursuant to this Security Agreement, except (1) those
consents to assignment of licenses, permits, approvals, and other rights that
are as a matter of law not assignable, (2) those consents, approvals,
authorizations, actions, notices or filings which have been duly obtained or
made and, in the case of the maintenance of perfection, the filing of
continuation statements under the UCC, and (3) those filings and actions
described in Section 3(c)(i).

 

(d)                                 Tax Identification Number and Organizational
Number.  The federal tax identification number of such Grantor and the
organizational number of such Grantor are as set forth in Schedule 1.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Tradenames; Prior Names.  Except as set
forth on Schedule 1, such Grantor has not conducted business under any name
other than its current name during the last five years prior to the date of this
Security Agreement.

 

(f)                                    Exclusive Control.  Such Grantor has
exclusive possession and control of its respective Equipment and Inventory.

 

Section 4.                                            Covenants.

 

(a)                                  Further Assurances.

 

(i)                                     Each Grantor agrees that from time to
time, at its expense, such Grantor shall promptly execute and deliver all
instruments and documents, and take all action, that may be reasonably necessary
or desirable, or that the Collateral Trustee may reasonably request, in order to
perfect and protect any pledge, assignment, or security interest granted or
intended to be granted hereby or to enable the Collateral Trustee to exercise
and enforce its rights and remedies hereunder with respect to any Collateral. 
Without limiting the generality of the foregoing, each Grantor (A) at the
request of the Collateral Trustee, shall execute such instruments, endorsements
or notices, as may be reasonably necessary or desirable or as the Collateral
Trustee may reasonably request, in order to perfect and preserve the assignments
and security interests granted or purported to be granted hereby, (B) shall, at
the reasonable request of the Collateral Trustee, mark conspicuously each
material document included in the Collateral, each Chattel Paper included in the
Accounts, and each of its records pertaining to the Collateral with a legend, in
form and substance satisfactory to the Collateral Trustee, including that such
document, Chattel Paper, or record is subject to the pledge, assignment, and
security interest granted hereby, (C) shall, if any Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to the Collateral Trustee hereunder such note or instrument or chattel
paper duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Collateral Trustee,
and (D) authorizes the Collateral Trustee to file any financing statements,
amendments or continuations without the signature of such Grantor to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under this Security Agreement (including, without
limitation, financing statements using an “all assets” or “all personal
property” collateral description).

 

(ii)                                  Each Grantor shall pay all filing,
registration and recording fees and all refiling, re-registration and
re-recording fees, and all other reasonable expenses incident to the execution
and acknowledgment of this Security Agreement, any assurance, and all federal,
state, county and municipal stamp taxes and other taxes, duties, imports,
assessments and charges arising out of or in connection with the execution and
delivery of this Security Agreement, any agreement supplemental hereto, any
financing statements, and any instruments of further assurance.

 

(iii)                               Each Grantor shall promptly provide to the
Collateral Trustee all information and evidence the Collateral Trustee may
reasonably request concerning the Collateral to enable the Collateral Trustee to
enforce the provisions of this Security Agreement.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Change of Name; State of Formation.  Each
Grantor shall give the Collateral Trustee at least 30 days’ prior written notice
before it (i) in the case of any Grantor that is not a “registered organization”
(as such term is defined in Section 9-102 of the UCC), changes the location of
its principal place of business and chief executive office, (ii) changes the
location of its jurisdiction of formation or organization, (iii) changes the
location of the Equipment, Inventory, or original copies of any Chattel Paper
evidencing Accounts, or (iv) uses a trade name other than its current name used
on the date hereof.  Other than as permitted by Section 6.11 of the Senior
Credit Agreement and Section 6.11 of the Subordinated Credit Agreement, no
Grantor shall amend, supplement, modify or restate its articles or certificate
of incorporation, bylaws, limited liability company agreements, or other
equivalent organizational documents, nor amend its name or change its
jurisdiction of incorporation, organization or formation.

 

(c)                                  Right of Inspection.  Each Grantor shall
hold and preserve, at its own cost and expense satisfactory and complete records
of the Collateral, including, but not limited to, Instruments, Chattel Paper,
Contracts, and records with respect to the Accounts, and will permit
representatives of the Collateral Trustee, upon reasonable advance notice, at
any time during normal business hours to inspect and copy them.  Upon the
occurrence and during the continuation of any Event of Default, at the
Collateral Trustee’s request, each Grantor shall promptly deliver copies of any
and all such records to the Collateral Trustee.

 

(d)                                 Liability Under Contracts and Accounts. 
Notwithstanding anything in this Security Agreement to the contrary, (i) the
execution of this Security Agreement shall not release any Grantor from its
obligations and duties under any of the Contract Documents, or any other
contract or instrument which are part of the Collateral and Accounts included in
the Collateral, (ii) the exercise by the Collateral Trustee of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under any Contract Documents, or any other Contract or Instrument which are part
of the Collateral and Accounts included in the Collateral, and (iii) the
Collateral Trustee shall not have any obligation or liability under any Contract
Documents, or any other contract or instrument which are part of the Collateral
and Accounts included in the Collateral by reason of the execution and delivery
of this Security Agreement, nor shall the Collateral Trustee be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

(e)                                  Transfer of Certain Collateral; Release of
Certain Security Interest.  Each Grantor agrees that it shall not sell, assign,
or otherwise dispose of any Collateral, except as otherwise permitted under the
Master Debt Agreements.  The Collateral Trustee shall promptly, at the Grantors’
expense, execute and deliver all further instruments and documents, and take all
further action that a Grantor may reasonably request in order to release its
security interest in any Collateral which is disposed of in accordance with the
terms of the Master Debt Agreements.

 

(f)                                    Accounts.  Each Grantor agrees that it
will use commercially reasonable efforts to ensure that each Account (i) is and
will be, in all material respects, the genuine, legal, valid, and binding
obligations of the account debtor in respect thereof, representing an
unsatisfied obligation of such account debtor, (ii) is and will be, in all
material respects, enforceable in accordance with its terms, (iii) is not and
will not be subject to any setoffs, defenses, taxes, counterclaims, except in
the ordinary course of business, (iv) is and will be, in all material

 

10

--------------------------------------------------------------------------------


 

respects, in compliance with all applicable laws, whether federal, state, local
or foreign, and (v) which if evidenced by Chattel Paper, will not require the
consent of the account debtor in respect thereof in connection with its
assignment hereunder.

 

(g)                                 Negotiable Instrument.  If any Grantor shall
at any time hold or acquire any Negotiable Instruments, including promissory
notes, such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Trustee, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Trustee may from time to time
reasonably request.

 

(h)                                 Other Covenants of Grantor.  Each Grantor
agrees that (i) any action or proceeding to enforce this Security Agreement may
be taken by the Collateral Trustee either in such Grantor’s name or in the
Collateral Trustee’s name, as the Collateral Trustee may deem necessary, and 
(ii) such Grantor will, until the indefeasible payment in full in cash of the
Secured Obligations (including all Letter of Credit Obligations), the
termination of all obligations of the Issuing Lender and the Senior Lenders in
respect of Letters of Credit, the termination of the Hedge Contracts with the
Secured Parties and the termination or expiration of the Commitments, warrant
and defend its title to the Collateral and the interest of the Collateral
Trustee in the Collateral against any claim or demand of any Persons (other than
Permitted Liens) which could reasonably be expected to materially adversely
affect such Grantor’s title to, or the Collateral Trustee’s right or interest
in, such Collateral.

 

Section 5.                                            Termination of Security
Interest.  Upon the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Lender and the Senior Lenders in respect of Letters of Credit, the
termination of the Hedge Contracts with the Secured Parties and the termination
or expiration of the Commitments, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantor to the extent such Collateral shall not have been sold or otherwise
applied pursuant to the terms hereof.  Upon any such termination, the Collateral
Trustee will, at the Grantors’ expense, execute and deliver to the applicable
Grantor such documents (including, without limitation, UCC-3 termination
statements) as such Grantor shall reasonably request to evidence such
termination.

 

Section 6.                                            Reinstatement. If, at any
time after payment in full of all Secured Obligations and termination of the
Collateral Trustee’s security interest, any payments on the Secured Obligations
previously made must be disgorged by any Secured Party for any reason
whatsoever, including, without limitation, the insolvency, bankruptcy or
reorganization of any Grantor or any other Person, this Security Agreement and
the Collateral Trustee’s security interests herein shall be reinstated as to all
disgorged payments as though such payments had not been made, and each Grantor
shall sign and deliver to the Collateral Trustee all documents, and shall do
such other acts and things, as may be necessary to reinstate and perfect the
Collateral Trustee’s security interest.  EACH GRANTOR SHALL DEFEND AND INDEMNIFY
THE COLLATERAL TRUSTEE AND EACH OTHER SECURED PARTY FROM AND AGAINST ANY CLAIM,
DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 6 (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR
SUIT INCLUDING SUCH

 

11

--------------------------------------------------------------------------------


 

CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE
INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED SECURED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 7.                                            Remedies upon Event of
Default.

 

(a)                                  If any Event of Default has occurred and is
continuing, the Collateral Trustee may (and shall at the written request of the
Required Percentage of the applicable Class of Master Debt given in accordance
with the Collateral Trust Agreement), (i) proceed to protect and enforce the
rights vested in it by this Security Agreement or otherwise available to it,
including but not limited to, the right to cause all revenues and other moneys
pledged hereby as Collateral to be paid directly to it, and to enforce its
rights hereunder to such payments and all other rights hereunder by such
appropriate judicial proceedings as it shall deem most effective to protect and
enforce any of such rights, either at law or in equity or otherwise, whether for
specific enforcement of any covenant or agreement contained in any of the
Contract Documents, or in aid of the exercise of any power therein or herein
granted, or for any foreclosure hereunder and sale under a judgment or decree in
any judicial proceeding, or to enforce any other legal or equitable right vested
in it by this Security Agreement or by law; (ii) cause any action at law or suit
in equity or other proceeding to be instituted and prosecuted and enforce any
rights hereunder or included in the Collateral, subject to the provisions and
requirements thereof; (iii) sell or otherwise dispose of any or all of the
Collateral or cause the Collateral to be sold or otherwise disposed of in one or
more sales or transactions, at such prices and in such manner as may be
commercially reasonable, and for cash or on credit or for future delivery,
without assumption of any credit risk, at public or private sale, without demand
of performance or notice of intention to sell or of time or place of sale
(except such notice as is required by applicable statute and cannot be waived),
it being agreed that the Collateral Trustee may be a purchaser on behalf of the
Secured Parties or on its own behalf at any such sale and that the Collateral
Trustee, any other Secured Party, or any other Person who may be a bona fide
purchaser for value and without notice of any claims of any or all of the
Collateral so sold shall thereafter hold the same absolutely free from any claim
or right of whatsoever kind, including any equity of redemption of any Grantor,
any such demand, notice or right and equity being hereby expressly waived and
released to the extent permitted by law; (iv) incur reasonable expenses,
including reasonable attorneys’ fees, reasonable consultants’ fees, and other
costs appropriate to the exercise of any right or power under this Security
Agreement; (v) perform any obligation of any Grantor hereunder and make
payments, purchase, contest or compromise any encumbrance, charge or lien, and
pay taxes and expenses, without, however, any obligation to do so; (vi) in
connection with any acceleration and foreclosure, take possession of the
Collateral and render it usable and repair and renovate the same, without,
however, any obligation to do so, and enter upon any location where the
Collateral may be located for that purpose, control, manage, operate, rent and
lease the Collateral, collect all rents and income from the Collateral and apply
the same to reimburse the Secured Parties for any cost or expenses incurred
hereunder or under any of the Master Debt Documents and to the payment or
performance of any Grantor’s obligations hereunder or under any of the Master
Debt Documents, and apply the balance to the other Secured Obligations and any
remaining excess balance to whomsoever is legally entitled thereto;

 

12

--------------------------------------------------------------------------------


 

(vii) secure the appointment of a receiver for the Collateral or any part
thereof; (viii) require any Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of the Collateral Trustee forthwith,
assemble all or part of the Collateral as directed by the Collateral Trustee and
make it available to the Collateral Trustee at a place to be designated by the
Collateral Trustee which is reasonably convenient to both parties; (ix) exercise
any other or additional rights or remedies granted to a secured party under the
UCC; or (x) occupy any premises owned or leased by any Grantor where the
Collateral or any part thereof is assembled for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
any Grantor in respect of such occupation.  If, pursuant to applicable law,
prior notice of sale of the Collateral under this Section is required to be
given to any Grantor, each Grantor hereby acknowledges that the minimum time
required by such applicable law, or if no minimum time is specified, 10 days,
shall be deemed a reasonable notice period.   The Collateral Trustee shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Trustee may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

 

(b)                                 All reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Collateral Trustee in
connection with any suit or proceeding in connection with the performance by the
Collateral Trustee of any of the agreements contained in any of the Contract
Documents, or in connection with any exercise of its rights or remedies
hereunder, pursuant to the terms of this Security Agreement, shall constitute
additional indebtedness secured by this Security Agreement and shall be paid on
demand by the Grantors to the Collateral Trustee on behalf of the Secured
Parties.

 

Section 8.                                            Remedies Cumulative; Delay
Not Waiver.

 

(a)                                  No right, power or remedy herein conferred
upon or reserved to the Collateral Trustee is intended to be exclusive of any
other right, power or remedy and every such right, power and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right,
power and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or otherwise shall not prevent the concurrent assertion or employment
of any other appropriate right or remedy.  Resort to any or all security now or
hereafter held by the Collateral Trustee may be taken concurrently or
successively and in one or several consolidated or independent judicial actions
or lawfully taken nonjudicial proceedings, or both.

 

(b)                                 No delay or omission of the Collateral
Trustee to exercise any right or power accruing upon the occurrence and during
the continuance of any Event of Default as aforesaid shall impair any such right
or power or shall be construed to be a waiver of any such Event of Default or an
acquiescence therein; and every power and remedy given by this Security
Agreement may be exercised from time to time, and as often as shall be deemed
expedient, by the Collateral Trustee.

 

Section 9.                                            Contract Rights.  After
the occurrence and during the continuance of an Event of Default, the Collateral
Trustee may exercise any of the Contract Rights and remedies of any Grantor
under or in connection with the Instruments, Chattel Paper, or Contracts which
represent

 

13

--------------------------------------------------------------------------------


 

Accounts, the General Intangibles, or which otherwise relate to the Collateral,
including, without limitation, any rights of any Grantor to demand or otherwise
require payment of any amount under, or performance of any provisions of, the
Instruments, Chattel Paper, or Contracts which represent Accounts, or the
General Intangibles.

 

Section 10.                                      Accounts.

 

(a)                                  After the occurrence and during the
continuance of an Event of Default, the Collateral Trustee may, or may direct
any Grantor to, take any action the Collateral Trustee deems necessary or
advisable to enforce collection of the Accounts, including, without limitation,
notifying the account debtors or obligors under any Accounts of the assignment
of such Accounts to the Collateral Trustee and directing such account debtors or
obligors to make payment of all amounts due or to become due directly to the
Collateral Trustee.  Upon such notification and direction, and at the expense of
the Grantors, the Collateral Trustee may enforce collection of any such
Accounts, and adjust, settle, or compromise the amount or payment thereof in the
same manner and to the same extent as any Grantor might have done.

 

(b)                                 After receipt by any Grantor of the notice
referred to in Section 10(a) above that an Event of Default has occurred and is
continuing, all amounts and Proceeds (including instruments) received by such
Grantor in respect of the Accounts shall be received in trust for the benefit of
the Collateral Trustee hereunder, shall be segregated from other funds of such
Grantor, and shall promptly be paid over to the Collateral Trustee in the same
form as so received (with any necessary indorsement) to be held as Collateral. 
No Grantor shall adjust, settle, or compromise the amount or payment of any
Account, nor release wholly or partly any account debtor or obligor thereof, nor
allow any credit or discount thereon other than in the ordinary course of
business and consistent with past practices.

 

Section 11.                                      Application of Collateral.  The
proceeds of any sale, or other realization (other than that received from a sale
or other realization permitted by the Senior Credit Agreement) upon all or any
part of the Collateral pledged by any Grantor shall be applied by the Collateral
Trustee as set forth in Section 4.4 of the Collateral Trust Agreement.

 

Section 12.                                      Collateral Trustee as
Attorney-in-Fact for Grantor.  Each Grantor hereby constitutes and irrevocably
appoints the Collateral Trustee, acting for and on behalf of itself and the
Secured Parties and each successor or assign of the Collateral Trustee and the
Secured Parties, the true and lawful attorney-in-fact of such Grantor, with full
power and authority in the place and stead of such Grantor and in the name of
such Grantor, the Collateral Trustee or otherwise to, following the occurrence
and during the continuation of an Event of Default, take any action and execute
any instrument at the written direction of the Secured Parties and enforce all
rights, interests and remedies of such Grantor with respect to the Collateral,
including the right:

 

(a)                                  to ask, require, demand, receive and give
acquittance for any and all moneys and claims for moneys due and to become due
under or arising out of the any of the other Collateral, including without
limitation, any Insurance Contracts;

 

14

--------------------------------------------------------------------------------


 

(b)                                 to elect remedies thereunder and to endorse
any checks or other instruments or orders in connection therewith;

 

(c)                                  to file any claims or take any action or
institute any proceedings in connection therewith which the Collateral Trustee
may deem to be necessary or advisable;

 

(d)                                 to pay, settle or compromise all bills and
claims which may be or become liens or security interests against any or all of
the Collateral, or any part thereof, unless a bond or other security
satisfactory to the Collateral Trustee has been provided; and

 

(e)                                  upon foreclosure, to do any and every act
which any Grantor may do on its behalf with respect to the Collateral or any
part thereof and to exercise any or all of such Grantor’s rights and remedies
under any or all of the Collateral;

 

provided, however, that the Collateral Trustee shall not exercise any such
rights except upon the occurrence and continuation of an Event of Default.  This
power of attorney is a power coupled with an interest and shall be irrevocable.

 

Section 13.                                      Collateral Trustee
May Perform.  The Collateral Trustee may from time-to-time perform any act which
any Grantor has agreed hereunder to perform and which such Grantor shall fail to
perform after being requested in writing so to perform (it being understood that
no such request need be given after the occurrence and during the continuance of
any Event of Default and after notice thereof by the Collateral Trustee to any
Grantor) and the Collateral Trustee may from time-to-time take any other action
which the Collateral Trustee deems necessary for the maintenance, preservation
or protection of any of the Collateral or of its security interest therein, and
the reasonable expenses of the Collateral Trustee incurred in connection
therewith shall be part of the Secured Obligations and shall be secured hereby.

 

Section 14.                                      Collateral Trustee Has No
Duty.  The powers conferred on the Collateral Trustee hereunder are solely to
protect its interest in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Trustee shall have no duty as to any Collateral or responsibility for
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.

 

Section 15.                                      Reasonable Care.  The
Collateral Trustee shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Collateral Trustee
accords its own Property.

 

Section 16.                                      Payments Held in Trust.  During
the continuance of an Event of Default, all payments received by any Grantor
under or in connection with any Collateral shall be received in trust for the
benefit of the Collateral Trustee, and shall be segregated from other funds of
such Grantor and shall be forthwith paid over to the Collateral Trustee in the
same form as received (with any necessary endorsement).

 

15

--------------------------------------------------------------------------------


 

Section 17.                                      Miscellaneous.

 

(a)                                  Expenses.  Each Grantor will upon demand
pay to the Collateral Trustee for its benefit and the benefit of the Secured
Parties the amount of any reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of its counsel and of any experts, which the
Collateral Trustee and the Secured Parties may incur in connection with (i) the
custody, preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Collateral, (ii) the exercise or enforcement of any
of the rights of the Collateral Trustee or any Secured Party hereunder, and
(iii) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

(b)                                 Amendments; Etc.  No amendment or waiver of
any provision of this Security Agreement nor consent to any departure by any
Grantor herefrom shall be effective unless the same shall be in writing and
executed by the affected Grantor and the Collateral Trustee (acting upon the
written direction of the Required Percentage of each Class of Master Debt and
given in accordance with the Collateral Trust Agreement), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(c)                                  Addresses for Notices.  All notices and
other communications provided for hereunder shall be made in the manner and to
the addresses set forth in the Collateral Trust Agreement.

 

(d)                                 Continuing Security Interest; Transfer of
Interest.  This Security Agreement shall create a continuing security interest
in the Collateral and, unless expressly released by the Collateral Trustee,
shall (a)  remain in full force and effect until the indefeasible payment in
full in cash of the Secured Obligations (including all Letter of Credit
Obligations), the termination or expiration of all Letters of Credit and the
termination of all obligations of the Issuing Lender and the Senior Lenders in
respect of Letters of Credit, the termination of the Hedge Contracts with the
Secured Parties and the termination or expiration of the Commitments, (b) be
binding upon each Grantor and its successors, tranferees and assigns, and
(c) inure, together with the rights and remedies of the Collateral Trustee
hereunder, to the benefit of and be binding upon, the Collateral Trustee, the
Issuing Lender, the Senior Lenders, the Subordinated Lenders, the Senior
Administrative Agent and the Subordinated Administrative Agent and their
respective successors, transferees, and assigns, and to the benefit of and be
binding upon, the Swap Counterparties, and each of their respective successors,
transferees,  and assigns to the extent such successors, transferees, and
assigns of a Swap Counterparty is a Senior Lender or an Affiliate of a Senior
Lender.  Without limiting the generality of the foregoing clause, when any
Senior Lender or Subordinated Lender assigns or otherwise transfers any interest
held by it under the Master Debt Agreements or other Master Debt Documents to
any other Person pursuant to the terms of the Master Debt Agreements or such
other Master Debt Documents, that other Person shall thereupon become vested
with all the benefits held by such Senior Lender or such Subordinated Lender
under this Security Agreement.  Notwithstanding the foregoing, when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedge Contract to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Secured Party under this Security Agreement only if such Person is also then a
Senior Lender or an Affiliate of a Senior Lender.

 

(e)                                  Severability.  Wherever possible each
provision of this Security Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any

 

16

--------------------------------------------------------------------------------


 

provision of this Security Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Security Agreement.

 

(f)                                    Choice of Law.  This Security Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas, except to the extent that the validity or perfection of the
security interests hereunder, or remedies hereunder, in respect of any
particular Collateral are governed by the laws of a jurisdiction other than the
state of Texas.

 

(g)                                 Counterparts.  The parties may execute this
Security Agreement in counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement.  Delivery of an
executed counterpart signature page by facsimile is as effective as executing
and delivering this Security Agreement in the presence of the other parties to
this Security Agreement.  In proving this Security Agreement, a party must
produce or account only for the executed counterpart of the party to be charged.

 

(h)                                 Headings.  Paragraph headings have been
inserted in this Security Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Security Agreement and shall not be used in the interpretation of any provision
of this Security Agreement.

 

(i)                                     Conflicts.  In the event of any explicit
or implicit conflict between any provision of this Security Agreement and any
provision of the Senior Credit Agreement, the terms of the Senior Credit
Agreement shall be controlling.

 

(j)                                     Additional Grantors.  Pursuant to
Section 6.15 of each Master Debt Agreement, each Subsidiary of the Borrower that
was not in existence on the date of such Master Debt Agreement is required to
enter into this Security Agreement as a Grantor upon becoming a Subsidiary of
the Borrower.  Upon execution and delivery after the date hereof by the
Collateral Trustee and such Subsidiary of an instrument in the form of Annex 1,
such Subsidiary shall become a Grantor hereunder with the same force and effect
as if originally named as a Grantor herein.  The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

 

(k)                                  Entire Agreement.  THIS SECURITY AGREEMENT,
THE COLLATERAL TRUST AGREEMENT, AND THE OTHER MASTER DEBT DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.

 

 

GRANTORS:

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LADDER COMPANIES, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SQUARE ONE ENERGY, INC., a Texas
corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 1

to Security Agreement

 

Grantor:

Cano Petroleum, Inc.

 

 

Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

corporation

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

 

 

 

Grantor:

Ladder Companies, Inc.

 

 

Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

corporation

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

 

 

 

Grantor:

Square One Energy, Inc.

 

 

Jurisdiction of Formation / Filing:

Texas

 

 

Type of Organization:

corporation

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

19

--------------------------------------------------------------------------------


 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

20

--------------------------------------------------------------------------------

 


 

Annex 1 to the

Security Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Security Agreement dated as of November 29, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of Borrower signatory thereto (together with the
Borrower, the “Grantors” and individually, a “Grantor”) and Union Bank of
California, N.A. as Collateral Trustee under the Collateral Trust Agreement (as
hereinafter defined) for the benefit of itself and the Secured Parties (as
hereinafter defined).

 

A.                                   Reference is made to the following
documents related to extension of credit to the Borrower:

 

(i)                                     that certain Credit Agreement dated as
of November 29, 2005 (as it may be amended, restated or otherwise modified from
time to time, the “Senior Credit Agreement”) by and among the Borrower, the
lenders party thereto from time to time (the “Senior Lenders”), and Union Bank
of California, N.A., as administrative agent for such Senior Lenders (the
“Senior Agent”);

 

(ii)                                  that certain Subordinated Credit Agreement
dates as of even date herewith (as it may be amended, restated or otherwise
modified from time to time, the “Subordinated Credit Agreement”, and together
with the Senior Credit Agreement, the “Master Debt Agreements”), among the
Borrower, the lenders party thereto from time to time (the “Subordinated
Lenders”), and Energy Components SPC EEP Energy Exploration and Production
Segregated Portfolio as administrative agent for such Subordinated Lenders (in
such capacity, the “Subordinated Agent”); and

 

(iii)                               those Hedge Contracts (as defined in the
Senior Credit Agreement) that the Borrower, the Guarantors (as defined in the
Senior Credit Agreement), or any of their Subsidiaries may from time to time
enter into one or more with a Senior Lender or one of their Affiliates (a “Swap
Counterparty”, and together with the Collateral Trustee, the Senior Agent, the
Issuing Lender, the Senior Lenders, the Subordinated Agent, the Subordinated
Lenders, the “Secured Parties”).

 

B.                                     In connection with the Master Debt
Agreements, the Senior Agent, the Senior Lenders, the Subordinated Agent, the
Subordinated Lenders, the Collateral Trustee, the Borrower, and other parties
thereto, have entered into that certain Collateral Trust and Intercreditor
Agreement dated as of even date herewith (as it may be amended, restated, or
otherwise modified from time to time, the “Collateral Trust Agreement”), to
among other things, appoint the Collateral Trustee as collateral trustee for all
of the Secured Parties under the security documents executed in connection with
the Master Debt Agreements, including the Security Agreement, and set forth the
rights and remedies of the Secured Parties with respect thereto.

 

C.                                     Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement and the Collateral Trust Agreement.

 

21

--------------------------------------------------------------------------------


 

D.                                    The Grantors have entered into the
Security Agreement in order to induce the Senior Lenders and the Subordinated
Lenders to make loans and the Issuing Lender to issue letters of credit under
the Master Debt Agreements.  Pursuant to Section 6.15 of the respective Master
Debt Agreements, each Subsidiary of the Borrower that was not in existence on
the date of the Senior Credit Agreement is required to enter into the Security
Agreement as a Grantor upon becoming a Subsidiary.  Section 17(j) of the
Security Agreement provides that additional Subsidiaries of the Borrower may
become Grantors under the Security Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary of the
Borrower (the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Master Debt Agreements to become a Grantor under the
Security Agreement in order to induce the Senior Lenders to make additional
loans and the Issuing Lender to issue additional letters of credit and as
consideration for loans previously made and letters of credit previously issued.

 

Accordingly, the Collateral Trustee and the New Grantor agree as follows:

 

SECTION 1.                                In accordance with Section 17(j) of
the Security Agreement, the New Grantor by its signature below becomes a Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Grantor and the New Grantor hereby agrees (a) to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof in all material respects.  In furtherance of the foregoing, the
New Grantor, as security for the payment and performance in full of the Secured
Obligations (as defined in the Security Agreement), does hereby create and grant
to the Collateral Trustee, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a continuing security interest in
and lien on all of the New Grantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Grantor.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Grantor.  The Security Agreement is hereby incorporated herein by
reference.

 

SECTION 2.                                The New Grantor represents and
warrants to the Collateral Trustee and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

SECTION 3.                                This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Collateral Trustee shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Grantor and
the Collateral Trustee.  Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

22

--------------------------------------------------------------------------------


 

SECTION 4.                                The New Grantor hereby represents and
warrants that set forth on Schedule 1 attached hereto are (a) its sole
jurisdiction of formation and type of organization, (b) the location of all
records concerning its Accounts, General Intangibles, or any other Collateral,
(c) its federal tax identification number and the organizational number, and
(d) all names used by it during the last five years prior to the date of this
Supplement.

 

SECTION 5.                                Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect.

 

SECTION 6.                                THIS SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

 

SECTION 7.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, neither party hereto shall be required to comply
with such provision for so long as such provision is held to be invalid, illegal
or unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Security Agreement shall not in any way
be affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.                                All communications and notices
hereunder shall be in writing and given as provided in the Security Agreement. 
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature hereto.

 

SECTION 9.                                The New Grantor agrees to reimburse
the Collateral Trustee for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Trustee.

 

THIS SUPPLEMENT, THE SECURITY AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND THE
OTHER MASTER DEBT DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Trustee have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[Name of New Grantor],

 

 

 

By:

 

 

 

23

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

[COLLATERAL TRUSTEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

24

--------------------------------------------------------------------------------


 

Schedule 1

Supplement No.        

to the Security Agreement

 

New Grantor:

[GRANTOR]

 

 

Jurisdiction of Formation / Filing:

[STATE]

 

 

Type of Organization:

[ENTITY TYPE]

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

25

--------------------------------------------------------------------------------


 

 

EXHIBIT J

 

FORM OF TRANSFER LETTERS

 

, 20    

 

                                     

                                     

                                     

 

Re:                               Agreement dated
                              , by and
between                                    , as Seller, and
                                                      , as Buyer (the
“Contract”).

 

Ladies and Gentlemen:

 

Cano Petroleum, Inc., a Delaware corporation (“Mortgagor”), has executed a
mortgage or deed of trust dated effective as of                    , 2005
(“Mortgage”) for the benefit of Union Bank of California, N.A., as Collateral
Agent for the ratable benefit of itself and certain other credit parties as
described in the Mortgage (“Credit Parties”), which Mortgage has been recorded
in the Real Property Records of the Counties listed on the attached Exhibit A. 
A copy of the Mortgage is enclosed.  The properties covered by the Mortgage
include all of the oil, gas and other hydrocarbons and/or other minerals
attributable to the above-referenced Contract to which we understand you are
currently a party and includes the well or wells listed on the attached
Exhibit A with respect to which you are remitting proceeds of production to the
Mortgagor.  Your division order or lease numbers for such well or wells are set
forth on the attached Exhibit A.

 

Pursuant to Article III of the Mortgage, the Collateral Agent is entitled to
receive all of Mortgagor’s interest in all Hydrocarbons (as defined in the
Mortgage), which are covered by the above-referenced Contract, all products
obtained or processed therefrom, and the revenues and proceeds attributable
thereto.  The assignment of the Hydrocarbons, products and proceeds was
effective as of 7:00 A.M., (Dallas, Texas Time), on November     , 2005
(“Effective Date”).  The Credit Parties, however, as provided in Article III,
have permitted Mortgagor to collect the Hydrocarbons and the revenues and
proceeds attributable thereto until the Collateral Agent or the Mortgagor shall
have instructed the seller or purchaser of production to deliver such
Hydrocarbons and all proceeds therefrom directly to the Collateral Agent.  The
purpose of this letter is to notify you that, commencing immediately upon the
receipt hereof, and in accordance with the terms and conditions of the Mortgage,
you are to deliver all proceeds attributable to the sale of such Hydrocarbons
pursuant to the above-referenced Contract directly to the Collateral Agent at
its office at Lincoln Plaza, 500 N. Akard Street, Suite 4200, Dallas, Texas
75201, Telephone: (214) 922-4200, Facsimile: (214) 922-4209, Attention:  Ali
Ahmed, or to such other address of which we may subsequently notify you in
writing.  If you require the execution of transfer or division orders, please
forward the transfer or division orders to the Collateral Agent at its address
at indicated above, Attention:  Ali Ahmed.

 

1

--------------------------------------------------------------------------------


 

Should you have any questions in connection with any of the foregoing, please do
not hesitate to contact us.

 

 

 

Very truly yours,

 

 

 

UNION BANK OF CALIFORNIA, N.A., as
Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

CANO PETROLEUM, INC., a Delaware
corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name and Location of Well

 

Division Order or Lease No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

November 29, 2005

 

Energy Components SPC EEP Energy

 Exploration and Production

 Segregated Portfolio, as Administrative Agent

 and a Lender, and all the

 other Lenders party to the Subordinated Credit Agreement

 described below

Grand Pavilion Commercial Centre

802 West Bay Road, Suite 14

George Town, Grand Cayman, B.W.I., Cayman Islands

 

Ladies and Gentlemen:

 

We have acted as Texas counsel to Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), Ladder Companies, Inc., a Delaware corporation (“Ladder”), Square
One Energy, Inc., a Texas corporation (“Square One”), W.O. Energy of
Nevada, Inc., a Nevada corporation (“WOEN”), WO Energy, Inc., a Texas
corporation (“WOE”), W.O. Operating Company, Ltd., a Texas limited partnership
(“Operating”) and W.O. Production Company, Ltd., a Texas limited partnership
(“Production”, and together with Ladder, Square One, WOEN, WOE and Operating,
the “Guarantors”; Borrower and the Guarantors are each a “Loan Party” and
collectively, the “Loan Parties”; Borrower and Ladder are collectively, the
“Delaware Loan Parties”; Square One, WOE, Operating and Production are
collectively, the “Texas Loan Parties”) in connection with that certain
Subordinated Credit Agreement (herein so called) dated as of even date herewith,
executed by Borrower, Energy Components SPC EEP Energy Exploration and
Production Segregated Portfolio, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as a Lender, and each financial institution party
thereto as a Lender (collectively, the “Lenders”).  Capitalized terms used
herein shall, unless otherwise provided herein, have the respective meanings set
forth in the Subordinated Credit Agreement.

 

For the purpose of rendering the opinions set forth herein, we have been
furnished with and have reviewed the following documents each dated of even date
with the Subordinated Credit Agreement unless otherwise indicated (collectively,
the “Transaction Documents”):

 

(a)                                  the Subordinated Credit Agreement;

 

(b)                                 the Note, executed by Borrower and payable
to the order of Lender in the original principal amount of $15,000,000;

 

(c)                                  the Security Agreement, executed by the
Loan Parties, in favor of the Collateral Trustee;

 

--------------------------------------------------------------------------------


 

(d)                                 the Guaranty, executed by the Guarantors, in
favor of Administrative Agent, for the benefit of the Beneficiaries (as defined
therein);

 

(e)                                  the Deed of Trust, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Production dated
November 29, 2005, executed by Square One, WOEN, WOE, Operating and Production
as Mortgagors made to Ali Ahmed as the Trustee for the benefit of the Collateral
Trustee as the Mortgagee (the “Texas Mortgage”);

 

(f)                                    the Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
November 29, 2005, executed by Borrower and Ladder as Mortgagors in favor of the
Collateral Trustee as the Mortgagee (the “Oklahoma Mortgage”);

 

(g)                                 the Pledge Agreement, executed by Borrower,
WOEN, and WOE in favor of the Collateral Trustee (the “Pledge Agreement”);

 

(h)                                 the Collateral Trust and Intercreditor
Agreement;

 

(i)                                     the UCC-1 Financing Statement reflecting
Borrower as debtor and Collateral Trustee as secured party, to be filed in the
Office of the Secretary of State of Delaware (the “Borrower Financing
Statement”);

 

(j)                                     the UCC-1 Financing Statement reflecting
Ladder as debtor and Collateral Trustee as secured party, to be filed in the
Office of the Secretary of State of Delaware (the “Ladder Financing Statement”,
and together with the Borrower Financing Statement, the “Delaware Financing
Statements”);

 

(k)                                  the UCC-1 Financing Statement reflecting
Square One as debtor and Collateral Trustee as secured party, to be filed in the
Office of the Secretary of State of Texas (the “Square One Financing
Statement”);

 

(l)                                     the UCC-1 Financing Statement reflecting
WOE as debtor and Collateral Trustee as secured party, to be filed in the Office
of the Secretary of State of Texas (the “WOE Financing Statement”);

 

(m)                               the UCC-1 Financing Statement reflecting
Operating as debtor and Collateral Trustee as secured party, to be filed in the
Office of the Secretary of State of Texas (the “Operating Financing Statement”);
and

 

(n)                                 the UCC-1 Financing Statement reflecting
Production as debtor and Collateral Trustee as secured party, to be filed in the
Office of the Secretary of State of Texas (the “Production Financing Statement”,
and together with the Square One Financing Statement, the WOE Financing
Statement and

 

2

--------------------------------------------------------------------------------


 

the Operating Financing Statement, the “Texas Financing Statements”; the
Delaware Financing Statements and the Texas Financing Statements are
collectively, the “Financing Statements”).

 

(o)                                 the UCC-1 Financing Statement reflecting
Borrower as debtor and Collateral Trustee as secured party, to be filed in
County Filing Offices, as defined below (the “Borrower County Financing
Statement”);

 

(p)                                 the UCC-1 Financing Statement reflecting
Ladder as debtor and Collateral Trustee as secured party, to be filed in the
County Filing Offices (the “Ladder County Financing Statement”);

 

(q)                                 the UCC-1 Financing Statement reflecting
Square One as debtor and Collateral Trustee as secured party, to be filed in the
County Filing Offices (the “Square One County Financing Statement”);

 

(r)                                    the UCC-1 Financing Statement reflecting
WOE as debtor and Collateral Trustee as secured party, to be filed in the County
Filing Offices (the “WOE County Financing Statement”);

 

(s)                                  the UCC-1 Financing Statement reflecting
Operating as debtor and Collateral Trustee as secured party, to be filed in the
County Filing Offices (the “Operating County Financing Statement”); and

 

(t)                                    the UCC-1 Financing Statement reflecting
Production as debtor and Collateral Trustee as secured party, to be filed in the
County Filing Offices (the “Production County Financing Statement”, and together
with the Square One County Financing Statement, the WOE County Financing
Statement, the Operating County Financing Statement, the Borrower County
Financing Statement, and the Ladder County Financing Statement, collectively,
the “County Financing Statements”).

 

As used herein, the term “Collateral” shall mean the non-fixture equipment,
accounts, inventory, and general intangibles and other personal property that is
“Collateral” (as defined in the Security Agreement); provided that the
Collateral shall exclude all real property, real estate, leases, and fixtures
that are not personal property.  As used herein, the term “Real Property
Collateral” shall mean the real property, real estate, leases, and fixtures
described in the Texas Mortgage.  As used herein, the term “Pledged Collateral”
shall mean the “Pledged Collateral” as defined in the Pledge Agreement.

 

In addition to the Transaction Documents, other documents we have reviewed in
rendering this opinion, and upon which we have relied, include the following:

 

(a)                                  the Certificate of Incorporation of
Borrower, certified by the Secretary of State of the State of Delaware on
November 10, 2005;

 

(b)                                 an Officer’s Certificate of Borrower (the
“Borrower’s Officer’s Certificate”) dated as of November 29, 2005 certifying
(i) the Certificate of Incorporation of Borrower, (ii) the Bylaws of

 

3

--------------------------------------------------------------------------------


 

Borrower, (iii) Resolutions adopted by the Board of Directors of Borrower
authorizing the execution, delivery, and performance of the Transaction
Documents executed by Borrower, (iv) the incumbency of officers of Borrower, and
(v) certain other factual matters, including the Material Agreements of
Borrower;

 

(c)                                  a certificate from the Secretary of State
of the State of Delaware indicating that Borrower is in existence and good
standing as of November 15, 2005 (the “Borrower’s Existence and Good Standing
Certificate”);

 

(d)                                 a certificate, dated November 15, 2005, from
the Secretary of State of the State of Texas indicating that Borrower is
authorized to do business as a foreign corporation in the State of Texas as of
such date, a certificate, dated November 17, 2005, from the Comptroller of
Public Accounts of the State of Texas indicating that Borrower is in good
standing as of such date and a certificate, dated November 15, 2005, from the
Secretary of State of the State of Oklahoma indicating that Borrower is
authorized to do business as a foreign corporation and in good standing in the
State of Oklahoma as of such date (collectively, the “Borrower’s Foreign
Qualification Certificates”);

 

(e)                                  the Certificate of Incorporation of Ladder,
certified by the Secretary of State of the State of Delaware on November 10,
2005;

 

(f)                                    an Officer’s Certificate of Ladder
(“Ladder’s Officer’s Certificate”) dated as of November 29, 2005 certifying
(i) the Certificate of Incorporation of Ladder, (ii) the Bylaws of Ladder,
(iii) Resolutions adopted by the Board of Directors of Ladder authorizing the
execution, delivery, and performance of the Transaction Documents executed by
Ladder, (iv) the incumbency of officers of Ladder, and (v) certain other factual
matters, including the Material Agreements of Ladder;

 

(g)                                 a certificate from the Secretary of State of
the State of Delaware indicating that Ladder is in existence and good standing
as of November 15, 2005 (“Ladder’s Existence and Good Standing Certificate”);

 

(h)                                 a certificate, dated November 15, 2005, from
the Secretary of State of the State of Oklahoma indicating that Ladder is
authorized to do business as a foreign corporation and in good standing in the
State of Oklahoma as of such date (“Ladder’s Foreign Qualification
Certificate”):

 

(i)                                     the Articles of Incorporation of Square
One, certified by the Secretary of State of the State of Texas on November 10,
2005;

 

(j)                                     an Officer’s Certificate of Square One
(“Square One’s Officer’s Certificate”) dated as of November 29, 2005 certifying
(i) the Articles of Incorporation of Square One, (ii) the Bylaws of Square One,
(iii) Resolutions adopted by the Board of Directors of Square One authorizing
the execution, delivery, and performance of the Transaction Documents executed
by Square One, (iv) the incumbency of

 

4

--------------------------------------------------------------------------------


 

officers of Square One, and (v) certain other factual matters, including the
Material Agreements of Square One;

 

(k)                                  a certificate from the Secretary of State
of the State of Texas indicating that Square One is in existence as of
November 15, 2005 (“Square One’s Existence Certificate”);

 

(l)                                     a certificate, dated November 15, 2005,
from the Comptroller of Public Accounts of the State of Texas, attesting to the
current payment by Square One of all franchise and similar taxes (“Square One’s
Good Standing Certificate”);

 

(m)                               the Articles of Incorporation of WOEN,
certified by the Secretary of State of the State of Nevada on November 8, 2005;

 

(n)                                 an Officer’s Certificate of WOEN (“WOEN’s
Officer’s Certificate”) dated as of November 29, 2005 certifying (i) the
Articles of Incorporation of WOEN, (ii) the Bylaws of WOEN, (iii) Resolutions
adopted by the Board of Directors of WOEN authorizing the execution, delivery,
and performance of the Transaction Documents executed by WOEN, (iv) the
incumbency of officers of WOEN, and (v) certain other factual matters, including
the Material Agreements of WOEN;

 

(o)                                 a certificate from the Secretary of State of
the State of Nevada indicating that WOEN is in existence and good standing as of
November 15, 2005 (“WOEN’s Existence and Good Standing Certificate”);

 

(p)                                 the Articles of Incorporation of WOE,
certified by the Secretary of State of the State of Texas on November 14, 2005;

 

(q)                                 an Officer’s Certificate of WOE (“WOE’s
Officer’s Certificate”) dated as of November 29, 2005 certifying (i) the
Articles of Incorporation of WOE, (ii) the Bylaws of WOE, (iii) Resolutions
adopted by the Board of Directors of WOE authorizing the execution, delivery,
and performance of the Transaction Documents executed by WOE, (iv) the
incumbency of officers of WOE, and (v) certain other factual matters, including
the Material Agreements of WOE;

 

(r)                                    a certificate from the Secretary of State
of the State of Texas indicating that WOE is in existence as of November 29,
2005 (“WOE’s Existence Certificate”);

 

(s)                                  a certificate, dated November 29, 2005,
from the Comptroller of Public Accounts of the State of Texas, attesting to the
current payment by WOE of all franchise and similar taxes (“WOE’s Good Standing
Certificate”);

 

(t)                                    the Certificate of Limited Partnership of
Operating, certified by the Secretary of State of the State of Texas on
November 14, 2005;

 

5

--------------------------------------------------------------------------------


 

(u)                                 an Officer’s Certificate of WOE, acting in
its capacity as the sole General Partner of Operating (“Operating’s Officer’s
Certificate”) dated as of November 29, 2005 certifying (i) the Certificate of
Limited Partnership of Operating, (ii) the Agreement of Limited Partnership of
Operating, (iii) Resolutions adopted by Board of Directors of WOE, acting in its
capacity as the sole General Partner of Operating, authorizing the execution,
delivery, and performance of the Transaction Documents executed by the officers
of WOE acting in its capacity as the sole General Partner of Operating, (iv) the
incumbency of officers of WOE, and (v) certain other factual matters, including
the Material Agreements of Operating;

 

(v)                                 a certificate from the Secretary of State of
the State of Texas indicating that Operating is in existence as of November 14,
2005 (“Operating’s Existence Certificate”);

 

(w)                               the Certificate of Limited Partnership of
Production, certified by the Secretary of State of the State of Texas on
November 14, 2005;

 

(x)                                   an Officer’s Certificate of WOE, acting in
its capacity as the sole General Partner of Production (“Production’s Officer’s
Certificate”) dated as of November 29, 2005 certifying (i) the Certificate of
Limited Partnership of Production, (ii) the Agreement of Limited Partnership of
Production, (iii) Resolutions adopted by Board of Directors of WOE, acting in
its capacity as the sole General Partner of Production, authorizing the
execution, delivery, and performance of the Transaction Documents executed by
the officers of WOE, acting in its capacity as the sole General Partner of
Production, (iv) the incumbency of officers of WOE, and (v) certain other
factual matters, including the Material Agreements of Production; and

 

(y)                                 a certificate from the Secretary of State of
the State of Texas indicating that Production is in existence as of November 14,
2005 (“Production’s Existence Certificate”).

 

Scope of Examination and General

Assumptions and Qualifications

 

We have been furnished with and examined originals or copies, certified or
otherwise identified to our satisfaction, of all such records of the Loan
Parties, agreements and other instruments, certificates of officers and
representatives of the Loan Parties, certificates of public officials, and other
documents as we have deemed necessary or desirable as a basis for the opinions
hereinafter expressed.  As to questions of fact material to such opinions, we
have, without independent verification of their accuracy, relied to the extent
we deem reasonably appropriate upon the representations and warranties of the
Loan Parties made in the Transaction Documents and upon their respective
Officer’s Certificates.

 

In making such examinations, we have assumed, with your consent (a) the
genuineness of all signatures (other than the signatures of officers of the Loan
Parties), (b) the authenticity of all documents submitted

 

6

--------------------------------------------------------------------------------


 

to us as originals, (c) the conformity to original documents of all documents
submitted to us as certified or photostatic copies, (d) the authenticity of the
originals of the documents referred to in the immediately preceding clause (c),
(e) the prompt and proper recordation of any Transaction Documents in which
recordation is anticipated, (f) that each party to the Transaction Documents
(other than the Delaware Loan Parties and the Texas Loan Parties) has full
power, authority, and legal right to enter into and perform all agreements to
which it is a party and has duly authorized, executed, and delivered each such
Transaction Document, (g) that the Transaction Documents (other than the
Oklahoma Mortgage) constitute the valid, binding, and enforceable agreement of
all the parties thereto (other than the Loan Parties), and (h) the correctness
and accuracy of all the facts set forth in all certificates and reports
identified in this opinion.

 

We have been advised by officers of the Loan Parties (and with your consent have
relied on that advice) that the agreements described on Exhibit A attached
hereto (the “Material Agreements”) are the only agreements and there are no
orders, writs, judgments, or decrees that are material to Borrower or applicable
Loan Party and which, if violated by the execution, delivery, or performance of
the Transaction Documents, could reasonably be expected to have a material
adverse effect on the validity, performance, or enforceability of any
Transaction Document or the ability of any Loan Party to fulfill its material
obligations under the Transaction Documents.  We advise you that we have not
reviewed, and have not devoted substantive attention to, any other agreements
(other than those described on Exhibit A) for the purposes of rendering the
opinion set forth in Paragraph 12 below.  We have made no examination of, and
express no opinion with respect to, any financial, accounting, or similar
covenant or provision contained in the Material Agreements to the extent that
any such covenant or provision would require a determination as to any financial
or accounting matters.  In addition, we express no opinion as to any breach of
any confidentiality provision contained in any Material Agreement caused by any
Transaction Document or Borrower’s or applicable Loan Party’s actions pursuant
thereto or in contemplation thereof.  We note that some of the Material
Agreements are not governed by Texas law.  Therefore, we have assumed that a
court would enforce the Material Agreements as written, and we have limited our
opinion to matters readily ascertainable from the face of the Material
Agreements.  We also note that some of the Material Agreements are not
assignable by Borrower or applicable Loan Party (those Material Agreements which
pursuant to their terms are not assignable by Borrower or applicable Loan Party
are described on Exhibit B (collectively, the “Non-Assignable Material
Agreements”)).  As a result, to the extent that the Collateral includes
Borrower’s or applicable Loan Party’s rights under the Material Agreements, we
have relied upon Section 9.408(a) of the UCC (defined below).  We note that any
assignment of Non-Assignable Material Agreements is subject to the limitations
set forth in Section 9.408(d) of the UCC.

 

Our opinions set forth below are limited solely to matters governed by the laws
of the State of Texas, the federal laws of the United States of America, and the
General Corporation Law of the State of Delaware (collectively, “Applicable
Law”) and we express no opinion as to questions concerning the laws of any other
jurisdiction.  The opinions expressed herein are limited to the Uniform
Commercial Code as adopted in the State of Texas (the “Texas UCC”) and the State
of Delaware (the “Delaware UCC”) in effect on the date hereof (the Texas UCC and
the Delaware UCC are collectively, the “UCC”).

 

7

--------------------------------------------------------------------------------


 

Specific Limitations and Qualifications on

Opinions Regarding Enforceability

 

With respect to our opinion set forth in Paragraph 11 under the heading
“Opinions” below, we advise you that:

 

1.                                       The enforceability of the Transaction
Documents is subject to (a) the effects of (i) applicable bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium, rearrangement,
liquidation, conservatorship, or similar laws of general application now or
hereafter in effect relating to or affecting the rights of creditors generally,
(ii) general equity principles, and (iii) statutory provisions of the federal
Bankruptcy Code and the Uniform Fraudulent Transfer Act as adopted by the State
of Texas (and related court decisions) pertaining to the voidability of
preferential or fraudulent transfers, conveyances, and obligations, (b) the
application of a standard of “good faith” such as that imposed by Section 1.304
of the Texas UCC, and (c) the rights of the United States under the Federal Tax
Lien Act of 1966, as amended; provided, however, that any limitations referred
to under clauses (a)(ii) and (a)(iii) of this paragraph imposed by such laws on
the enforceability of any Transaction Document will not render any Transaction
Document invalid as a whole or prevent you from the ultimate realization of the
practical benefits of such Transaction Document, except for the economic
consequences of any judicial, administrative, or other procedural delay which
may result from such laws.

 

2.                                       The opinion that the Transaction
Documents are enforceable is also subject to the qualification that certain of
the remedial, waiver, and other provisions of the Transaction Documents may not
be enforceable; but such unenforceability will not, in our judgment, render the
Transaction Documents invalid as a whole or substantially interfere with the
realization of the principal legal benefits and/or security intended to be
provided by the Transaction Documents, except to the extent of any procedural
delay which may result therefrom.

 

3.                                       We express no opinion as to: (a) the
enforceability of provisions of the Transaction Documents to the extent that
such provisions: (i) purport to waive or affect any rights to notices required
by law and that are not subject to waiver under Section 9.602 of the Texas UCC;
(ii) purport to waive trial by jury; (iii) state that any Lender’s failure or
delay in exercising rights, powers, privileges or remedies under the Transaction
Documents shall not operate as a waiver thereof; (iv) purport to indemnify any
Lender for such Lender’s violations of federal or state securities laws or
environmental laws, or any obligation to the extent such obligation arises from
or is a result of such Lender’s own fraud, negligence, or willful misconduct or
to the extent that such indemnification is inconsistent with public policy;
(v) purport to establish or satisfy certain factual standards or conditions
(e.g., standards of “commercial reasonableness” or “reasonable care” under
Article 9 of the Texas UCC) in a manner not permitted by Sections 9.602 and
9.603 of the Texas UCC; (vi) purport to sever unenforceable provisions from the
Transaction Documents, to the extent that the enforcement of remaining
provisions would frustrate the fundamental intent of the parties to such
documents; (vii) restrict access to legal or equitable remedies;

 

8

--------------------------------------------------------------------------------


 

(viii) purport to waive any claim of any Loan Party against any Lender arising
out of, or in any way related to, the Transaction Documents; (ix) purport to
provide remedies inconsistent with applicable law; or (x) providing that
decisions by a party are conclusive or may be made in its sole discretion;
(b) whether a court would grant specific performance or any other equitable
remedy with respect to enforcement of any provision contained in the Transaction
Documents; (c) the enforceability of any provision in the Transaction Documents
that purports to appoint an agent for service of process or establish or
otherwise affect jurisdiction, venue, evidentiary standards, or limitation
periods, or procedural rights in any suit or other proceeding; (d) the
enforceability of any provision in the Transaction Documents that purports to
waive, subordinate, or otherwise restrict or deny access to rights, benefits,
claims, causes of action, or remedies that cannot be waived, subordinated, or
otherwise restricted or denied; (e) the enforceability of any provision in the
Transaction Documents that allows any Lender to accelerate the maturity date of
the obligations evidenced by the Transaction Documents, to institute foreclosure
proceedings, or to exercise any similar right, without notice to the person or
entity signatory thereto or bound thereby; or (f) the enforceability of any
provision contained in the Transaction Documents relating to the appointment of
a receiver, to the extent that appointment of a receiver is governed by
applicable statutory requirements, and to the extent that such provision may not
be in compliance with such requirements.

 

4.                                       We express no opinion on any Lender’s
ability to foreclose on, become the owner of, or validly transfer or assume, all
of the rights and duties of any Loan Party (other than the right to receive
payments thereunder and the right to receive an assignment of accounts
receivable arising thereunder) as a party to the Non-Assignable Material
Agreements, under which such Loan Party’s rights, obligations, or duties are not
freely assignable or transferable.

 

5.                                       We express no opinion regarding the
enforceability of any documents or agreements referenced in the Transaction
Documents (other than the Transaction Documents).

 

6.                                       We express no opinion regarding any
Lender’s ability to exercise any rights or remedies against any collateral that
is personal property pursuant to the Transaction Documents other than in
accordance with the Texas UCC or the Delaware UCC.

 

7.                                       We express no opinion regarding (a) the
enforceability of provisions of the Texas Mortgage that grant the right to
become a mortgagee in possession of the Real Property Collateral prior to a
foreclosure of the lien of the Transaction Documents or provide for the
collection of (or the perfection or effectiveness of your lien in) rents and
profits prior to actual or constructive possession of the Real Property
Collateral, (b) the enforceability of any waiver of any right to an appraisal of
the Real Property Collateral, to the extent one is provided pursuant to Texas
Property Code Annotated Sections 51.003-51.005, which rights are not waivable
under Texas law, or (c) compliance with, or the effect of land use, zoning,
building, sanitation, environmental, or ecological laws or regulations affecting
the Real Property Collateral.

 

9

--------------------------------------------------------------------------------


 

Specific Limitations and Qualifications on

Opinions Regarding Texas Usury Laws

 

The opinions expressed in Paragraphs 11 and 13 under the heading “Opinions”
below are also subject to the following:

 

1.                                       We have assumed that (a) no fees,
charges, or other compensation will be paid to Lenders, or for their benefit,
except as specified in the Transaction Documents, and (b) no interest will
accrue on the unfunded portion of the indebtedness evidenced by the Transaction
Documents.

 

2.                                       We have assumed that Lenders will
comply with and give effect to all of the provisions of the Transaction
Documents with respect to the computation of the interest rate and the charging
and collection of interest thereunder, including without limitation, the
“Savings Clause” (herein so called) (i.e., a clause to the effect that Borrower
shall never be required to pay, and Lenders shall never be entitled to collect
or receive, interest on the loans evidenced by the Subordinated Credit Agreement
at a rate in excess of the maximum rate permitted by applicable law).  We advise
Lenders that, if Borrower repays, or Lenders accelerate or otherwise demand
payment of, the loans made under the Subordinated Credit Agreement prior to the
scheduled maturity date thereof, then Lenders will have to return any excessive
interest received as the result of such prepayment in order to give effect to
the Savings Clause.

 

3.                                       We express no opinion as to whether the
fees denominated in the Subordinated Credit Agreement as “commitment fees” or
other fees and expenses (other than those explicitly designated as interest)
payable to Lenders under the Transaction Documents are interest or in certain
cases, whether any fees should be deducted from the principal of the loan
evidenced by the Transaction Documents in determining interest chargeable under
such loan.  We assume that Lenders will comply with applicable law in the
treatment of such items under such loan.

 

4.                                       Section 2.06(c) of the Subordinated
Credit Agreement limits the reduction in the contract rate of interest in
certain circumstances in order to recoup the contracted rate of interest for the
prior period where the contracted rate was capped at a lower rate by the maximum
lawful rate.  While there is a Texas statute and established precedent for the
spreading of interest forward over the anticipated life of a loan, we are aware
of no cases permitting “backward” spreading.  Notwithstanding the lack of case
law, however, backward spreading, we believe, is consistent with the principles
underlying forward spreading and should be permissible under Texas law.

 

Specific Limitations and Qualifications on

Opinions Regarding Laws and Consents

 

With respect to our opinions in Paragraphs 13 and 14 under the heading
“Opinions” below with respect to no violation of any applicable law and as to
the lack of any required consents, approvals, or authorizations of governmental
authorities, our opinions are expressed only with respect to statutes or

 

10

--------------------------------------------------------------------------------


 

regulations that a lawyer in Texas or Delaware, as applicable, exercising
customary professional diligence would reasonably recognize as being applicable
to the Loan Parties or the transactions contemplated by the Transaction
Documents.  In addition, we express no opinion as to the following: (a) federal
securities laws and regulations administered by the Securities and Exchange
Commission, State of Texas “Blue Sky” laws and regulations, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments; or (b) the statutes and ordinances, the administrative
decisions, and the rules and regulations of counties, towns, municipalities, and
special political subdivisions (whether created or enabled through legislative
action at the federal, state, or regional level), and any judicial decisions to
the extent they deal with any of the foregoing.

 

Specific Limitations and Qualifications on

Opinions Regarding Perfection of Liens

and Security Interests in the Collateral

 

With respect to the opinions expressed below regarding the perfection of
Collateral Trustee’s liens and security interests in the Collateral, we advise
you that:

 

1.                                       We express no opinion regarding (a) the
accuracy or completeness of any property descriptions contained in the
Transaction Documents; however such descriptions are in sufficient form,
assuming accuracy and completeness, (b) title to the Collateral, (c) the
creation or perfection of Collateral Trustee’s liens and security interests in
the Collateral insofar as the laws of a jurisdiction other than the State of
Texas (with respect to creation) or the States of Texas and Delaware (with
respect to perfection) govern the creation or perfection of such liens and
security interests, or (d) the creation or perfection of Collateral Trustee’s
liens and security interests in Collateral that is not described in the
Transaction Documents.

 

2.                                       We have assumed, with your permission,
the following facts: (a) the Loan Parties, as applicable, have good and
sufficient title to the Collateral; (b) the Loan Parties, as applicable, have
“rights in the collateral” as that term is used in Section 9.203 of the Texas
UCC; (c) value has been given within the meaning of Section 9.203 of the Texas
UCC; (d) the Delaware Loan Parties are each solely incorporated, formed, or
organized, as the case may be, under the laws of the State of Delaware, the
Texas Loan Parties are each solely incorporated, formed, or organized, as the
case may be, under the laws of the State of Texas and WOEN is solely
incorporated under the laws of the State of Nevada; and (e) Collateral Trustee’s
address is correctly set forth on the Financing Statements and the County
Financing Statements.

 

3.                                       The opinions given in Paragraphs 15,
16, and 17 under the heading “Opinions” below as to the creation and perfection
of security interests do not cover real property and other property transactions
excluded from the coverage of the Texas UCC pursuant to Section 9.109 of the
Texas UCC.

 

11

--------------------------------------------------------------------------------


 

4.                                       We advise you that (a) in the case of
Collateral consisting of motor vehicles for which certificates of title have
been issued and for which the exclusive manner of perfecting a security interest
is by noting Collateral Trustee’s security interests on the certificate of title
in accordance with the Texas Certificate of Title Act or other comparable law of
other states, Collateral Trustee’s security interest therein cannot be perfected
by the filing of the Financing Statements, but will be perfected only if
Collateral Trustee’s security interests are so noted, (b) the continuation of
any security interests and perfection of any security interests in Collateral
consisting of proceeds is limited to the extent set forth in the UCC,
(c) continuation statements complying with the UCC must be filed not more than
six (6) months prior to the expiration of a five (5) year period dating from the
date of filing of the Financing Statements (or otherwise within the time
permitted by the UCC) and subsequent continuation statements must be filed
within six (6) months prior to the end of each subsequent five (5) year period
and amendments or supplements to the Financing Statements and/or additional
financing statements may be required to be filed in the event of a change of
name, identity, or corporate structure of any of the Delaware Loan Parties or
any of the Texas Loan Parties, or if any of the Delaware Loan Parties or any of
the Texas Loan Parties changes the jurisdiction of its incorporation,
organization, or formation, as the case may be, (d) in the case of property
which becomes Collateral after the date hereof, Section 552 of the Federal
Bankruptcy Code limits the extent to which property acquired by a debtor after
the commencement of a case under the Federal Bankruptcy Code may be subject to a
security interest arising from a security agreement entered into by the debtor
before the commencement of the case, (e) although the filing of a financing
statement will perfect a security interest in chattel paper, negotiable
documents, instruments, and investment property, (i) such a perfected security
interest in chattel paper, negotiable documents, and instruments is subject to
rights of prior or subsequent holders who obtain possession of such Collateral,
and (ii) such a perfected security interest in investment property is subject to
rights of prior or subsequent holders who obtain “control” (as such term is
defined in the UCC) of such Collateral, unless the secured party obtains
“control” of such Collateral in accordance with the UCC, and (f) as against
third parties having or acquiring an interest in or a lien on the real property
to which any fixtures are attached, the rights and duties of the law of the
state relating to real property and fixtures may apply.

 

5.                                       We express no opinion as to the
perfection of liens and security interests in the Collateral constituting
general intangibles consisting of copyrights, patents, trademarks, and
tradenames to the extent security interests in such property may be perfected
only by the filing of the appropriate documents in the United States Copyright
Office and the United States Patent and Trademark Office.

 

6.                                       We have assumed that none of the
Collateral consists or will consist of consumer goods, farm products, crops, or
timber, or accounts resulting from the sale of timber.

 

7.                                       We also note that a security interest
in after-acquired property may attach and become enforceable and may become
perfected only when the debtor has obtained rights in such Collateral.

 

8.                                       We have made no review of the
Collateral, the books and records relating to the Collateral, or any compliance
by any of the Loan Parties with applicable rules and regulations governing

 

12

--------------------------------------------------------------------------------


 

the ownership, use, leasing, maintenance, or charter of the Collateral, and
therefore we give no opinion concerning same.

 

9.                                       We have assumed, with your permission,
that (a) that no party executing the Security Agreement is a broker or
securities intermediary, as such terms are defined in the UCC, and (b) any
original certificates evidencing the Pledged Collateral have been delivered to,
and possession thereof will be held by, Collateral Trustee in the State of
Texas.

 

10.                                 We note that in order to enforce Lenders’
remedies and rights of foreclosure by sale, after default, of the Pledged
Collateral, Lenders will be required to comply with applicable federal and state
securities laws.

 

Opinions

 

Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

 

1.                                       Borrower is, based solely upon, and as
of the date of, the Borrower’s Existence and Good Standing Certificate, validly
existing and in good standing under the laws of the State of Delaware.  Based
solely upon, and as of the date of, the Borrower’s Foreign Qualification
Certificates, Borrower is qualified to do business as a foreign corporation in
the State of Texas and in the State of Oklahoma.

 

2.                                       Ladder is, based solely upon, and as of
the date of, Ladder’s Existence and Good Standing Certificate, validly existing
and in good standing under the laws of the State of Delaware.  Based solely
upon, and as of the date of, Ladder’s Foreign Qualification Certificate, Ladder
is qualified to do business as a foreign corporation in the State of Oklahoma.

 

3.                                       Square One is, based solely upon, and
as of the date of, Square One’s Existence Certificate and Square One’s Good
Standing Certificate, validly existing and in good standing under the laws of
the State of Texas.

 

4.                                       WOEN is, based solely upon, and as of
the date of, WOEN’s Existence and Good Standing Certificate, validly existing
and in good standing under the laws of the State of Nevada.

 

5.                                       WOE is, based solely upon, and as of
the date of, WOE’s Existence Certificate and WOE’s Good Standing Certificate,
validly existing and in good standing under the laws of the State of Texas.

 

6.                                       Operating is, based solely upon, and as
of the date of, Operating’s Existence Certificate, validly existing under the
laws of the State of Texas.

 

13

--------------------------------------------------------------------------------


 

7.                                       Production is, based solely upon, and
as of the date of, Production’s Existence Certificate, validly existing under
the laws of the State of Texas.

 

8.                                       Borrower and Ladder each have the
corporate power and authority under the General Corporation Law of the State of
Delaware and their respective Certificates of Incorporation and Bylaws to
execute, deliver, and perform their obligations under the Transaction
Documents.  The Transaction Documents to which Borrower and/or Ladder is a party
have been duly authorized by all necessary corporate action on the part of
Borrower and/or Ladder, as appropriate, and have been duly executed and
delivered by Borrower and/or Ladder, as appropriate.

 

9.                                       Square One and WOE each have the
corporate power and authority under the Texas Business Corporation Act and their
respective Articles of Incorporation and Bylaws to execute, deliver, and perform
their obligations under the Transaction Documents.  The Transaction Documents to
which Square One and/or WOE is a party have been duly authorized by all
necessary corporate action on the part of Square One and/or WOE, as appropriate,
and have been duly executed and delivered by Square One and/or WOE, as
appropriate.

 

10.                                 Operating and Production each have the
partnership power and authority under the Texas Revised Limited Partnership Act
and their respective Certificates of Limited Partnership and Limited Partnership
Agreements to execute, deliver, and perform their obligations under the
Transaction Documents.  The Transaction Documents to which Operating and/or
Production is a party have been duly authorized by all necessary partnership
action on the part of Operating and/or Production and their general partners, as
appropriate, and have been duly executed and delivered by Operating and/or
Production (or their general partners on their behalf), as appropriate.

 

11.                                 The Transaction Documents (other than the
Oklahoma Mortgage) to which any Loan Party is a party are enforceable against
such Loan Party in accordance with their respective terms.

 

12.                                 The execution and delivery by each Loan
Party of, and performance of its agreements in, the Transaction Documents do not
(a) violate the Certificate of Incorporation, Articles of Incorporation, Bylaws,
Certificate of Limited Partnership or Limited Partnership Agreement, each as
applicable, of any Loan Party, or (b) breach or result in a default under any
obligation of any Loan Party under, or require a consent under, or result in the
creation of any Lien (except for the Liens created pursuant to the Transaction
Documents) upon any of the properties, revenues, or other assets of any Loan
Party pursuant to, any Material Agreement.

 

13.                                 The execution and delivery of the
Transaction Documents, the consummation of the transactions contemplated
thereby, and compliance by the Loan Parties with the provisions thereof will not
violate any Applicable Law.

 

14

--------------------------------------------------------------------------------


 

14.                                 No consent, approval, waiver, license, or
authorization or any other action by or filing with any governmental authority
is required under Applicable Law in connection with the execution and delivery
by the Loan Parties of the Transaction Documents, except for those already
obtained or completed.

 

15.                                 The Security Agreement creates in favor of
Collateral Trustee, for the benefit of the Secured Parties (as defined therein),
a valid security interest in all of the Loan Parties’ right, title, and interest
in and to that portion of the Collateral in which a security interest may be
created under the Texas UCC.  Under the Texas UCC and the Delaware UCC, upon the
acceptance of filing of the Financing Statements in the Office of the Secretary
of State of Texas or the Office of the Secretary of State of Delaware, as
appropriate, the Collateral Trustee shall have a perfected security interest,
for the benefit of the Secured Parties (as defined in the Security Agreement) in
the Collateral in which a security interest may be perfected by filing of
financing statements under the Texas UCC or Delaware UCC, as appropriate.

 

16.                                 The Pledge Agreement creates in favor of the
Collateral Trustee for the benefit of the Secured Parties (as defined therein) a
valid security interest in all right, title, and interest of each Loan Party a
party thereto in the Pledged Collateral enforceable against each such Loan
Party, securing the Secured Obligations (as defined in the Pledge Agreement).

 

17.                                 Upon the filing of the Delaware Financing
Statements in the Office of the Secretary of State of Delaware and the Texas
Financing Statements in the Office of the Secretary of State of Texas,
Collateral Trustee shall have a perfected security interest in the Pledged
Collateral.

 

18.                                 The form of the Texas Mortgage and the form
of the description of the Mortgaged Property (as such term is defined therein
and so used herein) situated in the State of Texas are in satisfactory form for
filing and recording in the offices described in Paragraph 19 below.

 

19.                                 Upon filing and recording of the Texas
Mortgage with the real property records of the Texas counties, as applicable,
the Texas Mortgage will create a valid and binding perfected mortgage lien in
favor of the Collateral Trustee on the Real Property Collateral.  The proper
recordings of the Texas Mortgage in the real property records of the respective
Texas counties identified therein (the “County Filing Offices”) are the only
filings, recordings, and registrations necessary to publish notice and preserve
the liens of the Texas Mortgage in the Real Property Collateral.  Each Texas
Mortgage creates a valid security interest in favor of the Collateral Trustee to
the extent provided therein in all right, title and interest of each Loan Party
party thereto in that portion of the “Collateral” (as defined therein) (other
than the Real Property Collateral) which constitutes personal property.  Upon
the proper filing in the real property records of the County Filing Offices of
the County Financing Statements, the Collateral Trustee will have a perfected
security interest within the meaning of Chapter 9 of the Texas UCC in that
portion of the Collateral (as defined in the Texas Mortgage) that is personal
property and constitutes fixtures located on the Real Property Collateral or
as-extracted collateral from such Real Property Collateral in

 

15

--------------------------------------------------------------------------------


 

which a security interest may be perfected by filing a financing statement,
subject, however, with respect to proceeds, to Section 9.315 of the Texas UCC.

 

20.                                 No state or local mortgage registration tax,
stamp tax, or other similar fee, tax, or governmental charge (other than filing
and recording fees to be paid upon filing) is required to be paid to the State
of Texas or any subdivision thereof in connection with the execution, delivery,
filing, or recording of any of the Texas Mortgage or the consummation of the
transactions contemplated therein.  Except for the payment of recording or
filing fees and taxes associated with filings made with respect to the Financing
Statements and the Texas Mortgage, no other taxes or governmental fees or
charges are required under Applicable Law in connection with (a) the creation,
perfection, or the recording of the Liens purported to be created by the
Transaction Documents, (b) the execution and delivery of any of the Transaction
Documents, or (c) the obtaining of credit under the Subordinated Credit
Agreement.

 

21.                                 The Advances to be made on the date hereof
and the application of the proceeds thereof as provided for in the Subordinated
Credit Agreement do not violate Regulation U or X of the Board of Governors of
the Federal Reserve System.

 

22.                                 No Loan Party is a “holding company”, a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

23.                                 No Loan Party is an “investment company” or
a company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

This opinion (a) has been furnished to you at your request, and we consider it
to be a confidential communication that may not be furnished, reproduced,
distributed or disclosed to anyone (other than your permitted successors and
assigns under the Subordinated Credit Agreement) without our prior written
consent, (b) is rendered solely for your information and assistance in
connection with the above transaction, and may not be relied upon by any other
person (other than your permitted successors and assigns under the Subordinated
Credit Agreement) or for any other purpose without our prior written consent,
(c) is rendered as of the date hereof, and we undertake no, and hereby disclaim
any kind of obligation to advise you of any changes for any new developments
that might affect any matters or opinions set forth herein, and (d) is limited
to the matters stated herein and no opinions may be inferred or implied beyond
the matters expressly stated herein.

 

Sincerely,

 

 

HAYNES AND BOONE, LLP

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MATERIAL AGREEMENTS

 

Engagement for Professional Services by and between Cano Petroleum, Inc. and
Bainbridge Capital dated April 14, 2005.

 

Gas Purchase and Processing Agreement by and between Ladder Energy Company and
ScissorTail Energy, LLC dated September 1, 2004.

 

Gas Sales and Purchase Agreement by and between Alliant Energy Desdemona, LP and
KenMor Properties, LLC dated March 1, 2005.

 

Agreement by and between Square One Energy, Inc. and KenMor Properties, LLC
dated October 7, 2005 (in which KenMor Properties, LLC assigns, transfers and
conveys to Square One Energy, Inc. all of its right, title and interest in and
to the Gas Sales and Purchase Agreement by and between Alliant Energy Desdemona,
LP and KenMor Properties, LLC dated March 1, 2005), as amended by a First
Amendment to Agreement dated October 7, 2005.

 

Gas Purchase Contract by and between Ladder Energy Company and Western Gas
Resources, Inc. dated January 7, 1998.

 

Gas Purchase Contract by and between Square One Energy, Inc. and Newpoint Gas
Services, Inc. dated April 21, 2004.

 

Crude Oil Purchase Agreement by and between Ladder Energy Company and
Sunoco, Inc. (R&M) dated February 1, 2000, as amended by a letter agreement
between Sunoco Partners Marketing & Terminals, L.P. and Ladder Energy Company
dated September 12, 2005.

 

Crude Oil Purchase Agreement by and between Ladder Energy and Coffeyville
Resources Crude Transportation dated October 4, 2005.

 

Natural Gas Liquid Mix Agreement by and between Square One Energy, Inc. and
Dufour Petroleum, L.P. dated July 1, 2004, as amended by Amendment Letter dated
October 1, 2005 and as amended by Amendment Letter dated November 1, 2005.

 

Office Lease Agreement by and between Ft. Worth Plaza Limited Partnership, a
Texas limited partnership, as Landlord and Cano Petroleum, Inc. (assignee of
Cano Energy Corporation), as Tenant, purportedly dated April 10, 2001, as
amended by the First Amendment to Lease Agreement dated September 19, 2001.

 

17

--------------------------------------------------------------------------------


 

Consulting Agreement by and between Cano Petroleum, Inc. and Reservoir
Solutions, Inc. dated August 15, 2005.

 

Lignin Surfactant System Development Agreement by and between Cano
Petroleum, Inc. and Reservoir Solutions, Inc. dated July 20, 2005.

 

Stock Purchase Agreement by and between Cano Petroleum, Inc., W. O. Energy of
Nevada, Inc., Miles O’Loughlin and Scott White dated November 29, 2005.

 

Executive Employment Agreement by and between Huron Ventures, Inc. and S.
Jeffrey Johnson dated May 28, 2004.

 

Employment Agreement by and between Huron Ventures, Inc. and Michael J. Ricketts
dated May 28, 2004.

 

Employment Agreement by and between Huron Ventures, Inc. and Thomas Cochrane
dated May 28, 2004.

 

Employment Agreement by and between Cano Petroleum, Inc. and James K.
Teringo, Jr. dated July 11, 2005.

 

Compensation Reimbursement Agreement by and between Cano Petroleum, Inc. and
Sabine Production Operating, LLC dated October 31, 2005.

 

Omnibus Agreement by and between Cano Petroleum, Inc., Carlile Management, LLC,
Haddock Enterprises, LLC and Sabine Production Partners, LP dated October 31,
2005.

 

Amended and Restated Regulations of Sabine Production Operating, LLC executed by
Cano Petroleum, Inc., Haddock Enterprises, LLC and Carlile Management, LLC,
effective as of August 3, 2005.

 

2005 Directors’ Stock Option Plan of Cano Petroleum, Inc.

 

Gas Purchase and Sales Contract by and between Arrow Oil and Gas, Inc. and
STP, Inc. dated August 15, 2002.

 

Management Stock Pool Agreement dated May 28, 2004 among Huron Ventures Inc. and
The Shareholders of Davenport Field Unit Inc.

 

Management Stock Pool Escrow Agreement dated May 28, 2004 by and among Huron
Ventures Inc. and S. Jeffrey Johnson, et al.

 

18

--------------------------------------------------------------------------------


 

Purchase and Sale Agreement dated August 16, 2004, by and between Cano Energy
Corporation and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated September 2, 2004, by and between Nowata Oil
Properties LLC and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated February 6, 2005, by and between Square One
Energy, Inc. and Cano Petroleum, Inc.

 

Subscription Agreement dated October 8, 2004 by and between Cano Petroleum, Inc.
and Randall Boyd.

 

Stock Option Agreement dated December 16, 2004, between Cano Petroleum, Inc. and
Gerald W. Haddock.

 

Form of Subscription Agreement dated March 18, 2005.

 

Letter Agreement dated March 29, 2005 among the Haddock Enterprises, LLC, Cano
Petroleum, Inc. and Kenneth Carlile.

 

Sabine Production Partners, LP Transaction Summary dated August 4, 2005.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Howard Hughes Medical Institute.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and The Robert Wood Johnson Foundation.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Laborers’ District Council and Contractors’ of Ohio Pension
Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Ohio Carpenters’ Pension Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and New York Nurses Association Pension Plan.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Public Sector Pension Investment Board.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift

 

19

--------------------------------------------------------------------------------


 

Investors (Bermuda) L.P.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift Partners, L.P.

 

Non-Qualified Stock Option Agreement dated September 16, 2005 by and between
Cano Petroleum, Inc. and James K. Teringo, Jr.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Touradji Global Resources Master Fund, Ltd.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Renaissance US Growth Investment Trust PLC.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and BFS US Special Opportunities Trust PLC.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Crestview Capital Master, LLC.

 

Summary Sheet: Vice President, General Counsel and Secretary of Cano
Petroleum, Inc. Annual Base Salary.

 

Gas Purchase Contract between W.O. Operating Company, Ltd. and Duke Field
Services LP dated November 1, 2003.

 

Gas Purchase and Sales Agreement dated September 1, 1975, between Skelly Oil
Company, as Seller, and Phillips Petroleum Company, as Buyer.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1994.

 

Gas Purchase Contract between Hugoton Energy Corporation, as Seller, and GPM Gas
Corporation, as Buyer, dated August 3, 1995, covering Sections 3 and 4, Block Y,
M&C Survey, Hutchinson County, Texas.

 

Crude Oil Purchase Contract between W.O. Operating Company, as Seller, and
Diamond Shamrock Refining Company LP, dated August 6, 2001 (Valero is successor
to Diamond Shamrock on this contract).

 

Gas Purchase Contract by and between W.O. Operating Company Limited, as Seller,
and OneOK Texas

 

20

--------------------------------------------------------------------------------


 

Field Services LP, as Buyer, dated January 1, 2005.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1995.

 

Gas Purchase Contract dated August 3, 1995 by and between W.O. Operating Company
and Duke Energy Field Services, as amended on August 1, 2005 and September 1,
2005.

 

Oil Marketing Agreement dated January 13, 1994 by and between W.O. Operating
Company and Pan Mark, Inc.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MATERIAL AGREEMENTS NOT FREELY ASSIGNABLE

 

Gas Purchase and Sales Contract by and between Arrow Oil and Gas, Inc. and
STP, Inc. dated August 15, 2002.

 

2005 Directors’ Stock Option Plan of Cano Petroleum, Inc.

 

Employment Agreement by and between Cano Petroleum, Inc. and James K.
Teringo, Jr. dated July 11, 2005.

 

Compensation Reimbursement Agreement by and between Cano Petroleum, Inc. and
Sabine Production Operating, LLC dated October 31, 2005.

 

Omnibus Agreement by and between Cano Petroleum, Inc., Carlile Management, LLC,
Haddock Enterprises, LLC and Sabine Production Partners, LP dated October 31,
2005.

 

Executive Employment Agreement by and between Huron Ventures, Inc. and S.
Jeffrey Johnson dated May 28, 2004.

 

Office Lease Agreement by and between Ft. Worth Plaza Limited Partnership, a
Texas limited partnership, as Landlord and Cano Petroleum, Inc. (assignee of
Cano Energy Corporation), as Tenant, purportedly dated April 10, 2001, as
amended by the First Amendment to Lease Agreement dated September 19, 2001.

 

Gas Purchase Contract by and between Square One Energy, Inc. and Newpoint Gas
Services, Inc. dated April 21, 2004.

 

Gas Purchase and Processing Agreement by and between Ladder Energy Company and
ScissorTail Energy, LLC dated September 1, 2004.

 

Non-Qualified Stock Option Agreement dated September 16, 2005 by and between
Cano Petroleum, Inc. and James K. Teringo, Jr.

 

Purchase and Sale Agreement dated August 16, 2004, by and between Cano Energy
Corporation and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated February 6, 2005, by and between Square One
Energy, Inc. and Cano Petroleum, Inc.

 

22

--------------------------------------------------------------------------------


 

Management Stock Pool Agreement dated May 28, 2004 among Huron Ventures Inc. and
The Shareholders of Davenport Field Unit Inc.

 

Crude Oil Purchase Contract between W.O. Operating Company, as Seller, and
Diamond Shamrock Refining Company LP, dated August 6, 2001 (Valero is successor
to Diamond Shamrock on this contract).

 

Gas Purchase Contract by and between W.O. Operating Company Limited, as Seller,
and OneOK Texas Field Services LP, as Buyer, dated January 1, 2005.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

SUBSIDIARIES OF BORROWER

 

Ladder Companies, Inc.

 

Sole Jurisdiction of Formation / Filing:                                     
Delaware

 

Type of Organization:                            Corporation

 

Square One Energy, Inc.

 

Sole Jurisdiction of Formation / Filing:                                     
Texas

 

Type of Organization:                            Corporation

 

W.O. Energy of Nevada, Inc.

 

Sole Jurisdiction of Formation / Filing:                                     
Nevada

 

Type of Organization:                            Corporation

 

WO Energy, Inc.

 

Sole Jurisdiction of Formation / Filing:                                     
Texas

 

Type of Organization:                            Corporation

 

W.O. Operating Company, Ltd.

 

Sole Jurisdiction of Formation / Filing:                                     
Texas

 

Type of Organization:                            Limited Partnership

 

W.O. Production Company, Ltd.

 

Sole Jurisdiction of Formation / Filing:                                     
Texas

 

Type of Organization:                            Limited Partnership

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.05

 

EXISTING DEBT

 

Cano Petroleum, Inc.

 

None

 

Ladder Companies, Inc. (d/b/a Ladder Energy Company)

 

None

 

Square One Energy, Inc.

 

None

 

W.O. Energy of Nevada, Inc.

 

None

 

WO Energy, Inc.

 

None

 

W.O. Operating Company, Ltd.

 

$250,000 Promissory Note and Letter of Credit Facility between W.O. Operating
Company, Ltd. and First National Bank of Arizona.

 

W.O. Production Company, Ltd.

 

None

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.20

 

HEDGING AGREEMENTS

 

Cano Petroleum, Inc.

 

None

 

Ladder Companies, Inc. (d/b/a Ladder Energy Company)

 

None

 

Square One Energy, Inc.

 

None

 

W.O. Energy of Nevada, Inc.

 

None

 

WO Energy, Inc.

 

None

 

W.O. Operating Company, Ltd.

 

None

 

W.O. Production Company, Ltd.

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.21

 

MATERIAL AGREEMENTS

 

Engagement for Professional Services by and between Cano Petroleum, Inc. and
Bainbridge Capital dated April 14, 2005.

 

Gas Purchase and Processing Agreement by and between Ladder Energy Company and
ScissorTail Energy, LLC dated September 1, 2004.

 

Agreement by and between Square One Energy, Inc. and KenMor Properties, LLC
dated October 7, 2005 in which KenMor Properties, LCC assigns, transfers and
conveys to Square One Energy, Inc. all of its right, title and interest in and
to the Gas Sales and Purchase Agreement by and between Alliant Energy Desdemona,
LP and KenMor Properties, LLC dated March 1, 2005.

 

Gas Purchase Contract by and between Ladder Energy Company and Western Gas
Resources, Inc. dated January 7, 1998.

 

Gas Purchase Contract by and between Square One Energy, Inc. and Newpoint Gas
Services, Inc. dated April 21, 2004.

 

Crude Oil Purchase Agreement by and between Square One Energy and Sunoco
Partners Marketing & Terminals L.P. dated September 13, 2005.

 

Crude Oil Purchase Agreement by and between Ladder Energy and Coffeyville
Resources Crude Transportation dated October 4, 2005.

 

Natural Gas Liquid Mix Agreement by and between Square One Energy, Inc. and
Dufour Petroleum, L.P. dated August July 1, 2004, as amended by Amendment Letter
dated October 1, 2005 and as amended by Amendment Letter dated November 1, 2005.

 

Office Lease Agreement by and between Ft. Worth Plaza Limited Partnership, a
Texas limited partnership, as Landlord and Cano Petroleum, Inc. (assignee of
Cano Energy Corporation), as Tenant, purportedly dated April 10, 2001, as
amended by the First Amendment to Lease Agreement dated September 19, 2001.

 

Consulting Agreement by and between Cano Petroleum, Inc. and Reservoir
Solutions, Inc. dated August 15, 2005.

 

Lignin Surfactant System Development Agreement by and between Cano
Petroleum, Inc. and Reservoir Solutions, Inc. dated July 20, 2005.

 

Stock Purchase Agreement by and between Cano Petroleum, Inc., W. O. Energy of
Nevada, Inc., Miles O’Loughlin and Scott White dated November 29, 2005.

 

Executive Employment Agreement by and between Huron Ventures, Inc. and S.
Jeffrey Johnson dated May 28, 2004.

 

Employment Agreement by and between Huron Ventures, Inc. and Michael J. Ricketts
dated May 28, 2004.

 

--------------------------------------------------------------------------------


 

Employment Agreement by and between Huron Ventures, Inc. and Thomas Cochrane
dated May 28, 2004.

 

Employment Agreement by and between Cano Petroleum, Inc. and James K.
Teringo, Jr. dated July 11, 2005.

 

Compensation Reimbursement Agreement by and between Cano Petroleum, Inc. and
Sabine Production Operating, LLC dated October 31, 2005.

 

Omnibus Agreement by and between Cano Petroleum, Inc., Carlile Management, LLC,
Haddock Enterprises, LLC and Sabine Production Partners, LP dated October 31,
2005.

 

Amended and Restated Regulations of Sabine Production Operating, LLC executed by
Cano Petroleum, Inc., Haddock Enterprises, LLC and Carlile Management, LLC,
effective as of August 3, 2005.

 

2005 Directors’ Stock Option Plan of Cano Petroleum, Inc.

 

Gas Purchase and Sales Contract by and between Arrow Oil and Gas, Inc. and
STP, Inc. dated August 15, 2002.

 

Management Stock Pool Agreement dated May 28, 2004 among Huron Ventures Inc. and
The Shareholders of Davenport Field Unit Inc.

 

Management Stock Pool Escrow Agreement dated May 28, 2004 by and among Huron
Ventures Inc. and S. Jeffrey Johnson, et al.

 

Purchase and Sale Agreement dated August 16, 2004, by and between Cano Energy
Corporation and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated September 2, 2004, by and between Nowata Oil
Properties LLC and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated February 6, 2005, by and between Square One
Energy, Inc. and Cano Petroleum, Inc.

 

Subscription Agreement dated October 8, 2004 by and between Cano Petroleum, Inc.
and Randall Boyd.

 

Stock Option Agreement dated December 16, 2004, between Cano Petroleum, Inc. and
Gerald W. Haddock.

 

Form of Subscription Agreement dated March 18, 2005.

 

Letter Agreement dated March 29, 2005 among the Haddock Enterprises, LLC, Cano
Petroleum, Inc. and Kenneth Carlile.

 

Sabine Production Partners, LP Transaction Summary dated August 4, 2005.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Howard Hughes Medical Institute.

 

2

--------------------------------------------------------------------------------


 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and The Robert Wood Johnson Foundation.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Laborers’ District Council and Contractors’ of Ohio Pension
Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Ohio Carpenters’ Pension Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and New York Nurses Association Pension Plan.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Public Sector Pension Investment Board.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift Investors (Bermuda) L.P.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift Partners, L.P.

 

Non-Qualified Stock Option Agreement dated September 16, 2005 by and between
Cano Petroleum, Inc. and James K. Teringo, Jr.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Touradji Global Resources Master Fund, Ltd.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Renaissance US Growth Investment Trust PLC.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and BFS US Special Opportunities Trust PLC.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Crestview Capital Master, LLC.

 

Summary Sheet: Vice President, General Counsel and Secretary of Cano
Petroleum, Inc. Annual Base Salary.

 

Gas Purchase Contract between W.O. Operating Company, Ltd. and Duke Field
Services LP dated November 1, 2003.

 

Gas Purchase and Sales Agreement dated September 1, 1975, between Skelly Oil
Company, as Seller, and Phillips Petroleum Company, as Buyer.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1994.

 

Gas Purchase Contract between Hugoton Energy Corporation, as Seller, and GPM Gas
Corporation, as Buyer, dated August 3, 1995, covering Sections 3 and 4, Block Y,
M&C Survey, Hutchinson County, Texas.

 

3

--------------------------------------------------------------------------------


 

Crude Oil Purchase Contract between W.O. Operating Company, as Seller, and
Diamond Shamrock Refining Company LP, dated August 6, 2001 (Valero is successor
to Diamond Shamrock on this contract).

 

Gas Purchase Contract by and between W.O. Operating Company Limited, as Seller,
and OneOK Texas Field Services LP, as Buyer, dated January 1, 2005.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1995.

 

Gas Purchase Contract dated August 3, 1995 by and between W.O. Operating Company
and Duke Energy Field Services, as amended on August 1, 2005 and September 1,
2005.

 

Oil Marketing Agreement dated January 13, 1994 by and between W.O. Operating
Company and Pan Mark, Inc.

 

4

--------------------------------------------------------------------------------


SCHEDULE 5.10

 

POST CLOSING TITLE OPINION REQUIREMENTS

 

1.                                       All Oil and Gas Properties of the
Borrower and its Affiliates located in the Desdemona, Davenport, Nowata, and
Rich Valley Fields; and

 

2.                                       All Oil and Gas Properties of the
Borrower and its Affiliates covered by the 27 title opinions issued by Gassaway,
Gurley and Mitchell, each dated November 22, 1993, covering land in Carson and
Hutchinson Counties, Texas and the title opinion dated November 11, 1993 issued
by Gene Martindale covering the Fee 244 property in Carson County, Texas.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

Required Hedging Contracts

 

Calendar
Year

 

BOE Price

 

Oil Bbl Yr

 

Gas Mcf
Yr

 

Boe/ day

 

2006

 

$

60

 

195,000

 

651,000

 

832

 

2007

 

$

55

 

185,000

 

600,000

 

781

 

2008

 

$

50

 

175,000

 

560,000

 

735

 

 

Indications based on settles 11/22/05

 

*********************************** Crude Oil Alternatives
************************************

 

PUTS

 

Calendar

 

 

 

Offer

 

Year

 

Floor

 

Per Bbl

 

2006

 

$

60.00

 

$

5.65

 

 

 

 

 

 

 

2007

 

55.00

 

6.50

 

 

 

 

 

 

 

2008

 

55.00

 

8.15

 

 

******************************** Natural Gas Alternatives
************************************

 

PUTS

 

Calendar

 

 

 

Offer

 

Year

 

Floor

 

Per Bbl

 

 

 

 

 

 

 

2006

 

$

8.50

 

$

0.465

 

 

 

 

 

 

 

2007

 

8.00

 

0.85

 

 

 

 

 

 

 

2008

 

7.50

 

1.03

 

 

6

--------------------------------------------------------------------------------